Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 1 of 113 PageID: 1800



  James E. Cecchi
  Lindsey H. Taylor
  CARELLA, BYRNE, CECCHI,
  OLSTEIN, BRODY & AGNELLO, P.C.
  5 Becker Farm Road
  Roseland, NJ 07068
  (973) 994-1700

  Hannah Ross
  James A. Harrod
  Jai Chandrasekhar
  James M. Fee
  BERNSTEIN LITOWITZ BERGER
  & GROSSMANN LLP
  1251 Avenue of the Americas
  New York, NY 10020
  (212) 554-1400

  Lead Counsel for Plaintiffs and Interim Class Counsel
  (Additional counsel below)



                                UNITED STATES DISTRICT COURT

                                     DISTRICT OF NEW JERSEY



                                                   Civil Action No. 16-3087(MAS)(LHG)

    IN RE VALEANT PHARMACEUTICALS                  AMENDED CONSOLIDATED CLASS
    INTERNATIONAL, INC. THIRD-PARTY                ACTION COMPLAINT AND DEMAND
    PAYOR LITIGATION                               FOR JURY TRIAL
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 2 of 113 PageID: 1801



                                                  TABLE OF CONTENTS

  I.     PRELIMINARY STATEMENT ........................................................................................ 2

  II.    JURISDICTION AND VENUE ....................................................................................... 14

  III.   THE PARTIES.................................................................................................................. 15

         A.        Plaintiffs ................................................................................................................ 15

         B.        Defendants ............................................................................................................ 17

  IV.    FACTUAL BACKGROUND ........................................................................................... 19

         A.        Third Party Payors and Pharmacy Benefit Managers ........................................... 19

         B.        How Drug Prices Are Set ...................................................................................... 20

         C.        Valeant’s Growth-by-Acquisition Strategy .......................................................... 21

         D.        Philidor and Valeant’s Secret Network of Captive Pharmacies ........................... 26

         E.        Through Philidor, Defendants Expand Their Secret Network of
                   Pharmacies ............................................................................................................ 43

         F.        The Valeant Enterprise Causes Its Affilitiated Pharmacies to File False
                   Applications with State Pharmacy Boards ............................................................ 51

                   1.         Philidor Establishes Lucena to Acquire a Stake in West Wilshire
                              Pharmacy................................................................................................... 52

                   2.         Philidor Surreptitiously Forms Isolani to Acquire R&O .......................... 54

                   3.         Philidor Creates Back Rank to Acquire an Interest in Texas-Based
                              Orbit Pharmacy ......................................................................................... 55

         G.        Defendants Use Their Secret Nationwide Network of Captive Pharmacies
                   to Insulate Valeant’s Branded Drugs from Generic Competition and
                   Exponentially Inflate Drug Prices ......................................................................... 57

         H.        Valeant’s and Philidor’s Misrepresentations to the Class..................................... 62

                   1.         The Valeant Enterprise’s Alteration of Prescriptions ............................... 63

                   2.         The Valeant Enterprise’s Use of False Pharmacy-Identification
                              Numbers .................................................................................................... 64

                   3.         The Valeant Enterprise’s Automatic-Refill Program ............................... 67
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 3 of 113 PageID: 1802



                        4.         The Valeant Enterprise’s Waiver of Co-Pays ........................................... 69

                        5.         The Valeant Enterprise’s Misrepresentations Directing Patients to
                                   Philidor...................................................................................................... 75

                        6.         The Valeant Enterprise’s Manipulation to Achieve the Highest
                                   “Customary” Price and Volume an Insurer Would Accept ...................... 76

             I.         Defendants’ Violation of PBM Contracts ............................................................. 78

             J.         Defendants Reaped Hundreds of Millions of Dollars in Ill-Gotten Profits .......... 79

             K.         Defendants’ Fraud Is Finally Revealed................................................................. 81

             L.         Valeant Becomes the Target of Multiple Government Investigations.................. 88

  V.         DEFENDANTS’ FALSE AND MISLEADING STATEMENTS IN
             FURTHERANCE OF THEIR SCHEME TO BOOST VALEANT’S SALES ................ 90

             A.         Defendants’ Misrepresentations to Third-Party Payors ........................................ 90

             B.         Defendants’ Misrepresentations to Patients and Physicians ................................. 92

             C.         Defendants’ Misrepresentations to State Regulators ............................................ 93

  VI.        CAUSATION AND INJURY TO THE CLASS .............................................................. 94

  VII.       CLASS-ACTION ALLEGATIONS ................................................................................. 99

  VIII.      CLAIMS FOR RELIEF .................................................................................................. 102

  COUNT I

  FOR VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
  ORGANIZATIONS ACT, 18 U.S.C. § 1962(c)—RACKETEERING (Against All
  Defendants) ................................................................................................................................. 102

  COUNT II

  FOR VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
  ORGANIZATIONS ACT, 18 U.S.C. § 1962(d)—RACKETEERING CONSPIRACY
  (Against All Defendants) ............................................................................................................ 105

  IX.        PRAYER FOR RELIEF ................................................................................................. 107

  X.         JURY DEMAND ............................................................................................................ 108




                                                                         ii
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 4 of 113 PageID: 1803



         Plaintiffs AirConditioning and Refrigeration Industry Health and Welfare Trust Fund

  (“ACR Trust”), Fire and Police Health Care Fund, San Antonio (“San Antonio”), Plumbers Local

  Union No. 1 Welfare Fund (“NY Plumbers”), New York Hotel Trades Council & Hotel

  Association of New York City, Inc. Health Benefits Fund (“NYHTC”), and the Detectives

  Endowment Association of New York City (“DEA” and collectively, “Plaintiffs”) by their

  undersigned attorneys, bring this action for violations of the Racketeer Influenced and Corrupt

  Organizations Act (“RICO”), 18 U.S.C. § 1962, on behalf of themselves and all other similarly

  situated third party payors (“TPPs”) as defined below, who paid claims, or incurred costs, in

  connection with prescriptions for Valeant Pharmaceuticals International, Inc. (“Valeant” or the

  “Company”) branded drug products and were injured thereby (the “Class”) from January 2, 2013

  through November 9, 2015, inclusive (the “Class Period”).1

         Plaintiffs allege the following upon personal knowledge as to themselves and their own

  acts, and upon information and belief as to all other matters. Plaintiffs’ information and belief is

  based on, among other things, the independent investigation of their counsel. This investigation

  included, among other things, a review and analysis of (i) public reports and news articles; (ii)

  public filings by Valeant or its affiliates with state and federal regulators, including the California

  and Texas Boards of Pharmacy; (iii) contracts between pharmacy benefit managers and Valeant-

  affiliated pharmacies; (iv) research reports by securities and financial analysts; (v) litigation

  materials from the case R&O Pharmacy, LLC v. Valeant Pharmaceuticals North America LLC,

  15-cv-07846, filed in the US District Court for the Central District of California; (vi) interviews

  with knowledgeable individuals, including certain former Philidor Rx Services, LLC (“Philidor”)



  1
   Since the filing of this action, Valeant has changed its name to Bausch Health Companies Inc.
  This Complaint refers to it as Valeant, the name it used during the Class Period.


                                                    1
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 5 of 113 PageID: 1804



  employees; (vii) the trial transcript (“Cr. Tr.”) and exhibits from United States v. Tanner, et al.,

  No. 17 Cr. 0061 (LAP) (S.D.N.Y.); (viii) the First Amended Consolidated Complaint for

  Violations of the Federal Securities Laws in In re Valeant Pharmaceuticals International, Inc.

  Securities Litigation, No. 15-cv-7658 (MAS) (LHG), filed on September 20, 2018 (“Sec. Cmplt.”);

  and (ix) other publicly available material and data identified in this Complaint. Plaintiffs’ counsel’s

  investigation into the factual allegations contained in this Complaint is continuing, and many of

  the facts supporting the allegations are known only to the Defendants or are exclusively within

  Defendants’ custody or control. Plaintiffs contend that further substantial evidentiary support will

  exist for the allegations contained in this Complaint after a reasonable opportunity for discovery.

  I.     PRELIMINARY STATEMENT

         1.      This case arises from a fraudulent scheme perpetrated by Valeant, its top

  executives, and co-conspirators at affiliated specialty pharmacies, including Defendants Andrew

  and Matthew S. Davenport, to use a secret network of captive pharmacies to shield the Company’s

  drugs from competition, fraudulently inflate the prices of its products, and artificially boost sales.

  Valeant and its secret network of pharmacies and shell corporations named after various chess

  strategies, including Philidor, were created and controlled by the Defendants for the purpose of

  selling Valeant drugs (the “Valeant Enterprise” 2 ) and provided a platform through which

  Defendants implemented a host of fraudulent practices to improperly inflate the reimbursements

  for Valeant drugs paid for by TPPs, including Plaintiffs and the Class. The fraud Defendants



  2
          The “Valeant Enterprise” includes Valeant Pharmaceuticals International, Inc., Philidor Rx
  Services, LLC, Andrew Davenport, Matthew S. Davenport, Lucena Holdings, LLC, KGA
  Fulfillment Services, Inc., BQ6 Media Group, Isolani LLC, Back Rank, LLC, End Game, LLP,
  R&O Pharmacy, West Wilshire Pharmacy, Orbit Pharmacy, Cambria Pharmacy, Safe Rx
  Pharmacy, D&A Pharmacy, Prescription Shoppe, Heritage Compounding Pharmacy, Parkwest
  Pharmacy, and other as yet unknown pharmacies, agents, and instrumentalities.


                                                    2
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 6 of 113 PageID: 1805



  perpetrated through the Valeant Enterprise was so vast in execution and so devastating to its

  victims that media and commentators dubbed it the “Pharmaceutical Enron.”

         2.      Unlike traditional pharmaceutical companies, Valeant’s business model was not

  focused on the research and development of new drugs. Instead, the Company’s business model,

  conceived by J. Michael Pearson, Valeant’s CEO during the Class Period, was founded on

  acquiring promising drugs from other pharmaceutical companies and utilizing the Valeant

  Enterprise to make those drugs more profitable. With Pearson at its helm, Valeant went on a buying

  spree, acquiring numerous drugmakers, firing its scientists, and cutting expenditures on research

  and development of new drugs. Wall Street rewarded Valeant’s strategy and apparent success, and

  Valeant’s stock price ballooned over 1,000% in just three years.

         3.      The key to Valeant’s apparent success was the Company’s practice of massively

  raising the prices of drugs it obtained through its serial acquisitions. For instance, after aquiring

  Cuprimine, a drug for Wilson’s disease, in 2010 from Aton Pharma, Inc. (“Aton”), Valeant

  increased the price of the drug 2,849% between February 2013 and the first quarter of 2015 even

  though the drug had been on the market since the mid-1950’s and is used long-term and on a daily

  basis. Likewise, after acquiring Syprine, another drug used to treat Wilson’s disease, from Aton,

  Valeant increased the price of the drug by 1,424% between the first quarter of 2013 and the third

  quarter of 2015. Valeant also acquired the blood clotting agent Mephyton from Aton and increased

  the price of the drug 527% between the third quarter of 2014 and the fourth quarter of 2015. After

  acquiring the dermatology drug Noritate 1%, used to treat the common skin condition rosacea,

  from Sanofi in 2011, Valeant proceeded to increase the price of the drug 212% between the first

  quarter of 2014 and the third quarter of 2015. Similarly, Valeant increased the price of Targretin

  gel, another dermatology drug, by 250% over the course of the Class Period after acquiring the




                                                   3
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 7 of 113 PageID: 1806



  drug from Esai Inc. in February 2013. Most egregiously, after acquiring Salix Pharmaceuticals in

  March 2015, Valeant immediately increased the cost of Salix’s Glumetza to $10,020 for 90 1,000

  mg tablets. This increased the price of 90 1,000 mg Glumetza tablets from by a factor of more than

  10 (1,018%) from their January 2013 price of $896. According to a Deutsche Bank analysis, in

  2015 alone, Valeant raised prices on its branded drugs an average of 66%—approximately five

  times as much as its closest industry peers.

           4.    The dramatic increase in costs for these and hundreds of other Valeant drugs—that

  have been borne directly by Plaintiffs and the members of the Class—was possible only through

  Defendants’ exploitation of the Valeant Enterprise. Defendants, including Valeant, Philidor,

  Matthew S. Davenport, and Andrew Davenport, went to great lengths to conceal the secret

  pharmacy network, which was essential to the successful manipulation of the market for Valeant’s

  products and the implementation of these price increases, from the public and the members of the

  Class.

           5.    Critically, far cheaper generic equivalents were available for most of Valeant’s

  drugs. For instance, while during the Class Period Valeant charged $17,000 for a year’s supply of

  branded Wellbutrin XL, a year’s supply of the drug’s generic equivalent cost only $360. Similarly,

  a 60g tube of Valeant’s Noritate (one month’s supply) cost approximately $1,700, while an

  alternative treatment, Metronidazole, was available for approximately 96% less than the price

  charged by Valeant. Absent the scheme Defendants implemented through the Valeant Enterprise,

  Valeant’s bloated drug prices would have been unsustainable in the face of competition from these

  cheaper generic alternatives. Many state laws, and many contracts entered into by and on behalf

  of TPPs, require substitution of generics for brand-name drugs, unless precluded by the prescribing

  physician. Moreover, because TPPs and pharmacy benefit managers (“PBMs”) generally require




                                                  4
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 8 of 113 PageID: 1807



  a patient co-pay to provide patients with a cost incentive to avoid expensive or unnecessary drugs,

  consumers have an economic interest in selecting cheaper generics where available. However,

  Defendants provided customers with coupons and waived patient co-pays to discourage the use of

  available, cheaper generic alternatives and to steer customers to their more expensive branded

  drugs. Accordingly, absent Defendants’ fraudulent scheme, patients would have sought out, and

  dispensing pharmacies would have substituted, generic prescriptions for Valeant’s brand-name

  drugs.

           6.    Defendants’ goal was to employ the Valeant Enterprise and its fraudulent tactics to

  sell more Valeant drugs and to sell them at inflated prices. Specifically, the secret pharmacy

  network at the heart of the Valeant Enterprise was created specifically to circumvent generic

  competition. The Valeant Enterprise operated to enable Defendants to control the distribution of

  Valeant’s expensive branded drugs by steering patients and physicians away from generic

  equivalents and thereby to frustrate generic-substitution mandates and related mechanisms (such

  as tiered co-payments and incentive payments provided by payers to pharmacies for generic

  substitution), to ensure that generics were substituted for Valeant products as infrequently as

  possible.

           7.    Defendants built their secret network of captive pharmacies around Philidor, a

  Pennsylvania mail-order pharmacy. Valeant then created a host of shell companies owned through

  Philidor that (like Philidor) were named for chess strategies. The shell companies were then used

  to acquire interests in additional retail pharmacies all over the United States.

           8.    With their secret pharmacy network in place, Defendants channeled prescriptions

  for Valeant’s branded drugs—particularly those that were especially susceptible to generic

  competition, like the Company’s dermatological products—through Philidor. Philidor employees,




                                                    5
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 9 of 113 PageID: 1808



  as well as Valeant employees staffed at Philidor under aliases, were instructed to employ a host of

  fraudulent practices to prevent the substitution of cheaper generic equivalents for Valeant’s

  branded drugs. This conduct was often in contravention of state laws and contractual mandates

  requiring generic substitution. As a direct consequence of Defendants’ scheme, (1) Valeant was

  able to sell far more of its expensive branded drugs than it otherwise would have sold, and (2) TPPs

  paid highly inflated prices for Valeant’s branded drugs, in many cases notwithstanding the

  availability of far cheaper generic drugs that could and should have been dispensed.

         9.      During the Class Period, and as described in more detail below, Defendants secretly

  developed a nationwide network of captive pharmacies, including and at the center of which was

  Philidor, and used the Valeant Enterprise to engage in the following fraudulent misconduct:

                        Valeant employees worked at Philidor using aliases to conceal their
                         identity as Valeant employees;

                        The Valeant employees embedded at Philidor had direct access to
                         patients’ “protected health information” (“PHI”), as defined in the
                         Health Insurance Portability and Accountability Act of 1996
                         (“HIPAA”) Privacy Rules, in violation of HIPAA, and Valeant and
                         Philidor belatedly entered into an agreement purporting to give these
                         employees access to PHI as “business associates” under HIPAA;

                        Defendants instructed and required employees to change codes on
                         prescriptions to ensure that the prescriptions would be filled with
                         Valeant drugs, rather than generic equivalents;

                        Defendants falsified pharmacy identification information to bill
                         TPPs for prescriptions in order to fraudulently bypass the TPPs’
                         denials of claims for reimbursements;

                        Defendants submitted numerous prescription renewals for
                         reimbursement, falsely representing to TPPs and PBM agents that
                         patients had requested renewals of their prescriptions when no
                         renewal request had been made;

                        Defendants waived patient co-pays to remove patients’ incentive to
                         seek out cheaper drugs, and then misrepresented the “actual
                         charges” for Valeant drugs by failing to account for the co-pay
                         waivers;


                                                   6
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 10 of 113 PageID: 1809



                         Defendants illegally acquired pharmacies to further the Valeant
                          Enterprise by enabling Philidor to indirectly operate in states where
                          it had been denied a license;

                         Defendants made misrepresentations in advertisements and
                          marketing materials directly to patients in order to boost Valeant’s
                          drug sales; and

                         Defendants responded to PBMs’ rejections of reimbursement
                          requests for prescriptions for Valeant’s brand-name drugs by
                          resubmitting the requests at different prices and volumes until the
                          PBMs agreed to pay for them.

          10.     Many of these fraudulent practices are catalogued in claims-handling manuals

   Defendants distributed to employees, assuring those employees that “[w]e have a couple of

   different ‘back door’ approaches to receive payment from the insurance company.” As explained

   in further detail below, those “back door approaches” were fraudulent, and included (1) changing

   prescription codes on claims, i.e., deliberately altering the prescribing doctor’s instructions as

   set forth in the prescription, to require that the prescription be filled with Valeant’s brand-name

   drugs; (2) making claims for refills that were never requested by patients—a scheme that former

   Philidor employees have confirmed was jointly developed by top Valeant and Philidor executives;

   (3) misrepresenting the identity of dispensing pharmacies in order to bypass denials of claims for

   Valeant drugs—a fraudulent practice that Andrew Davenport, Philidor’s CEO, acknowledged

   he knew was ongoing in a July 19, 2015 email; and (4) submitting claims that inflated the price

   charged by failing to take into account serial waivers of patient co-pays.

          11.     The success of Defendants’ scheme hinged on its secrecy: had TPPs or PBMs

   known the truth about Defendants’ captive pharmacy network, they would have denied claims

   submitted by pharmacies in the Valeant Enterprise. Indeed, Defendants deliberately

   misrepresented to state regulators the ownership and control of the captive pharmacies that

   participated as members of the Valeant Enterprise precisely to ensure that Valeant could charge



                                                    7
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 11 of 113 PageID: 1810



   supra-competitive prices for Valeant-branded drugs and to sell Valeant-branded drugs that would

   otherwise never have been purchased. To maintain the secrecy of the Valeant Enterprise,

   Defendants issued a host of false and misleading statements to a number of constituencies,

   including TPPs, PBMs, and state regulators, designed to conceal Valeant’s relationship with its

   captive pharmacies and its improper use of the secret pharmacy network to inflate drug prices and

   sales. All of those misrepresentations—to the Class and others—were made to enable Defendants

   to engage in the misconduct described in this Complaint that caused harm to the Class.

          12.      Among other things, Pearson, Valeant’s CEO, considered having Valeant acquire

   Philidor in late 2014, but he decided that instead of acquiring Philidor outright, Valeant should

   instead purchase an option to acquire Philidor at a later time and keep the existence of this option

   secret. Pearson made the decision on behalf of Valeant to acquire the option to acquire Philidor,

   and he negotiated the option agreement with Andrew Davenport. Valeant and Philidor entered into

   a secret agreement in December 2014 for Valeant to acquire the option for $100 million, plus

   specified milestone payments based on Philidor’s sales of Valeant products. Valeant paid the

   Davenports and Philidor’s other owners a total of $133 million for the option in December 2014–

   January 2015. The existence of the option was concealed from TPPs, PBMs, regulators, doctors,

   and patients.

          13.      Valeant’s top executives were aware that Philidor was not independent of Valeant.

   Laizer Kornwasser, a Valeant executive vice president and company group chairman who reported

   directly to Pearson and was responsible for overseeing Valeant’s relationship with Philidor,

   testified at the criminal trial of Gary Tanner (a Valeant employee embedded at Philidor) and

   Andrew Davenport that “I was concerned from an independence perspective, I was concerned from

   a compliance perspective . . . .” (Cr. Tr. 937.) Kornwasser also testified that he had




                                                    8
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 12 of 113 PageID: 1811



   “concerns . . . related to the relationship” that were “questions in relation to independence, how

   the relationship started.” (Cr. Tr. 1046-47.) Kornwasser reported these concerns to other senior

   Valeant executives, including Pearson and Valeant’s CFO, Howard Schiller. (Cr. Tr. 938.)

   Kornwasser felt so strongly about his concerns concerning Philidor and Valeant’s relationship that

   he refused to sign the paperwork for Valeant’s option to acquire Philidor. (Cr. Tr. 1175-81.)

   Despite his concerns, however, Kornwasser continued to work with Philidor and sought to push

   more Valeant product lines into Philidor. (Cr. Tr. 1181.)

          14.     Notably, in 2016, after the Valeant-Philidor relationship was publicly revealed,

   Philidor confirmed in a written response to a U.S. Senate committee’s questions that Valeant knew

   PBMs would refuse to reimburse Philidor prescriptions if PBMs knew of Valeant’s controlling

   relationship with Philidor.

          15.     Senior Valeant executives, including Pearson, Schiller, and Kornwasser, received

   weekly emails from Valeant employees embedded at Philidor, reporting the weekly volume of

   prescriptions for each Valeant branded drug handled by Philidor. (Cr. Tr. 1031-32, 1052, 1105-

   06.) Philidor also provided monthly financial reports to Valeant; these reports included the

   amounts of payments to Philidor from insurers, data concerning claims processed and inventory,

   and prescription-level shipping volumes. Tanner wrote in an email to another Valeant officer in

   October 2014: “I provided [a] detailed list of claims processed each month . . . , and with this file

   provides [sic] detail related to the insurance collection amounts. . . .” (Cr. Tr. 677, 680-81.)

   Pearson, Schiller, Kornwasser, Tanner, and other senior Valeant executives held weekly Friday

   meetings or conference calls starting in the second half of 2013 to discuss Philidor’s sales of

   Valeant products. (Cr. Tr. 112, 927-28, 1051.)




                                                    9
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 13 of 113 PageID: 1812



          16.       Through Defendants’ fraudulent scheme, Valeant reaped hundreds of millions of

   dollars in ill-gotten profits at the expense of the Class, whose members paid inflated prices for

   Valeant drugs and paid for Valeant drugs that should never have been dispensed. In 2015 alone,

   Valeant secretly channeled nearly $500 million worth of its drugs through its central pharmacy

   hub, Philidor.

          17.       The fallout from the unmasking of Valeant’s secret pharmacy network since late

   October 2015 has been severe. An online article published by the Wall Street Journal on October

   25, 2015, entitled “Valeant and Pharmacy More Intertwined Than Thought,” reported that Valeant

   employees were working at Philidor’s offices and using fictitious names when sending emails from

   Philidor addresses. The article specifically mentioned Bijal Patel, who, on a LinkedIn page, was

   identified as a Manager of Access Solutions at Valeant. Patel, however, actually worked out of

   Philidor’s Phoenix-area office and sent emails to Philidor employees using the fictitious name

   “Peter Parker” (from Spiderman). These emails detailed how many prescriptions Philidor was

   filling, which drugs were most popular, and what doctors were the biggest prescribers. According

   to the Journal article:

          Interviews with former employees, doctors who prescribe Valeant drugs and
          patients indicate that the ties between Valeant and Philidor are more interconnected
          than previously disclosed. The people gave details of how the companies worked
          together, with Valeant employees working directly in Philidor offices, sometimes
          using fictional names. The people said this was to conceal the ties so it didn’t
          appear Valeant was using the pharmacy to steer patients to the drug company’s
          products, which Philidor strongly denied. (emphasis added).

   These tactics enabled Valeant to obtain reimbursements that would otherwise have been denied

   for certain pharmaceuticals.

          18.       The Wall Street Journal article further reported that doctors who had prescribed

   Valeant pharmaceutical products said that the Company made them well aware of the services




                                                   10
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 14 of 113 PageID: 1813



   provided by Philidor, including financial support available to patients, while concealing Valeant’s

   relationship to Philidor. Three doctors reportedly said that Valeant sales representatives furnished

   brochures and coupons offering to help pay for co-pays and directing patients to call a number for

   Philidor. According to the Wall Street Journal article:

          [D]octors would send prescriptions for Valeant drugs electronically to Philidor.

          Once Philidor received the prescription, the pharmacy then called the patients to
          collect their credit-card number and a mailing address to ship the drug, according
          to three former employees . . . .

                                                  ***

          If the insurer asked a doctor to explain why the patient needed a costlier Valeant
          drug rather than a less-expensive alternative, Philidor employees would sometimes
          fill out the paperwork for the doctor, two of the employees said . . . .

          19.     A declaratory-judgment lawsuit filed against Valeant in the United States District

   Court for the Central District of California on October 6, 2016, by R&O Pharmacy, LLC (“R&O”)

   (the “R&O Action”) lays bare Defendants’ conduct. The R&O action was filed after R&O received

   a repayment request for $69.8 million based on alleged “invoices” that Valeant sent to R&O, even

   though R&O had not done any business, at least knowingly or directly, with Valeant.

          20.     In October 2014, Philidor created a shell company, Isolani LLC (“Isolani”), for the

   sole purpose of acquiring R&O. That acquisition was intended to allow Philidor to surreptitiously

   access the lucrative California insurance market. By way of background, in May 2014, Philidor

   had been denied a California licence for making “false statements of fact with the intent to

   substantially benefit itself or others on its application for licensure,” including false statements

   regarding Philidor’s actual ownership. On or around December 1, 2014, R&O and its Pharmacist

   in Charge, Russell N. Reitz (“Reitz”), entered into a Purchase and Sale Agreement with Isolani

   under which Isolani agreed to purchase 10% of R&O for $350,000 and agreed to purchase the




                                                   11
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 15 of 113 PageID: 1814



   remaining 90% upon the satisfaction of certain terms, including most notably, Isolani obtaining a

   pharmacy permit from the California State Board of Pharmacy. Similarly, at the same time, R&O

   and Isolani entered into a Management Services Agreement (“MSA”) appointing Isolani as the

   manager of R&O Pharmacy and delegating responsibility for the day-to-day operations of R&O

   to Isolani. The MSA authorized Isolani to, among other things, order medications from Valeant

   and collect co-payments and reimbursements from insurance companies. Moreover, Philidor and

   R&O also entered into a Prescription Drug Services Agreement allowing Philidor to deliver

   prescriptions to R&O, which would then seek “authorization for fulfillment of the prescription and

   confirmation of coverage from the applicable insurance carrier, plan or other third party payer.”

   The Prescription Drug Services Agreement was signed by Philidor executive Eric Rice on behalf

   of R&O in his capacity as sole member of Isolani.

          21.     As the R&O Action alleges, Philidor went to great lengths to conceal its

   relationship with Valeant in order to use R&O to dispense Valeant drugs. Even before the R&O-

   Isolani agreement was executed, Philidor began using R&O’s National Provider Identifier (“NPI”)

   number without permission to dispense Valeant drugs. As Reitz began to discover other fraudulent

   practices, he began withholding millions of dollars of prescription reimbursements for Valeant

   drugs, rather than turning the funds over to Isolani/Philidor. This prompted Valeant’s General

   Counsel to send a letter “reflecting gross invoiced amounts due of $69,861,343.08” and demanding

   “immediate payment” to avoid “further damage to Valeant and other parties.” R&O responded by

   filing the R&O Action in October 2015 against Valeant, stating that R&O had no relationship with

   Valeant and that Valeant was conspiring with others to defraud R&O.

          22.     Further casting light upon Defendants’ scheme was a Citron Research report dated

   October 21, 2015, asserting that Valeant controlled both Philidor and R&O. The Citron report




                                                  12
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 16 of 113 PageID: 1815



   noted similarities between the websites of Philidor and R&O (as well as other captive pharmacies

   described below) and reported that they were effectively the same company. The Citron report also

   questioned Valeant’s practice of rapid acquisitions and massive price increases:

          Just four days ago in the world of Valeant, no one had ever heard of Philidor RX.
          Recent concerns about [Valeant] focused on its unsavory business practices of
          massive prices raises on pharmaceuticals acquired in a rapid succession of
          acquisitions, while slashing research and development. But no one had discussed
          how these drugs were distributed . . . until this week.

          23.     Shortly after Valeant’s relationship with Philidor was revealed, the three largest

   PBMs in the United States, CVS Health Corp., Express Scripts Holding Co., and UnitedHealth

   Group Inc.’s OptumRx, all announced that they were dropping Philidor from their networks. CVS

   stated that audits found that Philidor was not complying with their agreement. Express Scripts

   stated that it was not only cutting off Philidor but also evaluating four additional pharmacies with

   which Valeant “has a similar relationship.” After these announcements, Valeant reported that it

   was “severing all ties” with Philidor and that Philidor had “informed Valeant that [Philidor] will

   shut down operations as soon as possible.”

          24.     On October 30, 2015, after the disclosure of the Valeant-Philidor relationship and

   the existence of Valeant’s captive pharmacy network, Valeant announced that it had terminated its

   relationship with Philidor. Valeant also announced in October 2015, that it had received a

   subpoena issued as part of a criminal investigation into possible violations of federal health-care

   laws. On November 9, 2015, Valeant had a conference call to discuss Philidor and disclosed that

   Philidor would stop adjudicating insurance claims.

          25.     The revelation of Valeant’s relationship with Philidor and the subsequent shuttering

   of Philidor severely reduced Valeant’s ability to sell the high-priced brand-name drugs it had been

   selling through Philidor to avoid generic substitutions. For example, Valeant’s reported revenue




                                                   13
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 17 of 113 PageID: 1816



   for a product called Jublia declined 36% in the fourth quarter of 2015, when Valeant was forced

   to close Philidor, and dropped another 44% in the first quarter of 2016.

          26.     After news about the secret pharmacy network reached investors—and the

   Company failed to provide reasonable explanations for the existence and secrecy of that network—

   Valeant lost over $100 billion of its market capitalization. In March 2016, Pearson, Valeant’s CEO

   during the Class Period, was forced to resign as a result of numerous government investigations,

   as well as investor and public scrutiny into Valeant’s misconduct.

          27.     Valeant and the Valeant Enterprise were the focus of investigations by Congress,

   the US Department of Justice, and the SEC. In testimony before the US Senate Special Committee

   on Aging on April 27, 2016, Pearson conceded that Valeant’s price-inflation practices were

   improper, admitting that Valeant was “too aggressive—and I as its leader, was too aggressive—in

   pursuing price increases on certain drugs.”

          28.     Through this action, Plaintiffs seek to recover the damages caused by Valeant’s

   misconduct and the “aggressive” price increases that were facilitated through the fraud and

   violations of law alleged in this Complaint.

   II.    JURISDICTION AND VENUE

          29.     This Court has subject matter jurisdiction over this action under the Class Action

   Fairness Act of 2005, 28 U.S.C. § 1332(d)(2). Because Valeant sold at least $500 million worth of

   its drugs through its captive pharmacy network during the Class Period, Plaintiffs believe that the

   amount in controversy exceeds $5 million. The Class is composed of thousands of TPPs, such as

   welfare benefit funds and insurers, located throughout the United States, less than one third of

   which are citizens of New Jersey.




                                                   14
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 18 of 113 PageID: 1817



          30.     This Court also has subject matter jurisdiction under 28 U.S.C. § 1331 with respect

   to Counts I and II, because those Counts arise under the laws of the United States, and under 28

   U.S.C. § 1964(c), because this action alleges violations of RICO, 18 U.S.C. § 1962.

          31.     This Court has personal jurisdiction over the Defendants because they have

   sufficient minimum contacts with New Jersey, as each Defendant either resides in New Jersey or

   communicated with, and coordinated his or its activities, with Defendant Valeant, which has its

   US headquarters in New Jersey.

          32.     Venue is proper in this Judicial District under 28 U.S.C. § 1391(b), because

   Defendant Valeant is headquartered and resides in this District and conducts business in this

   District, and because a substantial part of the events or omissions giving rise to the claims alleged

   in this Complaint occurred in this District. Defendants Philidor, Andrew Davenport, and Matthew

   Davenport conducted business in this District during the Class Period.

          33.     In connection with the acts alleged in this Complaint, Defendants directly or

   indirectly used the means and instrumentalities of interstate commerce, including but not limited

   to the mails and interstate telephone communications.

   III.   THE PARTIES

          A.      Plaintiffs

          34.     Plaintiff Airconditioning and Refrigeration Industry Health and Welfare Trust Fund

   (“ACR Trust”) is a health and welfare benefit fund with its principal place of business at 3500 W.

   Orangewood Avenue, Orange, California 92868. ACR Trust is a multi-employer welfare benefit

   plan, within the meaning of the Employee Retirement Income Security Act (“ERISA”), 29 U.S.C.

   §§ 1002(1), (3) and 1003(a), which provides health benefits to eligible participants and their

   beneficiaries. ACR Trust’s members include various union members who are involved in the air

   conditioning and refrigeration industries. Throughout the Class Period, ACR Trust paid or


                                                    15
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 19 of 113 PageID: 1818



   reimbursed eligible ACR Trust participants’ prescription-drug benefits for Valeant drugs through

   pharmacies secretly controlled by Defendants as part of the Valeant Enterprise, and was injured

   by the conduct alleged in this Complaint.

          35.     Plaintiff Fire and Police Health Care Fund, San Antonio (“San Antonio”) is a public

   healthcare fund located at 11603 W. Coker Loop, Suite 130, San Antonio, Texas 78216, which

   provides health benefits to over 12,000 eligible participants and beneficiaries. Throughout the

   Class Period, San Antonio paid or reimbursed eligible San Antonio participants’ prescription-drug

   benefits for Valeant drugs through pharmacies secretly controlled by Defendants as part of the

   Valeant Enterprise, and was injured by the conduct alleged in this Complaint.

          36.     Plaintiff Plumbers Local Union No. 1 Welfare Fund (“NY Plumbers”) is a health

   and welfare benefit fund with an office located at 50-02 Fifth Street, 2nd Floor, Long Island City,

   New York 11101. NY Plumbers is a multi-employer welfare benefit plan within the meaning of

   ERISA, 29 U.S.C. §§ 1002(1), (3), and 1003(a), which provides prescription-drug, hospital, major-

   medical, dental, and optical benefits to eligible participants and their beneficiaries. NY Plumbers’

   members include various union members who are involved in the plumbing industry. As reflected

   in utilization reports generated by CVS/Caremark, NY Plumbers’ PBM, throughout the Class

   Period, NY Plumbers paid eligible NY Plumbers participants’ prescription-drug benefits for

   Valeant drugs through pharmacies secretly controlled by Defendants as part of the Valeant

   Enterprise, and was injured by the conduct alleged in this Complaint.

          37.     Plaintiff New York Hotel Trades Council & Hotel Association of New York City,

   Inc. Health Benefits Fund (“NYHTC”) is a jointly trusteed employee benefits fund that operates

   for the benefit of active and retired unionized hotel workers in the New York metropolitan area.

   NYHTC is a multi-employer welfare benefit plan within the meaning of ERISA, 29 U.S.C. §§




                                                   16
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 20 of 113 PageID: 1819



   1002(1), (3), and 1003(a), which provides prescription-drug, hospital, major-medical, dental, and

   optical benefits to eligible participants and their beneficiaries. NYHTC has its principal place of

   business at 305 West 44th Street, New York, New York 10036 and is a citizen of New York.

   Throughout the Class Period, NYHTC paid or reimbursed eligible NYHTC participants’

   prescription-drug benefits for Valeant drugs through pharmacies secretly controlled by Defendants

   as part of the Valeant Enterprise, and was injured by the conduct alleged in this Complaint.

          38.     Plaintiff the Detectives Endowment Association of the City of New York (“DEA”)

   is the second largest labor union representing police officers of the New York City Police

   Department. The DEA was founded in 1917 to represent active and retired detectives of the New

   York City Police Department. The DEA represents 5,500 active and over 12,400 retired New York

   City Police Detectives. The DEA has its principal place of business at 26 Thomas Street, New

   York, New York 10007. Throughout the Class Period, the DEA paid or reimbursed eligible DEA

   participants’ prescription-drug benefits for Valeant drugs through pharmacies secretly controlled

   by Defendants as part of the Valeant Enterprise, and was injured by the conduct alleged in this

   Complaint.

          B.      Defendants

          39.     Defendant Valeant Pharmaceuticals International, Inc. (“Valeant”) (now known as

   Bausch Health Companies Inc.) is a Canadian corporation, incorporated in British Columbia,

   Canada, and has its US headquarters in this District at 400 Somerset Corporate Blvd., Bridgewater,

   New Jersey. Valeant is a multinational pharmaceutical and medical-device company that markets

   a broad range of branded, generic, and branded generic pharmaceuticals, over-the-counter

   products, and medical devices, directly or indirectly, in over 100 countries.

          40.     Defendant Philidor Rx Services, LLC (“Philidor”) held itself out as a specialty,

   mail-order pharmacy that dispensed primarily Valeant branded products during the Class Period.


                                                   17
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 21 of 113 PageID: 1820



   Philidor is a Delaware limited liability company, with its headquarters located at 330 South

   Warminster Road, Hatboro, Pennsylvania. As detailed below, Philidor was a central participant in

   the Valeant Enterprise and was largely responsible for helping expand the secret network of

   pharmacies used to carry out Defendants’ fraudulent scheme.

          41.     Defendant Andrew Davenport was, at the time Philidor ceased operations, the Chief

   Executive Officer of Philidor, a central participant in the Valeant Enterprise. Andrew Davenport,

   one of Philidor’s co-founders, also worked at BQ6 Media Group (“BQ6”), a marketing firm that

   had provided services to Medicis Pharmaceutical Corporation (“Medicis”), which was acquired by

   Valeant in December 2012, and consulted for Valeant thereafter. According to Philidor’s January

   15, 2013, Operating Agreement, Andrew Davenport was Philidor’s largest beneficial owner,

   holding (both personally and through a shell company for which he was the sole signatory) a 36.5%

   equity stake in Philidor. After Valeant’s acquisition of Medicis, Andrew Davenport collaborated

   with Valeant employees including Gary Tanner, Bijal Patel, Alison Pritchett, and Dean Griffin to

   establish Philidor.

          42.     Defendant Matthew S. Davenport, the brother of Andrew Davenport, represented

   himself as Philidor’s Chief Executive Officer in documents submitted to the California State Board

   of Pharmacy in support of Philidor’s applications for a pharmacy license in California between

   2013 and 2015. In May 2014, the California State Board of Pharmacy denied Philidor’s application

   on the grounds that Matthew Davenport, under penalty of perjury, “knowingly made false

   statements of fact with the intent to substantially benefit [himself] or others on [Philidor’s]

   application for licensure.” Notably, some of those false statements related to the ownership and

   management of Philidor, including concealing Andrew Davenport’s ownership interest in Philidor,




                                                  18
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 22 of 113 PageID: 1821



   and were made to acquire additional specialty pharmacies in order to futher the goals of the Valeant

   Enterprise.

   IV.    FACTUAL BACKGROUND

          A.      Third Party Payors and Pharmacy Benefit Managers

          43.     A third party payor (“TPP”) is any organization, public or private, that pays or

   insures health or medical expenses on behalf of customers, members, beneficiaries, or their family

   members. TPPs include commercial insurance companies, self-insured employers, and multi-

   employer Taft-Hartley health or welfare funds.

          44.     Insureds and beneficiaries of a TPP generally pay premiums or premium

   contributions (for employer-sponsored plans) for coverage, or have premiums paid on their behalf

   by an employer. When an insured fills a prescription under a TPP plan, the TPP generally pays the

   majority of the insured’s prescription drug costs. The remainder of the cost is generally covered

   by the insured in the form of a co-pay or deductible payment.

          45.     Pharmacy benefit managers (“PBMs”) serve as middlemen between drug

   manufacturers or pharmacies and the TPPs that pay for drug prescriptions. PBMs act as agents for

   TPPs. PBMs enter into contracts with TPPs to provide programs designed to help maximize drug

   effectiveness and contain drug expenditures by influencing the behaviors of prescribing

   physicians, pharmacists, and members. Accordingly, on behalf of TPPs, PBMs provide numerous

   services, including developing a pharmacy network, designing a formulary, negotiating drug

   rebates, reviewing drug utilization, and processing and analyzing prescription claims.

          46.     In a typical situation where a benefit-plan participant seeks to fill a drug

   prescription, the role of the PBM is illustrated as follows: the insured patient visits a network

   pharmacy; the pharmacy checks with the PBM to confirm patient eligibility, coverage, and co-

   payment information; the patient pays the co-payment (and any deductible) and purchases the


                                                    19
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 23 of 113 PageID: 1822



   drug; the PBM then reimburses the pharmacy for the remainder of the negotiated drug price,

   including the ingredient cost and a dispensing fee, less the co-payment; and the PBM then bills the

   TPP for the payments it made on behalf of the TPP under the contract between the TPP and the

   PBM.

          47.     Recognizing that TPPs generally pay the bulk of an insured’s prescription costs,

   Defendants exploited TPPs by using Defendants’ secret network of captive pharmacies to shield

   Valeant’s drugs from competition, fraudulently raise the prices of its products, and artificially

   boost sales, improperly inflating the reimbursements for Valeant drugs paid for by TPPs. Indeed,

   after Defendants’ fraud was revealed and the three largest PBMs in the country severed ties with

   Philidor because of its undisclosed relationship with Valeant, Valeant entered into a distribution

   deal with Walgreens, by which Walgreens would sell Valeant’s skin and eye drugs as well as other

   Valeant-branded drugs. As reported in Fortune on December 16, 2015, Larry Merlo, CEO of CVS

   Health, one of the PBMs that had already cut ties with Philidor, stated in regards to the Valeant-

   Walgreens deal: “This is another example of Valeant attempting to circumvent what PBMs do for

   payers. . . . These actions ultimately drive up costs for payers when you think about the use of

   prescription co-payment programs.” Valeant and its secret pharmacy network also provided a

   platform through which Defendants implemented a host of fraudulent practices described below

   to improperly inflate the reimbursements for Valeant drugs paid for by TPPs.

          B.      How Drug Prices Are Set

          48.     The common pricing benchmark for virtually all retail drug-reimbursement

   transactions is the “Average Wholesale Price” (“AWP”). The AWP represents the manufacturer’s

   published catalog or list price for a drug product. Commercial publishers of drug-pricing data, such

   as Red Book and First DataBank, have published AWP data since the 1970s. The AWP is used to

   determine drug prices and third-party reimbursement throughout the healthcare industry.


                                                   20
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 24 of 113 PageID: 1823



          49.     The AWP may be determined by several different methods. The drug manufacturer

   may report the AWP to the individual publisher of drug-pricing data. The AWP may also be

   calculated by the publisher based upon a mark-up specified by the manufacturer that is applied to

   the wholesale acquisition cost (“WAC”) or direct price (“DP”). The WAC is the manufacturer’s

   list price of the drug when sold to wholesalers, while the DP is the manufacturer’s list price when

   sold to non-wholesalers.

          50.     Pharmaceutical manufacturers typically sell their on-patent brand drugs to

   wholesalers at the manufacturers’ list prices, usually WAC, net of prompt-pay discounts. The

   AWP is generally based on the standard formula of WAC + 20% or 25% or, far less frequently,

   the manufacturer’s suggested wholesale price (“SWP”)—i.e., the price the drug maker would set—

   if an SWP is provided.

          51.     Accordingly, a pharmaceutical manufacturer’s ability to set a benchmark data

   point, such as WAC, by increasing the price of its drugs sold to some parties, increases the drug’s

   published AWP, which in turn raises the price of that drug when purchased by end-users, including

   by TPPs. Through Defendants’ fraudulent scheme, Defendants were able to charge inflated prices

   for Valeant-branded drugs by eliminating generic competition through illegal and improper means,

   including by blatantly breaching contractual and state-law requirements mandating generic

   substitution through the Valeant Enterprise. In doing so, Defendants were able to sustain

   artificially inflated benchmark prices for Valeant’s branded drugs, whose prices otherwise would

   have been much lower. This caused Valeant’s branded drugs to be sold at artificially high prices

   both within and outside the Valeant Enterprise, causing injury to the Class.

          C.      Valeant’s Growth-by-Acquisition Strategy

          52.     Before and during the Class Period, Valeant’s business model was focused on

   achieving revenue growth by acquiring drugs and drug companies and then dramatically raising


                                                   21
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 25 of 113 PageID: 1824



   prices of the acquired drugs. Since 2010, Valeant acquired companies with a total value of at least

   $36 billion. By the end of the Class Period, Valeant was the sixth-largest acquirer, globally, by

   deal size. Notably, since 2008, when Pearson became CEO of Valeant, Valeant acquired at least

   100 companies. For this reason, analysts and pharmaceutical industry observers referred to Valeant

   as a “serial acquirer.”

           53.     Valeant’s acquisition strategy gave the Company access to a diverse portfolio of

   drugs. For example, in September 2010, Valeant engaged in a reverse merger with Biovail Corp.,

   Canada’s largest pharmaceutical company, for $3.3 billion, and Pearson became CEO of the

   combined company. The merger gave Valeant access to a portfolio of dermatological drugs, drugs

   treating disorders of the central nervous system, and the anti-depression drug Wellbutrin. In 2012,

   Valeant purchased Medicis Pharmaceutical Corp. for $2.6 billion, providing Valeant with access

   to drugs for the treatment of acne, as well as other aesthetic skin-care products.

           54.     In addition to providing Valeant with access to Medicis’ dermatological products,

   including Solodyn and Ziana, the Medicis acquisition served another purpose for Valeant: it

   allowed Valeant to acquire Medicis’ “alternate fulfillment” (“AF”) distribution program. That

   program (which operated through Oncosource, a specialty-pharmacy subsidiary of Cardinal Health

   (Cr. Tr. 146-47)) served as a model for the establishment of Philidor to begin distributing Valeant

   products.

           55.     Valeant’s then-CEO Pearson became concerned in 2012 about TPPs’ rejection of

   claims for reimbursement for Valeant’s branded drugs that had less-expensive generic substitutes,

   and he identified Medicis’s Oncosource AF program as an attractive solution to this problem and

   a reason for Valeant to acquire Medicis. (Cr. Tr. 108-10.)




                                                    22
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 26 of 113 PageID: 1825



           56.     For example, a presentation sent by Andrew Davis, Valeant’s Manager of Business

   Development, to Pearson and Schiller in August 2012, as Valeant was negotiating the acquisition

   of Medicis, reported that Medicis’s AF program had succeeded in the average selling price for

   Solodyn being “driven higher than expected.” (Cr. Tr. 616.) During a September 4, 2012

   conference call announcing Valeant’s acquisition of Medicis, Pearson praised Medicis’

   distribution methods: “I think the whole alternate fulfillment program was a very clever idea. And

   give a great deal of credit to Medicis’ management for coming up with it.” Likewise, during a

   January 4, 2013 conference call with investors, and in response to an analyst’s questions

   concerning Medicis’ AF program, Pearson stated: “the more we understand about it, the more

   excited we get about it, quite frankly because it’s not just a singular sort of initiative that there’s a

   whole evolution being planned . . . . And also as we had hoped, we think it will apply to more than

   just Solodyn . . . and we see application for a number of our dermatology products and potentially

   neurology products in the US.” Valeant also hired former Medicis employees, including Gary

   Tanner and Alison Pritchett, who both worked for Medicis’s AF program and were embedded at

   Oncosource (Cr. Tr. 59), to run its own AF program through Philidor. Likewise, during a February

   28, 2014 conference call, Pearson stated about Valeant’s adopted AF program: “probably by mid

   year, there will be a number of other products that we will be using alternate fulfillment as well.”

   In an October 26, 2015 presentation, when the truth about the Valeant-Philidor relationship was

   being revealed, Valeant admitted that its “specialty pharmacy program originated from Medicis

   Alternate Fulfillment Program.”

           57.     Also in 2012, Valeant acquired Natur Produckt International of Russia for

   $180 million, giving Valeant control of a portfolio of cough and cold treatments. In 2013, Valeant

   bought eye-care giant Bausch & Lomb for $8.6 billion, giving Valeant access to Bausch & Lomb’s




                                                      23
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 27 of 113 PageID: 1826



   specialized-ophthalmology and contact-lens portfolio. In March 2015, Valeant completed its $11

   billion purchase of Salix Pharmaceuticals, a maker of drugs treating gastrointestinal disorders.

          58.     Valeant also sought to acquire drugs designated by the Food and Drug

   Administration as “orphan drugs” under the Orphan Drug Act. An orphan drug is either (i) used to

   treat diseases or conditions that afflict a small portion of the population (200,000 persons or fewer

   in the United States) or (ii) a drug whose sponsor has shown that the drug’s sales are unlikely to

   be sufficient to recoup the sponsor’s costs. As a result of these characteristics, orphan drugs

   generally face little, if any, competition. As an outside consultant reportedly explained to Valeant’s

   CEO, products that “are not on the radar” have “material pricing potential.”

          59.     By pursuing this strategy, Valeant not only avoided massive research and

   development costs but, more importantly, focused on “premium” pricing to maximize revenues.

   One of Pearson’s mottos was reportedly “[d]on’t bet on science—bet on management.” In order

   to successfully implement and maintain ultra-premium pricing, however, Valeant had to devise a

   means of steering physicians and their patients away from less-expensive generic alternatives and

   into Valeant-branded drugs.

          60.     How Valeant chose to implement this strategy has been harshly criticized. On April

   30, 2016, Charlie Munger, Vice Chairman of Berkshire Hathaway and a long-time critic of

   Valeant, declared that Valeant was a “sewer,” adding that “those who created it deserved the

   opprobrium they got.”

          61.     In the short term, however, Valeant’s growth-by-acquisition strategy appeared

   successful. Year after year, the Company reported consistent and steep growth, reporting $3.48

   billion of revenues for 2012, $5.76 billion for 2013, $8.25 billion for 2014, and $7.71 billion for

   the first three quarters of 2015. As of July 2015, Valeant was valued at over $90 billion, making it




                                                    24
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 28 of 113 PageID: 1827



   the largest public company incorporated in Canada and the largest pharmaceutical company

   headquartered in the United States.

          62.     During the Class Period, Valeant attributed the success of its strategy to its

   aggressive cost-cutting, its “outstanding sales teams, implementation of innovative marketing

   approaches, great leadership, [and] a portfolio of great products.” Similarly, in a February 22, 2015

   Valeant press release, Pearson attributed Valeant’s explosive growth to the Company’s “output-

   focused research and development model,” which involved “focusing on innovation through our

   internal research and development, acquisitions, and in-licensing” and “focusing on productivity

   through measures such as leveraging industry overcapacity and outsourcing commodity services.”

   These misrepresentations concealed from the Class—as well as regulators—the true driver of the

   Company’s growth.

          63.     In truth, a key driver of Valeant’s growth was its fraudulent use of a secret network

   of captive pharmacies. Valeant’s use of that secret pharmacy network enabled Valeant to

   exponentially increase the prices of its branded drugs, despite the fact that cheaper generic

   substitutes existed for many of these drugs. In an effort to conceal its scheme, Valeant consistently

   downplayed the extent to which pricing increases contributed to the Company’s growth. For

   instance, on an April 29, 2015 quarterly earnings call with investors, Pearson was asked how much

   price contributed to growth in the quarter. Pearson falsely responded that “In terms of price

   volume, actually, volume was greater than price in terms of our growth.”

          64.     On May 21, 2015, however, CFO Schiller wrote to Pearson in an email with the

   subject “price/volume,” “Last night, one of the investors asked about price versus volume for Q1.

   Excluding [M]arathon, price represented about 60% of our growth. If you include [M]arathon,

   price represents about 80%.” (Sec. Cmplt., p. 88 n.24.)




                                                    25
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 29 of 113 PageID: 1828



          65.     On February 3, 2016, after the conclusion of the Class Period, Valeant issued a

   press release admitting that Pearson’s April 29, 2015 statement was false and that, in truth,

   Valeant’s growth was a result of its increasing the prices of its drugs.

          66.     Likewise, in a further effort to obscure Valeant’s reliance on the price increases

   facilitated by its captive network of pharmacies, Valeant changed the way it reported its financial

   results, refusing to break out the revenue numbers for major acquisitions and making it impossible

   for the public to track whether acquired drugs were experiencing any organic growth. In 2013, the

   year in which Valeant created Philidor, the drugmaker cut the number of operating segments

   reported in half, going from four to two. Because various segments were driven by just a few main

   products, the public could previously track how those products were performing. But with just two

   operating segments, it became impossible for the public to obtain that same information.




   Figure 1. Valeant’s changes to its financial reporting at the time it created Philidor.

          D.      Philidor and Valeant’s Secret Network of Captive Pharmacies

          67.     To insulate its brand-name drugs from generic competition and boost sales, Valeant

   embarked on a scheme to funnel sales of its branded drugs through a nationwide network of captive

   pharmacies. Through this secret network, Valeant insulated its products from generic competition

   throughout the Class Period by, among other things, flouting statutory or contractual mandates



                                                    26
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 30 of 113 PageID: 1829



   requiring substitution of generic equivalents for Valeant’s branded drugs and submitting false

   claims information to TPPs and PBMs. This fraudulent scheme enabled Valeant to massively

   increase the prices of its drugs and inflate the number of claims paid on prescriptions for those

   drugs. As a result, the Class overpaid for Valeant’s expensive branded drugs, was prevented from

   obtaining cheaper generic alternatives, and paid for drugs that should never have been dispensed.

          68.    At the center of this network of captive pharmacies was Philidor. On January 2,

   2013, the first day of the Class Period, Defendants incorporated Philidor, a purportedly

   independent specialty mail-order pharmacy led by co-founder Andrew Davenport. As discussed

   in ¶¶ 54-56 above, Valeant was inspired by Medicis’s AF program to establish Philidor in order to

   circumvent TPPs’ rejection of reimbursement claims for expensive branded drugs that had less-

   expensive generic substitutes, and Valeant hired Tanner as part of its acquisition of Medicis and

   directed him to work with Andrew Davenport to establish Philidor.

          69.    During the Class Period, Philidor was licensed in 45 states and the District of

   Columbia. In its state registrations, Philidor falsely identified David Wing, John Carne, and

   Gregory Blaszczynski as officers. However, none of them actually worked at Philidor. Rather,

   each of these individuals worked at BQ6, a pharmaceutical-marketing company, named after a

   legendary chess move, that consulted for Valeant and shared its physical address with Philidor.

   Philidor’s owners, Andrew Davenport, Matthew Davenport, and Blaszczynski, also worked at

   BQ6.

          70.    During the Class Period, Philidor falsely held itself out to be a “specialty

   pharmacy.” True specialty pharmacies focus on self-administered specialty drugs covered under a

   patient’s pharmacy insurance benefit. These specialty drugs are almost always highly

   differentiated brand-name drugs for patients undergoing intensive therapies for chronic, complex




                                                  27
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 31 of 113 PageID: 1830



   illnesses such as cancer, rheumatoid arthritis, multiple sclerosis, and HIV. Often, these drugs come

   in the form of self-administered injections or require constant refrigeration. Philidor, by contrast,

   was principally devoted to dispensing Valeant’s undifferentiated traditional drugs—principally its

   dermatological products—most of which had low-cost generic substitutes. Indeed, as Philidor has

   itself admitted, Valeant was Philidor’s “only client.” (Business Insider, October 22, 2015, A

   Company involved with Valeant has shed light on a critical accusation in that brutal short-selling

   note).

            71.   Specialty pharmacies act as mail-order businesses that operate across state lines and

   are required to be licensed in any state where they sell drugs. Specialty pharmacies offer a

   convenient and reliable service for expensive drugs, and they ostensibly lower costs and maximize

   insurance reimbursements from companies that cover the drugs. However, specialty pharmacies

   are not required to report their pharmaceutical sales to IMS Health, a tracking service that is used

   by companies and analysts to monitor drug sales and inventory channels. Thus, Philidor’s

   specialty-pharmacy designation allowed Valeant to avoid public scrutiny of the price-gouging

   scheme that was directed at consumers and injured TPPs.

            72.   Shortly after its incorporation, Philidor opened offices in Arizona. As a result,

   although its headquarters were just outside Philadelphia, Pennsylvania, Philidor also immediately

   began operating in Arizona.

            73.   Just nine days after its incorporation, Philidor entered into a Master Service and

   Pharmacy Dispensing Agreement with Valeant’s Medicis division on January 11, 2013, to

   dispense products and provide call intake, prior authorization, delivery, and “[p]roduct refill

   services.” The agreement provided that the manufacturer (Valeant) had a right to inspect and audit




                                                    28
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 32 of 113 PageID: 1831



   Philidor to verify compliance with the agreement “and to assess and evaluate the operation of the

   program.” (GX 100-13A.)

          74.     Exclusivity provisions in the Master Services Agreement between Valeant and

   Philidor prevented Philidor from distributing non-Valeant dermatology products and from

   distributing non-Valeant ophthalmology products without Valeant’s consent. (Cr. Tr. 1205-06.)

          75.     The Master Services Agreement included the “Medicis Alternative Fulfillment

   Program,” which required Philidor to “work with the retail pharmacy to transition the prescription

   over to [Philidor].” If Philidor could not get the retail pharmacy to agree, then it was to “call the

   physician’s office for a new prescription, as needed” and “contact Consumer in an attempt to

   resolve any issues regarding the retail pharmacy withholding medication fulfillment.” (GX 100-

   129.) The agreement also required Philidor to “proactively follow-up with customer[s] for covered

   Product refills.” The agreement required Philidor to exclude any transaction identifying the payor

   “as any state or federally funded program.” The agreement provided that “[i]f the insurance claim

   is adjudicated and a rejection code is received, it should be evaluated and reprocessed per written

   pharmacy SOP’s [Standard Operating Procedures] as necessary.” (Sec. Cmplt. ¶ 99.)

          76.     Tanner and other Valeant employees, including Alison Pritchett, Dean Griffin, and

   Bijal Patel, worked with Andrew Davenport to set up Philidor in 2013 and to expand its operations.

   These Valeant employees were embedded at Philidor to use “their operational expertise and

   knowledge of the pharmaceutical manufacturing, retail pharmacy, and pharmacy benefits

   management businesses to aid in developing operational processes, validate and test information

   technology components, and building vital infrastructure functions,” according to a Business

   Associate Agreement, dated November 21, 2013, between Philidor and Medicis Pharmaceutical

   Corporation, a division of Valeant. (GX 100-22; Cr. Tr. 340-41.) In addition to being Valeant




                                                    29
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 33 of 113 PageID: 1832



   employees, Dean Griffin and Alison Pritchett were identified as full-time Philidor employees in

   the Valeant-Philidor Option Agreement (discussed in ¶ 92 below).

          77.     Valeant also provided $2 million of start-up funding to Philidor as “prepayment of

   services,” and Valeant’s relationship with Philidor was directed by top Valeant management from

   the beginning. (United States v. Tanner, Defense Exhibit (“DX”) 88-A at 1 (contract approval

   form); United States v. Tanner, Government Exhibit (“GX”) 100-177 at 4; Cr. Tr. 112, 114, 335-

   37.) Valeant’s contract-approval form for establishing its relationship with Philidor (then known

   as RxK, LLC, with Andrew Davenport as its contact) for “the build out and future operation of the

   next generation alternative fulfillment program” was signed nine days after Philidor’s

   incorporation by CEO Pearson, CFO Schiller, and other top Valeant executives. (DX 88-A at 1;

   Cr. Tr. 321-23, 326-28, 1038-39.) Valeant never issued a request for proposals for alternatives to

   Philidor before establishing Philidor or for competing services after establishing it. (Cr. Tr. 141.)

   From Philidor’s inception in January 2013 until at least October 2013, Valeant was the exclusive

   supplier of products sold by Philidor (Cr. Tr. 335), and as of late 2014 when Valeant acquired an

   option to acquire Philidor, Valeant products still accounted for approximately 90% of Philidor’s

   sales volume (DX 2102-3; Cr. Tr. 699). Valeant secretly controlled Philidor due to Philidor’s

   financial dependence on Valeant for sales of Valeant products, and due to Philidor’s reliance on

   Valeant management and personnel to operate its business. Later, as described below, Valeant

   acquired contractual control over Philidor by entering into the Option Agreement (defined below

   at ¶ 92) in December 2014. Under applicable accounting rules, this required Philidor’s financial

   statements to be consolidated with Valeant’s financial statements, but Valeant concealed its control

   over Philidor by not consolidating Philidor’s results.




                                                    30
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 34 of 113 PageID: 1833



          78.     One month before Philidor was even legally formed, Valeant hired manager Gary

   Tanner, a former employee of Medicis (which Valeant acquired in 2012), to act as the drug

   company’s special “liaison” with Philidor and to help ramp up the pharmacy’s operations. Tanner

   interacted directly with Valeant’s top executives, including Valeant’s CEO, Pearson. (Bloomberg,

   November 4, 2015, Valeant Said to Have Planned Philidor Expansion for Products; Reuters,

   November 12, 2015, Valeant played a key role in building, operating Philidor RX). After Valeant

   acquired an option to acquire Philidor in December 2014, Tanner reported directly to Pearson. (Cr.

   Tr. 997.) (Although Tanner was a Valeant employee, he never had an office at Valeant but was

   expected to work full-time onsite at Philidor as the Valeant employee with day-to-day

   responsibility for the Valeant-Philidor relationship. (Cr. Tr. 112.))

          79.     Over the course of Tanner’s employment with Valeant, Tanner supervised the

   operations of Philidor. Tanner interacted daily with Philidor CEO Andrew Davenport and

   supervised employees who worked out of Philidor’s offices in Pennslyvannia, including sales and

   managerial staff, employed by both Valeant and Philidor. Tanner’s employment with Valeant was

   terminated in August 2015, and, immediately afterwards, he was hired by Philidor. In connection

   with Tanner’s joining Philidor, Andrew Davenport sent a memo to Philidor employees noting the

   close ties between Valeant and Philidor by stating that “[Tanner] has been our client liaison with

   Valeant since the very beginning in January 2013 and has made an immeasurable contribution to

   Philidor’s success.” (Bloomberg, November 4, 2015, Valeant Said to Have Planned Philidor

   Expansion for Products).

          80.     Likewise, on the same day Philidor was legally formed, Valeant hired Laizer

   Kornwasser, a former senior executive at Medco, as an executive vice president and company

   group chairman to oversee Valeant’s relationship with Philidor. Kornwasser supervised Tanner




                                                    31
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 35 of 113 PageID: 1834



   and reported directly to Valeant CEO Pearson. Immediately upon being hired, Kornwasser

   received nearly $5 million in equity awards. Both Kornwasser’s senior position in Valeant’s

   organizational structure and his outsized compensation demonstrate that Valeant viewed its

   relationship with Philidor as critically important to the Company’s success. Tanner and

   Kornwasser were key employees who remained closely involved in the details of running the

   pharmacy, including expanding its business.

          81.     On July 27, 2013, Philidor entered into a “Distribution Services Agreement” with

   Valeant to provide distribution services for all of Valeant’s drugs. This agreement was amended

   just a week later on August 2, 2013, to assign Philidor the role of administering Valeant’s “co-pay

   assistance programs” related to Valeant-branded pharmaceuticals. The amended agreement also

   provided that “patient savings cards” would be used to “offset all or part of their out of pocket

   costs with respect to [Valeant’s] various branded pharmaceutical products.” (Sec. Cmplt. ¶ 101.)

          82.     Tanner was designated as the Valeant contact in the agreement, and Pearson and

   Schiller signed a form approving the agreement.

          83.     In August 2015, Tanner left Valeant to formally join Philidor as Executive Vice

   President and a member of its management team. Andrew Davenport memorialized Tanner’s prior

   role by sending a memo to employees describing Tanner as “our client liaison with Valeant since

   the very beginning in January 2013,” going on to note that Tanner had “made an immeasurable

   contribution to Philidor’s success.” (Although Tanner became a Philidor employee, he retained his

   Valeant email account and computer. (Cr. Tr. 817-18.))

          84.     During the Class Period, Valeant installed a cadre of its employees within Philidor

   (in addition to Tanner and Kornwasser) to supervise operations at the pharmacy and fraudulently

   increase the sale of Valeant drugs. For instance, Valeant placed a 30-person team inside Philidor




                                                   32
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 36 of 113 PageID: 1835



   with instructions to show doctors how to direct patients to Valeant products. At different points in

   Philidor’s evolution, Valeant employees were responsible for performing a variety of key business

   functions for the pharmacy, including interviewing Philidor job applicants and overseeing the

   pharmacy’s billing operations.

          85.     Brad Greenfield also joined Valeant from Medicis and worked closely with

   Philidor. Greenfield had been the Area Director for Dermatology sales at Medicis and was the

   Senior Director Marketing, Acne Division at Valeant’s Scottsdale, Arizona office with

   responsibility for products such as Solodyn. Greenfield also saw Philidor as part of the Valeant

   organization. For example, Jeff Becker (“Becker”) was the Operations Manager at Philidor starting

   in April 2015. On Becker’s LinkedIn profile, Greenfield provided a recommendation stating that

   he had “experience working with Jeff over the past 6 months” and that Becker “joined our

   organization, making an immediate impact by connecting with multiple layers of our staff and

   helping our Claims team . . . .” (emphasis added.) In addition to being a Valeant employee,

   Greenfield was identified by Philidor in the Valeant-Philidor Option Agreement as Philidor’s

   Senior Vice President, Operations. (GX 300-18 at 137.)

          86.     To avoid detection as Valeant employees, and thereby conceal the fact that Valeant

   was using Philidor to steer patients to Valeant-branded drugs, Tanner and his former Medicis

   colleagues, Bijal Patel and Alison Pritchett, used pseudonyms such as “Peter Parker” (Patel) from

   Spiderman and “Brian Wilson” (Tanner) of the Beach Boys. These Valeant employees, secretly

   embedded in Philidor, even used email addresses that belonged to Philidor. Tanner used the Brian

   Wilson alias for his Philidor email address and Philidor business cards. (GX 100-19 at 1; GX 905

   at 1.) For the same reason of avoiding detection, other Valeant employees used email aliases such

   as “Jack Reacher” (the protagonist of a series of books written by Lee Child). (Alison Pritchett




                                                   33
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 37 of 113 PageID: 1836



   also used the email address “Shannon O’Hare.” (Cr. Tr. 57.)) News outlets, including Bloomberg

   and the Wall Street Journal, which interviewed former Philidor employees, reported that the use

   of fake names by Valeant employees “was to conceal the ties so it didn’t appear Valeant was using

   the pharmacy to steer patients to the drug company’s products.” Pearson later claimed that Valeant

   concealed the relationship for “competitive” reasons.

          87.     Confidential patient information in prescriptions handled by Philidor was openly

   displayed to Tanner and other Valeant employees working in Philidor’s main office, and Tanner

   adjudicated prescription claims, which is properly the role of a pharmacy and should not be done

   by a pharmaceutical-manufacturer employee like Tanner. (Cr. Tr. 928-29, 934, 1049.) Kornwasser

   testified at the criminal trial of Tanner and Andrew Davenport that this was a concern because

   “[o]nly people that need to know what information about individuals related to medications should

   have access to that information; otherwise, one is not supposed to see that information.” (Cr. Tr.

   934, 1056.) Under the HIPAA Privacy Rules, health-care providers, including pharmacies, must

   maintain the confidentiality of their patients’ individually identifiable health information, referred

   to as “protected health information” (“PHI”). Pharmaceutical companies are not permitted to have

   access to PHI included in prescriptions for their drugs without the patients’ permission, with

   limited exceptions. In particular, pharmacies may not disclose PHI to pharmaceutical companies

   for use in marketing the latter’s drugs without the patients’ permission. Thus, Valeant employees’

   access to PHI at Philidor was contrary to HIPAA. After Kornwasser raised concerns about this

   practice, Valeant and Philidor entered into the Business Associate Agreement purporting to give

   the embedded Valeant employees access to PHI as “business associates” (persons engaged in legal,

   actuarial, accounting, consulting, data aggregation, management, administrative, accreditation, or

   financial services for the pharmacy) under HIPAA.




                                                    34
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 38 of 113 PageID: 1837



          88.     Kornwasser testified at the criminal trial of Andrew Davenport and Tanner that

   after Kornwasser visited Philidor’s main office in November 2013 and spoke there with Tanner,

   the open display of PHI to Valeant employees and “other issues that [he] had” based on his

   conversation with Tanner (Cr. Tr. 935) made him “very concerned”: “I was concerned from an

   independence perspective, I was concerned from a compliance perspective . . . .” (Cr. Tr. 937.) He

   also testified that he had “concerns . . . related to the relationship” that were “questions in relation

   to independence, how the relationship started.” (Cr. Tr. 1046-47.) Kornwasser reported these

   concerns to other senior Valeant executives, including Pearson and Schiller. (Cr. Tr. 938.)

          89.     Valeant CEO Pearson, CFO Schiller, and other senior Valeant executives gave

   Tanner the highest performance rating for 2013 despite objections from Kornwasser. (Cr. Tr.

   1010.) Tanner’s 2014 performance evaluation in February 2015 again gave him the highest rating,

   identified his key strength as having successfully built a sustainable model in Philidor, and

   identified his biggest accomplishments as having helped to create a thriving business (Philidor)

   out of nothing and having facilitated Valeant’s partnership with Philidor. (Cr. Tr. 44.) Pearson

   directly delivered Tanner’s annual performance evaluations. (Cr. Tr. 1024.)

          90.     Launching “Operation Green Light,” an internal Valeant code name for Philidor,

   and active sales and marketing were weighted at 17% in the 2013 Valeant bonus plan and were

   rated as achieved 200%, accounting for 33% of the bonus pool for senior executives. This

   incentivized them to push for rapid expansion of Philidor and to prefer Philidor over alternative,

   independent pharmacies. Similarly, achieving at least one significant deal that created substantial

   shareholder value accounted for 20% of the 2014 bonus plan, and expanding Philidor and acquiring

   the option to acquire Philidor were the only such transaction Valeant achieved that year, again

   giving its senior executives a strong financial incentive to expand Philidor. (Cr. Tr. 13-15, 26, 33.)




                                                     35
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 39 of 113 PageID: 1838



          91.     Patel and other Valeant employees embedded at Philidor communicated

   information to Valeant employees, including the number of prescriptions Philidor filled, the most

   popular drugs, and the physicians who prescribed the greatest amount of drugs. Senior Valeant

   executives, including Pearson, Schiller, and Kornwasser, received weekly emails called “executive

   dashboard reports” from Patel and other Valeant employees embedded at Philidor, reporting the

   weekly volume of prescriptions for each Valeant drug handled by Philidor. (Cr. Tr. 1031-32, 1052,

   1105-06.) Philidor also provided monthly financial reports to Valeant; these reports included the

   amounts of payments to Philidor from insurers, data concerning claims processed and inventory,

   and prescription-level shipping volumes. Tanner wrote in an email to another Valeant officer in

   October 2014: “I provided [a] detailed list of claims processed each month . . . , and with this file

   provides [sic] detail related to the insurance collection amounts. . . . Outside of this, the other area

   is inventory and again this is reported to finance every month and is supported by the shipping

   volume . . . . [T]he data is very granular (i.e., provides prescription level data for everything

   shipped during each month).” Pearson, Schiller, Kornwasser, Tanner, and other senior Valeant

   executives held weekly Friday meetings or conference calls starting in the second half of 2013 to

   discuss Philidor’s sales of Valeant products. (Cr. Tr. 112, 927-28, 1051.)

          92.     Valeant’s ties to Philidor went beyond personnel; Valeant also exercised financial

   control over Philidor. In late 2014, Pearson considered having Valeant acquire Philidor. (Cr. Tr.

   114.) In October 2014, he had a dinner meeting with Andrew Davenport, Schiller, and Tanner to,

   as Tanner wrote in an internal Valeant email, “discuss our interest in potentially obtaining

   ownership to further the partnership.” (GX 100-79 at 1.) Pearson decided, however, that instead of

   buying Philidor outright, Valeant should acquire an option to acquire Philidor at a later time in

   order to keep Valeant’s control over Philidor secret. (Cr. Tr. 115.) On December 15, 2014, Valeant




                                                     36
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 40 of 113 PageID: 1839



   entered into a purchase option agreement (the “Option Agreement”) with Philidor under which it

   paid $100 million for the option to acquire Philidor for $0 for 10 years, plus various milestone

   payments based on Philidor’s sales. The first milestone payment of $33 million was paid on

   January 15, 2015. The remaining milestone payments were tied to Philidor hitting sales targets.

   Valeant’s little-known wholly owned subsidiary, KGA Fulfillment Services, Inc. (“KGA”), was

   used to obtain the option to acquire Philidor.

          93.     Notably, the agreement provided that Philidor was to enter into a purchase

   agreement with Isolani, identified as “established for the purpose of acquiring R&O Pharmacy,

   Inc.,” and Lucena, which was identified as “established for the purpose of acquiring Brighton Way,

   Inc. (d/b/a/ West Wilshire Pharmacy,” as conditions to Valeant’s acquisition of the option. (GX

   300-18.) As discussed further in ¶¶ 127-36, the inclusion of the Isolani/R&O Pharmacy and

   Lucena/West Wilshire transactions as conditions to Valeant’s acquisition of its Philidor option

   demonstrate Valeant’s knowledge of and control over Philidor’s establishment of a secret network

   of regional pharmacies.

          94.     The Option Agreement also stated that Philidor’s business “ha[d] been conducted

   in the Ordinary Course of Business” since December 31, 2013. (GX 300-18.)

          95.     Further demonstrating Valeant’s control over Philidor, the Option Agreement

   barred Philidor from distributing more than $5.62 million to its owners or making any capital

   expenditure of more than $50,000 without Valeant’s consent. (GX 300-18; Cr. Tr. 666-69.)

          96.     The Option Agreement barred public disclosure of the option’s existence before

   Valeant exercised the option, unless required by law or to enforce the option agreement. Thus,

   Valeant and Philidor agreed to and did keep Valeant’s control over Philidor secret. (GX 300-18;

   Cr. Tr. 530, 1622-24.)




                                                    37
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 41 of 113 PageID: 1840



          97.     In a written response to questions in 2016 from the U.S. Senate Committee on

   Aging about why Valeant acquired an option to acquire Philidor instead of buying Philidor

   outright, Philidor’s counsel stated that “Philidor concluded that Valeant’s conduct was consistent

   with a concern about the economic impacts of any PBM response if Valeant had purchased

   Philidor.” Thus, Philidor confirmed that Valeant knew PBMs would refuse to reimburse Philidor

   prescriptions if PBMs knew of the controlling relationship. (Sec. Cmplt. ¶ 447.)

          98.     Pearson personally made the decision to acquire the option to acquire Philidor, and

   he personally negotiated the Option Agreement with Andrew Davenport. (Cr. Tr. 114, 637.)

   Pearson also instructed a Valeant employee to revise the financial model for Philidor that was used

   to determine the price Valeant would pay for the option; an initial model assumed 0% growth in

   Philidor sales, but this was changed on Pearson’s instructions to 90% growth in 2015, 50% growth

   in 2016, and further growth thereafter. As a result of these increased sales projections, Pearson

   decided to increase the total price Valeant paid for the option from $125 million to $133 million.

   (Cr. Tr. 707-08, 1606-07.)

          99.     In causing Valeant to enter into the Option Agreement, Pearson rejected concerns

   raised by Kornwasser about Tanner’s financial interest in Philidor. Kornwasser even refused to

   sign the Option Agreement on behalf of Valeant because he was concerned about Tanner’s

   relationship with Philidor and Valeant, about information concerning the transaction that had not

   been given to him, and about “payor risks,” i.e., the risk that TPPs and PBMs would not pay for

   Valeant drugs dispensed by Philidor if they learned the truth about the companies’ relationship.

   Kornwasser discussed these concerns with Pearson in or around December 2014. (Cr. Tr. 995-97,

   1178-81.)




                                                   38
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 42 of 113 PageID: 1841



          100.    Before Valeant’s $100 million payment to Philidor in December 2014 (followed by

   a $33 million milestone payment in January 2015), Valeant’s senior management and members of

   the board of directors, including the entire Audit Committee, went on site visits to Philidor, during

   which time Valeant was provided further access and exposure to Philidor’s business practices and

   operations. (Sec. Cmplt. ¶¶ 138, 414.)

          101.    In exchange for the $133 million option payment, Valeant received contractual

   rights to control Philidor’s operations. The Philidor Option Agreement permitted Valeant to form

   a joint steering committee with equal numbers of Philidor and Valeant designees to “assess and

   discuss” matters relating to legal compliance and Philidor’s “internal policies, manuals and

   processes,” including amending existing policies or establishing new ones. Significantly, the

   Option Agreement documented Valeant’s right to “make the final determination” regarding all

   matters with respect to Philidor’s “Strategic Plan” and “the compliance of [Philidor] with

   applicable Legal Requirements, Contractual obligations (including agreements with Third Party

   Payors) and [Philidor]’s internal policies and manuals” in the case of any tie of the joint steering

   committee members. The joint steering committee also had “the right to review, prior to their

   submission, all applications of [Philidor] for licenses and permits (including state pharmacy

   licenses) and all applications of [Philidor] to Third Party Payors and to comment on such

   applications and [Philidor] shall use all reasonable efforts to incorporate the comments of the [joint

   steering committee] on such applications.” Valeant’s designees on the committee had the right to

   veto the selection of any replacement for Philidor’s CEO. The Option Agreement also gave

   Valeant the right to appoint Philidor’s advisor to the CEO, corporate compliance officer, in-house

   counsel, and chief information-technology officer, all of whom reported to the joint steering




                                                    39
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 43 of 113 PageID: 1842



   committee and could not be terminated without Valeant’s prior written consent. (GX 300-18; Cr.

   Tr. 409, 411, 413-14, 660-64.)

          102.    At the same time that Valeant and Philidor entered into the Option Agreement,

   Valeant Pharmaceuticals North America LLC, a subsidiary of Valeant, entered into a consulting

   agreement, dated December 18, 2014, with Andrew Davenport, Philidor’s CEO, to “[p]rovide

   various advisory services to the CEO [i.e., Pearson] respecting, among other things, matters

   respecting pharmacies in the United States.” (GX 300-19.) The consulting agreement provided that

   Davenport “shall report to Valeant and shall take instructions and directions only from J. Michael

   Pearson, Chief Executive Officer and President of Valeant (the ‘Supervisor’), Supervisor’s

   designee, or such other person as indicated by Valeant.” Id. Davenport was eligible under the

   agreement to receive up to $9 million of Valeant equity awards and annual bonuses of up to

   $400,000. The agreement was for a term of five years, renewable in Valeant’s sole discretion for

   up to five additional one-year terms, and could be terminated by Valeant at any time with or

   without cause and by Davenport only for a material breach by Valeant. (Id.; Cr. Tr. 414-17.)

          103.    On December 15, 2014, Valeant and Philidor entered into a distribution and

   services agreement that superseded the original Master Service and Pharmacy Dispensing

   Agreement of January 11, 2013. The new agreement gave Valeant the right to inspect Philidor’s

   policies and procedures and do site visits to verify Philidor’s compliance.

          104.    Valeant’s control over Philidor is also demonstrated by the fact that the total

   discounts Valeant gave Philidor on Valeant drugs under the Master Service and Pharmacy

   Dispensing Agreement were lower than the total discounts (typically a percentage discount from

   the WAC benchmark rate plus an additional “prompt-pay” discount) that Valeant gave its three

   major independent wholesale distributors, such that Valeant was able to earn higher profits on




                                                   40
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 44 of 113 PageID: 1843



   sales to a pharmacy it controlled than on sales to independent wholesalers. (Cr. Tr. 1043-45 , 1597,

   1648-49.) As Tanner wrote in an internal Valeant email in July 2013 about the Valeant-Philidor

   Distribution Services Agreement, “the net effective discount will be more favorable to us than

   what I believe existing wholesale arrangements will be given that I am not providing for a prompt

   pay discount—the fully inclusive rate will be 4% from WAC.” Andrew Davenport has admitted

   that the discount Valeant gave Philidor was “more favorable to Valeant than any of its other major

   retail channels.” United States v. Tanner, No. 18-3598(L), Brief and Special Appendix for

   Defendant-Appellant Gary Tanner, at 48 (2d Cir. filed Mar. 7, 2019) (“Tanner App. Br.”) (adopted

   by United States v. Tanner, No. 18-3598(L), Brief and Special Appendix for Defendant-Appellant

   Andrew Davenport, at 4 (2d Cir. filed Mar. 7, 2019) (“Davenport App. Br.”)).

           105.    Defendants’ post-Class Period admissions concerning Valeant’s restated financial

   results demonstrate that Philidor was an instrumentality of Valeant during the Class Period. On

   October 26, 2015, in Valeant’s Form 10-Q for the third quarter of 2015, Valeant announced that it

   had formed an ad hoc committee of Valeant’s Board of Directors to review allegations about

   Valeant’s improper and previously undisclosed relationship with Philidor. On February 22, 2016,

   Valeant announced that the ad hoc committee had identified approximately $58 million in revenues

   “in the second half of 2014 that should not have been recognized upon delivery of product to

   Philidor.” Based on the ad hoc committee’s investigation, on March 21, 2016, Valeant announced

   that it would restate its financial results for 2014 and the first three fiscal quarters of 2015 and that

   its internal controls over financial reporting suffered from “one or more” material weaknesses.

           106.    Misconduct by Valeant’s management was central to the ad hoc committee’s

   findings concerning improper revenue recognition related to Philidor and the material weaknesses

   in the Company’s internal controls. On March 21, 2016, Valeant admitted that the “tone at the top”




                                                      41
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 45 of 113 PageID: 1844



   of the Company could have been a “contributing factor[] resulting in the Company’s improper

   revenue recognition . . . .” Valeant specifically admitted that by “improper conduct,” Valeant’s

   Class Period CFO Howard Schiller and Corporate Controller Tanya Carro contributed to the

   misstatement of Valeant’s Philidor-related revenues. In Valeant’s belated 2015 Form 10-K, filed

   with the SEC on April 29, 2016, Valeant further admitted that the “tone at the top” was itself a

   material weakness in the Company’s internal controls over financial reporting. In other words,

   Valeant would not have been able to improperly book revenue related to Philidor without improper

   conduct by Valeant’s top management.

          107.   Moreover, the nature of the misstatements themselves demonstrates that Philidor

   was an instrumentality of Valeant’s during the Class Period. On March 21, Valeant stated that:

          In connection with the work of the Ad Hoc Committee, the Company has
          determined that certain sales transactions for deliveries to Philidor in 2014 leading
          up to the option agreement were not executed in the normal course of business
          and included actions taken by the Company in contemplation of the option
          agreement. As a result of these actions, revenue for certain transactions should have
          been recognized on a sell-through basis (i.e., record revenue when Philidor
          dispensed the products to patients) prior to entry into the option agreement rather
          than incorrectly recognized on the sell-in basis utilized by the Company.
          Additionally, related to these and certain earlier transactions, the Company also
          has concluded that collectability was not reasonably assured at the time the
          revenue was originally recognized, and thus these transactions should have been
          recognized on a sell-through basis instead of a sell-in basis.

          108.   Valeant’s disclosure that it improperly booked revenue “in contemplation of the

   option agreement” demonstrates Valeant’s de facto control over Philidor even before it obtained

   contractual control along with the option to formally acquire Philidor. Valeant was able to

   improperly book this revenue before the execution of the Philidor Option Agreement only because

   the Valeant Enterprise was on both sides of the deal—there was no way Philidor would not enter

   into the Option Agreement with Valeant. Valeant prematurely booked Philidor-related revenue

   before it was sure it could collect the revenue because it assumed that Philidor would be able to



                                                   42
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 46 of 113 PageID: 1845



   sell its expensive branded drugs to patients through the Valeant Enterprise’s captive network of

   pharmacies despite the availability of less-expensive generic alternatives.

            E.     Through Philidor, Defendants Expand Their Secret Network of
                   Pharmacies

            109.   In or around early 2014, Valeant decided to use Philidor as the hub controlling a

   secret network of regional pharmacies with their own separate pharmacy licenses and

   identification numbers to distribute Valeant products. An internal email, dated January 17, 2014,

   to Pearson, Kornwasser, Tanner, and other senior Valeant executives summarized “the key points,

   takeaways and actions” from a meeting the day before about the “Derm[atology] Rx Portfolio.”

   (GX 100-27.) Under the heading “OGL [Operation Green Light, i.e., Philidor]/Independent

   Pharmacies (Laizer [Kornwasser], Gary [Tanner]),” the email noted: “Could a regional pharmacy

   system be set up.” (Id.) Kornwasser suggested to Tanner in or about January 2014 that Philidor

   serve as the central hub of a regional pharmacy system by acquiring pharmacies aroumd the

   country, and Philidor proceeded to do so. (See Cr. Tr. 1075-76, 1079.) Kornwasser knew that the

   pharmacies acquired by Philidor had their own separate pharmacy licenses and pharmacy-

   identification numbers, but he considered them parts of a single entity along with Philidor. (Cr. Tr.

   1077.)

            110.   In addition to Kornwasser, Pearson was personally aware of Philidor’s secret

   pharmacy network. For example, Andrew Davenport told Pearson in an email that “We continue

   to focus on pushing refills[,] completing the national footprint[,] and continuing our regional

   acquisition strategy.” (Cr. Tr. 1165.)

            111.   As a further example that Pearson personally monitored Philidor’s expansion, on

   March 9, 2015, Ari Kellen, a Valeant Executive Vice President and Company Group Chairman,

   sent an email to Pearson: “Met with Deb [Jorn, a Valeant Executive Vice President and



                                                    43
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 47 of 113 PageID: 1846



   Company Group Chairman who headed the dermatology division] . . . . Suggested we get all the

   DMs [District Managers] in for a day . . . . goal to go over the practices in each district where

   Philidor is working well and identify next [approximately] 10 practices where we should push

   harder to build it out. that [sic] will help fuel growth.” (Ellipses in original, emphasis added.)

   Pearson responded, “Good stuff.” Philidor managers were invited to meet with Valeant’s board

   in July 2015. (Sec. Cmplt. ¶ 416.)

          112.    The purpose of this secret pharmacy network was twofold: to increase Valeant’s

   revenue by increasing the sales of its branded drugs, and to avoid having any single pharmacy in

   the network process so many prescriptions for Valeant products that TPPs like Plaintiffs and other

   members of the Class would notice the large number of prescriptions from one pharmacy and

   refuse to pay for excessive prescriptions—a ploy that Michael Hess, a lawyer for Philidor and

   Valeant, called playing “whack-a-mole” in an email to Andrew Davenport. Hess was a lawyer with

   expertise in pharmacy issues who represented Valeant on matters including its relationship with

   Philidor. He was introduced to Philidor by Kornwasser and Tanner in or about December 2013 to

   advise on payor issues, and Valeant waived conflicts of interest in or around April 2014 so Hess

   could advise Philidor on “Philidor’s expansion and payor strategies,” i.e., establishing its secret

   network of regional pharmacies. Hess advised Philidor to acquire pharmacies that had their own

   licenses so that Philidor could distribute Valeant’s branded drugs through multiple pharmacies and

   avoid having any single pharmacy fill so many of the prescriptions that TPPs or the TPPs’ PBMs

   would notice and refuse to pay for the excessive prescriptions. (Cr. Tr. 374, 376, 1093-98, 1101-

   02, 1122-25, 1128, 1146, 1156-57, 1161, 1163-64, 1168-69.)

          113.    Andrew Davenport has admitted that Michael Hess gave the advice discussed in

   the preceding paragraph. In his appeal of his criminal conviction, Davenport “join[ed] in full”




                                                     44
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 48 of 113 PageID: 1847



   Tanner’s appellate brief under Fed. R. App. P. 28(i). Davenport App. Br., at 4. Tanner’s brief, in

   which Davenport joined, summarizes Hess’s role:

          According to the government, Tanner’s supervisor (Kornwasser) directed him to
          form partnerships with other specialty pharmacies out of concern that “Valeant
          depended too much on Philidor to distribute its drugs.”

                                                  ***

          To show that Tanner took Kornwasser’s diversification directive seriously and
          actively worked to implement it, the defense attempted to call Michael Hess,
          Valeant’s outside counsel.

                                                  ***

          Hess’s testimony would have addressed “payor risk” to Valeant, a risk that
          diversification was intended to mitigate. As Kornwasser explained the issue, he
          wanted Tanner to develop relationships with “more than one pharmacy” because
          having “all of [the alternative fulfillment] program’s business going through one
          pharmacy,” namely Philidor, created “a risk that . . . if [Philidor] had a problem
          with one of their payors, . . . that . . . would have an impact to [the alternative
          fulfillment] program.” In other words, if Philidor submitted too many insurance
          claims, that could lead to companies terminating their relationship with it, leaving
          Valeant’s sole distribution channel unable to be reimbursed the cost of Valeant’s
          drugs.

                                                  ***


          Hess (who had considerable familiarity with payor risk) would have testified that
          Tanner developed an alternative way to mitigate that risk, and did so with Valeant’s
          approval: a “hub-and-spoke model” in which Philidor provided administrative
          support for a network of regional pharmacies, each of which could independently
          obtain reimbursements directly from insurance companies, using its own license
          number. (Kornwasser acknowledg[ed] that regional pharmacies “had separate
          [license] numbers”). Hess would have explained that as long as Valeant drugs were
          distributed through such a network, companies would not see Philidor growing too
          big and thus would not be inclined to end their relationship with it. Hess also would
          have testified that Philidor successfully implemented this model, with Tanner’s
          help.

          Hess knew this history because he had advised Philidor and Tanner on the hub-and-
          spoke strategy—at Valeant’s behest. Specifically, Hess would have testified that
          Kornwasser (with whom Hess had previously worked to reduce payor risk while at
          another specialty pharmacy) referred him to Philidor in order to implement that
          strategy. Valeant even granted Hess a conflict waiver to permit him to advise



                                                   45
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 49 of 113 PageID: 1848



          Philidor on this issue. And senior executives at Valeant knew that Kornwasser and
          Tanner were pursuing the hub-and-spoke model.

   Tanner App. Br., at 26-28.

          114.    With the assistance of Valeant employees, Philidor acquired and oversaw a secret

   pharmacy network. The Canadian newspaper the Globe and Mail depicted an example of the

   relationships of this secret pharmacy network in the graphic below:




   Figure 2. Valeant’s Shell Companies

          115.    Defendants created a host of shell companies through Philidor, which they used to

   acquire interests in smaller retail pharmacies all over the United States and secretly extend their

   captive pharmacy network. Defendants created a network of “phantom” pharmacies by causing



                                                   46
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 50 of 113 PageID: 1849



   Philidor or its affiliates to file pharmacy applications with state regulators on behalf of various

   shell companies that Valeant and Philidor used to implement their scheme. These captive

   pharmacies include R&O Pharmacy, West Wilshire Pharmacy, Orbit Pharmacy, Cambria

   Pharmacy, Safe Rx Pharmacy, D&A Pharmacy, Prescription Shoppe, Heritage Compounding

   Pharmacy, and Parkwest Pharmacy.3

          116.    Like Philidor itself, many of the shell companies Defendants used to build their

   covert pharmacy network had chess-related names. “Philidor” refers to eighteenth-century chess

   master François-André Philidor and his eponymous Philidor defense. Many of the numerous

   additional shell companies in Defendants’ captive network, all registered in Delaware, likewise

   share chess-related names:

                   BQ6 refers to chess master Bobby Fisher’s opening moves against chess
                    master Boris Spassky in 1972;

                   Lucena Holdings LLC and Back Rank, LLC refer to endgame chess
                    strategies;

                   Isolani LLC refers to an isolated queen’s pawn;

                   Fifty Moves, LLC refers to the “Fifty Move Rule”;

                   ELO Pharmacy LLC refers to the ELO chess-ranking system;

                   C-K Pharmacies LLC refers to the Caro-Kahn chess defense;

                   Tarrasch Pharmacy Holdings, LLC refers to Siegbert Tarrasch, an
                    acclaimed nineteenth-century chess master;

                   NC3 Pharmacy LLC refers to the Dunst Opening (a strategy popularized
                    by American chess player Ted A. Dunst); and



   3
          In connection with the US Senate Special Committee on Aging’s April 27, 2016 hearing
   on Valeant and the Company’s practice of increasing the price of its drugs, Philidor admitted that
   SafeRx Pharmacy, D&A Pharmacy, Presciption Shoppe, Heritage Compounding Pharmacy, and
   Parkwest Pharmacy were pharmacies through which Philidor dispensed Valeant drugs.


                                                   47
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 51 of 113 PageID: 1850



                   Lasker Pharmacies, LLC refers to the nineteenth-century chess player
                    Emmanuel Lasker.

          117.    Defendants also created specific entities that helped secretly facilitate the flow of

   money between Philidor and Valeant. One of these entities was KGA, the wholly owned Valeant

   subsidiary that Valeant used to lend money to Philidor’s co-owners and managers and which was

   the counterparty of record with Philidor in the $133 million Option Agreement. Valeant created

   KGA in November 2014 to hold Valeant’s option to purchase Philidor. Like the names of many

   of the shell companies in Valeant’s covert pharmacy network, KGA’s name also refers to chess:

   KGA stands for “Kings Gambit Accepted,” a common opening move. Thus, not only Philidor and

   numerous companies beneath Philidor in the Valeant Enterprise’s corporate pyramid but also

   Valeant’s subsidiary that it used to acquire contractual control over Philidor were named for chess

   strategies. This demonstrates that Valeant was actively, consciously involved in a conspiracy with

   Philidor to conceal the existence of their pharmacy network from TPPs and the TPPs’ PBM agents.

   Indeed, KGA’s name shows that Valeant was the “King” of the conspiracy.

          118.    What was not publicly disclosed, but has since been reported by the Southern

   Investigative Reporting Foundation (the “SIRF”) in an article dated October 19, 2015, and entitled

   “The Kings Gambit: Valeant’s Big Secret,” is that KGA was “listed as the ‘secured party’ on

   UCC–1 liens placed in January and February 2015 against the members of Philidor’s ownership

   group. These liens are the public notice that a lending entity may have an interest in the debtor’s

   personal property. In this case, Valeant/KGA lent money to Philidor’s ownership group and

   accordingly, the ownership group’s equity stakes in Philidor are potentially collateral.”

          119.    So firm was Valeant’s insistence on using Philidor as its pharmacy network that

   when Valeant acquired Sprout Pharmaceuticals, Inc. (“Sprout”) in August 2015, Valeant

   immediately cancelled Sprout’s existing distribution agreement with Cardinal Health for Sprout’s



                                                   48
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 52 of 113 PageID: 1851



   marquee product, Addyi (also known as “Viagra for women”), a treatment option for hypoactive

   sexual desire disorder in pre-menopausal women, and then required that all sales of the product be

   made exclusively through Philidor.

          120.    Andrew Davenport has admitted in his appeal of his criminal conviction that

   Valeant and Philidor worked closely together and did not have an arm’s-length relationship:

          Valeant—at its senior-most executive levels—forged an unusually close
          relationship with Philidor and took a vested interest in its growth.

          Valeant advanced Philidor millions of dollars, closely monitored Philidor’s
          performance, and installed its own employees, including . . . Gary Tanner, in
          Philidor’s offices to help grow that company.

                                                    ***

          Valeant was Philidor’s first customer and remained its only customer for many
          months.

                                                    ***

          From the very beginning, Valeant’s CEO, Michael Pearson, and CFO, Howard
          Schiller, were personally involved in the Philidor project and shepherded Philidor’s
          success. They each approved the Valeant-Philidor agreement, attended many
          meetings and calls about Philidor, and received weekly updates on the progress of
          Philidor’s development and performance.

          Valeant also concluded that, in addition to the $2 million advance, Philidor
          “need[ed]” Valeant’s “operational expertise and knowledge of the pharmaceutical
          manufacturing, retail pharmacy, and pharmacy benefits management businesses.”
          Accordingly, Valeant assigned Tanner and three other Valeant employees to work
          in Philidor’s offices “developing operational processes, validat[ing] and test[ing]
          information technology components, and building vital infrastructure functions.”

                                                    ***

          Nor was Philidor a true “third party” to Valeant. Driven by the prospect of
          significant revenues for itself, Valeant deliberately nurtured a relationship with
          Philidor that was less than arms-length: It advanced millions of dollars of seed
          capital to Philidor, flew Tanner across the country week-after-week to work in
          Philidor’s offices and act in Philidor’s best interests, and for all intents and purposes
          treated Tanner as Philidor’s representative. Valeant’s senior-most executives
          embraced and rewarded Tanner’s hybrid role with glowing performance reviews
          and an enormous stock grant. . . . Valeant’s CEO and other senior executives—not



                                                     49
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 53 of 113 PageID: 1852



          Tanner—dictated whether, when, and for how much Valeant would purchase the
          option to buy Philidor.

   Davenport App. Br., at 2, 8-9, 30 (appellate record citations omitted).

          121.       Davenport likewise admitted that “Valeant and Philidor were intimately

   intertwined, and anything but arms-length counterparties.” United States v. Tanner, No. 18-

   3598(L), Reply Brief for Defendant-Appellant Andrew Davenport, at 4-5 (2d Cir. filed Apr. 22,

   2019) (“Davenport App. Reply”).

          122.       Andrew Davenport has also admitted the role that Tanner played at Philidor,

   including using the “Brian Wilson” alias for all of his Philidor work:

          Tanner used the “Brian Wilson” name for all of his Philidor work, but continued to
          interact with Valeant using his real name and his Valeant email account.

                                                   ***

          The evidence indicates that, once Valeant installed Tanner at Philidor, Tanner
          became fully integrated into Philidor’s operations as part of his effort to grow the
          company. For instance, Tanner adjudicated insurance claims for Philidor. He
          gathered patients’ insurance information, determined whether the insurance
          company would cover patients’ prescriptions, and determined the amount of any
          copays. This was indisputably “the role of a pharmacy,” not something
          pharmaceutical manufacturers (or their employees) typically do. . . . Indeed,
          Davenport ordered business cards that identified Tanner as an Executive Vice
          President of Philidor. And Davenport listed Tanner on Philidor’s internal
          organization chart as a member of its Executive Management Team and as a
          “Sponsor Liaison” (i.e., an “[o]utside advisor to the Executive Team”).

   Davenport App. Br., at 11-12 (emphasis in original; citations to appellate record omitted).

          123.       Again, Andrew Davenport admitted Tanner’s role as Valeant’s implant at Philidor

   under an alias:

          Tanner had become so ingrained at Philidor—and . . . his work at Philidor was so
          valuable to the company—that he had effectively become “a Philidor
          employee.” . . . Tanner’s deep involvement with Philidor occurred while he was
          still employed at Valeant; in fact it began because Valeant had placed him at
          Philidor and directed him to help make Philidor a success. Indeed, . . . Davenport
          made Tanner business cards and listed him near the top of the company’s internal



                                                    50
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 54 of 113 PageID: 1853



          organizational chart. . . . [T]he identification of “Brian Wilson” on Philidor
          documents confirms that Tanner used that name for all of his Philidor work . . . .

   Davenport App. Reply, at 6-7 (emphasis in original; citations to appellate record omitted).

          F.      The Valeant Enterprise Causes Its Affilitiated Pharmacies to File
                  False Applications with State Pharmacy Boards

          124.    To keep their captive pharmacy network a secret, Defendants caused the shell

   companies to make false and misleading statements in pharmacy applications, which were filed

   with state regulators and failed to disclose the companies’ relationship with Valeant and Philidor.

          125.    For example, Philidor submitted an application to the California State Board of

   Pharmacy on or about August 15, 2013 that contained numerous false and misleading statements

   designed to hide Valeant’s control over Philidor. The California State Board of Pharmacy found

   that Philidor and its CEO, Andrew Davenport, while under penalty of perjury, falsely represented

   in that application:

                   that Alan Gubernick was Philidor’s accountant and bookkeeper, when
                    in reality it was Gregory W. Blaszczynski, who, unbeknownst to state
                    regulators, was an employee of BQ6, an instrumentality of Valeant and
                    Philidor;

                   that Blaszczynski was an authorized signatory for Philidor’s financial
                    transactions;

                   that there were no individuals or entities with a beneficial interest in
                    Philidor;

                   that there were no owners or shareholders of Philidor, when in fact there
                    were sixteen;

                   that there were no persons with a beneficial interest in Philidor, when in
                    fact there were sixteen;

                   that there were no entities with 10% or more ownership interest in
                    Philidor; and

                   that Andrew Davenport himself was not an owner of Philidor, when in
                    fact he owned a 27% stake in the company.


                                                   51
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 55 of 113 PageID: 1854




          126.    On May 16, 2014, the California State Board of Pharmacy denied Philidor’s

   application, finding that Philidor and Andrew Davenport knowingly made false statements

   concerning these topics, that they made these statements “with the intent to substantially benefit

   [Philidor and Davenport],” and that Philidor and Davenport, by virtue of their false statements,

   were “guilty of unprofessional conduct.” The California State Board of Pharmacy affirmed its

   denial of Philidor’s pharmacy-license application in February 2016.

                  1.     Philidor Establishes Lucena to Acquire a Stake in West
                         Wilshire Pharmacy

          127.    Undeterred by the California State Board of Pharmacy’s findings and determined

   to gain access to the California market, the largest insurance market in the United States,

   Defendants caused a Philidor-controlled shell company, Lucena Holdings LLC (“Lucena”), to

   acquire a stake in a California pharmacy, West Wilshire Pharmacy (“West Wilshire”), in an effort

   to circumvent the Board of Pharmacy’s licensing denial. Philidor formed Lucena as a limited

   liability company in Delaware on or about July 31, 2014. Lucena’s certificate of formation as a

   Delaware limited liability company identifies Defendant Matthew S. Davenport, Philidor’s chief

   executive officer, as an “Authorized Person.” Lucena’s chief executive officer, Sherri Leon

   (“Leon”), identified herself through LinkedIn as Philidor’s Director of Pharmacy Operations from

   August 2013 through 2015. (Her LinkedIn profile has since been removed.) Moreover, through

   Philidor, Valeant controlled Lucena, as Valeant’s $133 million option agreement with Philidor

   provided that Philidor was to enter into a purchase agreement with Lucena (as well as Isolani) as

   a condition to the acquisition. (GX 300-18.)

          128.    In August 2014, Philidor entered into a Prescription Drug Services Agreement with

   Brighton Way Pharmacy, Inc. doing business as West Wilshire Pharmacy. This agreement




                                                  52
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 56 of 113 PageID: 1855



   (referenced in Valeant’s Option Agreement to acquire Philidor (GX 300-18, p. 127)) gave Philidor

   the right to use West Wilshire Pharmacy for dispensing operations.

          129.    In September 2014, Lucena acquired a 10 percent interest in Brighton Way

   Pharmacy, Inc. doing business as West Wilshire Pharmacy.

          130.    In a “Change of Permit Request” filed with the California State Board of Pharmacy

   on September 24, 2014, Defendants caused Lucena to falsely represent:

                   that Lucena did not have a parent company;

                   that the only entity or individual with an interest in Lucena was Gregory
                    W. Blaszczynski, who, unbeknownst to state regulators, was an
                    employee of BQ6, an instrumentality of Valeant and Philidor; and

                   that Lucena’s CEO and pharmacist-in-charge, Sherri Leon, was not, and
                    had never been, “associated in business with any person, partnership,
                    corporation, or other entity whose pharmacy permit . . . was denied.” In
                    fact, Leon was Philidor’s Director of Pharmacy Operations, and
                    California had denied Philidor’s pharmacy application earlier that same
                    year.

          131.    In other words, absent from the application was any disclosure that Leon was a

   Philidor employee; nor did Leon disclose Blaszczynski’s ownership in Philidor. Although required

   to disclose this fact on the application, Leon concealed that she was associated with Philidor, which

   had been denied a Board license just months earlier. Yet attached to Lucena’s application was its

   certification of formation under Delaware law, with Philidor’s CEO signing as an “Authorized

   Person.” (The Change of Permit Request Lucena also identified James R. Fleming (“Fleming”) as

   a director but did not disclose that he was Philidor’s controller. (Sec. Cmplt. ¶ 119.))

          132.    In researching West Wilshire’s relationship with Philidor, ProPublica discovered

   that West Wilshire shared Philidor’s toll-free customer-assistance number, and West Wilshire’s

   website was hosted on a network belonging to Philidor.




                                                    53
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 57 of 113 PageID: 1856



          133.    Senior Valeant executives, including Kornwasser, were aware that Philidor

   acquired West Wilshire.

                  2.     Philidor Surreptitiously Forms Isolani to Acquire R&O

          134.    In another attempt to overcome its inability to secure the necessary pharmacy

   license in California, Philidor formed Isolani LLC (“Isolani”) as a limited liability company under

   Delaware law on October 28, 2014. Philidor then caused Isolani to acquire R&O, a licensed

   pharmacy in Camarillo, California. In court documents, Isolani admitted that it was a single-

   member LLC and that it was formed for the sole purpose of acquiring ownership of R&O. Its sole

   member was Eric Rice, who also served as Philidor’s Senior Director of Call Operations.

          135.    R&O unwittingly became a part of Valeant’s secret pharmacy network when it

   entered into a series of agreements with Isolani in December 2014. After Philidor’s purchase of

   R&O through Isolani, R&O began dispensing thousands of prescriptions, dwarfing the size of its

   business before its acquisition by Philidor. (Valeant made approximately 75 shipments of product

   to R&O between January and August 2015 and received millions of dollars in payment directly

   from R&O in return. (Sec. Cmplt. ¶ 417.)) These new prescriptions were extraordinarily expensive

   for simple dermatological conditions like acne or eczema and were all for drugs manufactured by

   Valeant. It was only when R&O began its own investigation into Philidor that it discovered the

   relationship between Philidor and Valeant. In connection with its purchase of R&O, Isolani

   concealed from California regulators its relationship with Philidor and Valeant.

          136.    To date, Defendants have not disclosed the full scope of Valeant’s secret pharmacy

   network and the identities of all the pharmacies and shell companies that constituted the Valeant

   Enterprise. However, elements of that network have become public. The chart below illustrates

   one segment of Valeant’s retail-pharmacy network, the California associates in the Valeant




                                                   54
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 58 of 113 PageID: 1857



   Enterprise that have been revealed to date, and the byzantine corporate structure Valeant and

   Philidor used to maintain the Valeant Enterprise’s secrecy:




   Figure 3. Valeant’s Network of Captive Pharmacies in California
   Source:Business Insider, October 25, 2015.



                    3.    Philidor Creates Back Rank to Acquire an Interest in Texas-
                          Based Orbit Pharmacy

             137.   As they did with California regulators, Defendants likewise misled Texas

   regulators in filings related to the purchase of a retail pharmacy. On April 23, 2015, Philidor

   created Back Rank, LLC, a Delaware limited liability company also named after a chess strategy.

   Back Rank’s managing member was identified as Fleming, who was also Philidor’s Controller and

   located at Philidor and BQ6’s address. (Back Rank used “philidorrxservices.com” as its email

   address, Philidor’s Hatboro, Pennsylvania address as its address, and Gretchen S. Wisehart

   (“Wisehart”), Philidor’s general counsel, was Back Rank’s general counsel. (Sec. Cmplt., p. 41

   n.17.))

             138.   Defendants caused Back Rank to take ownership of Houston-based Orbit

   Pharmacy, Inc. (“Orbit Pharmacy”). On or about June 2015, Fleming filed an application with the


                                                  55
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 59 of 113 PageID: 1858



   Texas Board of Pharmacy seeking to replace Segun Azeez Audu as the managing officer of Orbit

   Pharmacy. On or about September 15, 2015, Philidor caused Back Rank to file a form for a location

   change for Orbit Pharmacy. Fleming, Philidor’s controller, was identified in the application to the

   Texas State Board of Pharmacy and also executed the form on Orbit Pharmacy’s behalf. In the

   September 2015 application filed with the Texas State Board of Pharmacy, Defendants caused

   Orbit Pharmacy to falsely represent that no state had ever denied a pharmacy-license application

   filed by any of “the pharmacy’s owner[s] or partner[s].” Fleming also failed to disclose his and

   Back Rank’s relationship with Philidor. Attached to the application was an assignment and

   assumption of lease, executed on Back Rank’s behalf by its General Counsel, Wisehart. Wisehart’s

   LinkedIn profile identified her as Executive Vice President and General Counsel of Philidor.

   Moreover, like West Wilshire Pharmacy, Orbit Pharmacy shared Philidor’s toll-free customer-

   assistance number, and Orbit Pharmacy’s website was hosted on a network belonging to Philidor.

   (Following the acquisition, Orbit used the Horsham, Pennsylvania address shared by BQ6 and

   Philidor as its address. (Sec. Cmplt. ¶ 120.)) In reality, as discussed above, California had denied

   Philidor’s pharmacy-license application the previous year, and Orbit’s false and misleading

   representation concealed its connection with Philidor and Valeant from Texas regulators.

          139.    On or about June 10, 2015, in response to a violation warning from the Texas State

   Board of Pharmacy, Orbit belatedly disclosed the change in ownership. Orbit was also warned of

   a failure to maintain and document completion of training and for its lack of written policy and

   procedure manuals. On June 29, 2015, Rhoshona Carroll, the pharmacist-in-charge of Orbit, sent

   a response, noting that “Corporate headquarters is currently putting the last of the paperwork

   together.” Ms. Carroll used a Philidor email address, which further reflects that Philidor controlled

   Orbit and the pharmacies used common policies. (Sec. Cmplt. ¶ 123.)




                                                    56
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 60 of 113 PageID: 1859



          G.      Defendants Use Their Secret Nationwide Network of Captive
                  Pharmacies to Insulate Valeant’s Branded Drugs from Generic
                  Competition and Exponentially Inflate Drug Prices

          140.    While Valeant’s success was predicated on its ability to sell the drugs it acquired at

   prices inflated far beyond those at which they had been previously marketed and sold, this strategy

   would ordinarily have been impossible to execute because most of Valeant’s drugs had cheaper

   generic equivalents. Ordinarily, pricing a brand-name alternative to a generic drug at a huge

   premium would have caused the brand-name product to lose market share to the point where the

   price increase would be unprofitable. Indeed, the primary purpose behind Defendants’ secret

   network of pharmacies was to ensure that Valeant’s branded drugs would be insulated from generic

   competition at retail outlets, where generic competition plays out as a result of the incentives to

   pharmacies and patients. Valeant’s dermatological products were especially sensitive to generic

   competition.

          141.    Through the Valeant Enterprise, Defendants were able to channel prescriptions for

   Valeant’s branded drugs, including those ostensibly dispensed by smaller retail pharmacies in

   Defendants’ captive network, through Philidor, where Valeant and Philidor employees used

   various fraudulent means to ensure that Valeant’s branded drugs—and not generics—were

   dispensed. Thirteen states, including Pennsylvania (where Philidor is headquartered), and Puerto

   Rico have laws requiring pharmacists to substitute generic equivalents for branded drugs, unless

   the prescribing doctor specified that the branded drug be dispensed.4 Most other states have laws



   4
           These states, which include significant prescription-drug markets, are Florida, Kansas,
   Kentucky, Massachusetts, Minnesota, Mississippi, Nevada, New Jersey, New York, Pennsylvania,
   Rhode Island, Washington, and West Virginia. E.g., Fla. Statutes § 465.025, Kentucky Revised
   Statutes § 217.822, 105 Code of Mass. Regs. 722.090, Minn. Statutes § 151.21, Nev. Revised
   Statutes 639.2583, N.J. Statutes 24:6E-7, N.Y. Education Law § 6816-a, 35, Pa. Statutes § 960.3,
   R.I. Gen. Laws § 5-19.1-19, Revised Code Wa. 69.41.130, W. Va. Code § 30-5-12b.


                                                   57
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 61 of 113 PageID: 1860



   permitting pharmacists to substitute generic equivalents for branded drugs, unless the prescribing

   doctor specified that the branded drug be dispensed. Additionally, contracts between pharmacies

   and TPPs or their PBM agents typically require the pharmacies to dispense a generic substitute for

   a branded drug where available, unless the prescribing doctor specified that the branded drug be

   dispensed. Defendants’ refusal to substitute generic alternatives for Valeant’s expensive branded

   drugs, despite the generics’ widespread availability, violated these statutory and contractual

   mandates.

          142.    In fact, contrary to these requirements and unknown to Plaintiffs and the members

   of the Class, Philidor’s internal policy mandated that Valeant’s branded drugs be dispensed, even

   when a prescription expressly called for a generic. For example, an adjudication specialist at

   Philidor from July 2015 through November 2015 said that she5 was instructured by supervisors

   never to dispense generic drugs and, even when the prescription said a generic could be substituted,

   Philidor told employees to always put “brand” in Philidor’s computer system. In fact, when she

   received a prescription for a generic drug and entered a generic drug into the system, her supervisor

   told her that doing so was wrong and to enter “brand” into the system instead.

          143.    By manipulating PBMs and the processes used to obtain the most appropriate

   prescriptions at the lowest possible cost, including by minimizing generic substitution and thus

   substantially shielding Valeant’s branded products from generic competition, Defendants were

   able to inflate the prices of Valeant’s drugs far beyond the prices at which the drugs had previously

   been marketed and sold, both within Valeant’s captive pharmacy network and by pharmacies

   outside Valeant’s network. Documents obtained by the Congressional Committee on Oversight



   5
          When referring to former employees in this Complaint, any pronouns will be in the female
   gender, irrespective of whether the employees were male or female.


                                                    58
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 62 of 113 PageID: 1861



   and Government Reform through its investigation into Valeant’s misconduct revealed that Valeant

   first identified goals for revenue and then set drug prices to reach those goals.

           144.    Defendants’ scheme allowed Valeant to triple the price of Wellbutrin XL, an off-

   patent antidepressant that Defendants sold through Philidor and its captive pharmacy network,

   from less than $6,000 to $17,000 for a year’s supply of the drug, compared to $360 for a year’s

   supply of Wellbutrin XL’s generic equivalent. Astonishingly, despite falling prescription rates for

   Wellbutrin XL and the availability of a generic alternative that costs 1/50 the price, Defendants’

   scheme allowed Valeant to double the revenue generated by Wellbutrin XL. These results could

   only be possible in a rigged market.

           145.    Likewise, Defendants’ scheme allowed Valeant to increase the price of its drugs—

   many of which have far cheaper generic bioequivalents—by extraordinary amounts. After

   acquiring the dermatology drug Noritate 1%, used to treat the common skin condition rosacea,

   from Sanofi in 2011, Valeant increased the price of the drug 212% between the first quarter of

   2014 and the third quarter of 2015. Significantly, a generic alternative for Noritate is available at

   a fraction of the price.

           146.    From 2013 to 2015 alone, Valeant dramatically increased the prices of more than

   50 other drugs. While the Company referred to this strategy of increasing drug prices as

   “optimization,” in reality, these price increases were effectuated through Defendants’ fraudulent

   scheme. The below chart illustrates the increases that Defendants implemented for certain of

   Valeant’s drugs during the Class Period:

                     Valeant Drug               From        Through       Years        Percent
                                                                                       Increase
             Cuprimine 250 MG capsules        Q1-13        Q1-15         2.00           2,849%

             Syprine 250 MG capsules          Q1-13        Q3-15         2.50           1,424%
             Glumetza 100 MG tablets          Q1-13        Q3-15         2.50           1,018%


                                                    59
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 63 of 113 PageID: 1862



                     Valeant Drug                From        Through       Years      Percent
                                                                                      Increase
             Edecrin (per vial)               Q2-14         Q4-15         1.50           878%
             Carac cream                      Q1-13         Q3-15         2.50           557%
             Mephyton (single tablet)         Q3-14         Q4-15         1.25           527%
             Wellbutrin XL 300 MG             Q1-13         Q3-15         2.50           381%
             tablet
             Tretinoin 0.1% cream             Q2-14         Q3-15         1.25           328%
             Vanos 0.1% cream                 Q1-13         Q3-15         2.50           279%
             Targretin 60g 1 % gel            Q1-13         Q3-15         2.50           250%
             Aldara 5% cream                  Q1-13         Q3-15         2.50           223%
             Xerese 5%-1% cream               Q1-13         Q3-15         2.50           216%
             Noritate 1% cream                Q1-14         Q3-15         1.50           212%
             Migranal nasal spray             Q1-13         Q3-15         2.50           159%
             Loprox 1% shampoo                Q1-13         Q3-15         2.50           145%
             Atralin 0.05% gel                Q1-13         Q3-15         2.50           135%
             Dihydroergotamine Mesylate       Q1-14         Q3-15         2.50            90%
             4 MG/ML nasal spray

          147.    In addition to enabling Valeant to increase the prices of its branded drugs, Philidor’s

   secret pharmacy network enabled Valeant to increase the volume of those drugs that it sold beyond

   what would have been possible if the truth about the relationships between Valeant, Philidor, and

   the secretly controlled pharmacies had been known to TPPs and their PBMs. Valeant set aggressive

   sales targets and shipped large volumes of drugs to Philidor at the end of financial quarters

   throughout the Class Period in order to meet the targets, which in at least one instance required

   Valeant to waive a contractual limit on Philidor’s inventory size. Kornwasser said at the time to

   Pearson: “This is one where like, for example, like this buy, where Philidor’s going to take 22

   pallets, their inventory room doesn’t have room for three pallets. And so it’s one of those things

   where if it were ever to be exposed, it just doesn’t feel—it just doesn’t feel right.” (Cr. Tr. 149-51,

   162, 891.)

          148.    Ordinarily, a high volume of claims for a single manufacturer’s expensive branded

   drugs from a single pharmacy that was failing to substitute generic drugs for any of that




                                                     60
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 64 of 113 PageID: 1863



   manufacturer’s drugs—i.e., Philidor—would have triggered heightened scrutiny of the pharmacy’s

   practices and denials of claims from PBMs. However, by concealing Valeant’s relationship with

   Philidor, Philidor’s relationships with its network of pharmacies, and the pharmacies’ relationships

   with each other, Defendants were able to spread claims across ostensibly unrelated pharmacies.

   This caused Defendants’ deceptive practices to go undetected by creating the false impression that

   scores of pharmacies had independently determined to dispense Valeant’s high-priced branded

   drugs for legitimate reasons and burying fraudulent claims among the large volume of the

   pharmacy network’s claims.

          149.    Accordingly, secrecy was essential to Defendants’ scheme, and Defendants went

   to great lengths to ensure that Valeant’s ownership of Philidor and its network of captive retail

   pharmacies remained concealed from the public, including from TPPs and PBMs. For example,

   neither Philidor nor any of the other captive pharmacies in Defendants’ network disclosed their

   relationship with Valeant to the TPPs or PBMs in their contract negotiations, audit reports, claims

   submissions, or other communications or transactions.

          150.    Secrecy was so important to Defendants’ scheme that former Philidor employees

   were forbidden to mention Philidor’s relationship with Valeant to customers and were even

   reprimanded if they mentioned it. For example, a former Philidor call-center agent from August

   2014 to October 2014 received a written warning by Brad Greenfield, Philidor’s Director of Sales,

   who reported directly to Philidor’s CEO, Andrew Davenport, when she mentioned Valeant in a

   recorded phone call. Greenfield told the call-center agent that she would be fired if she mentioned

   Valeant to a customer again. Similarly, a claims specialist and intake supervisor at Philidor from

   September 2014 to November 2015 explained that managers instructed Philidor employees like




                                                   61
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 65 of 113 PageID: 1864



   her never to mention Valeant. The claims specialist and intake supervisor was reprimanded by a

   trainer when she mentioned Valeant to a patient.

          151.    Similarly, Valeant never disclosed Philidor in any of its SEC filings during the

   Class Period before October 19, 2015. Likewise, Philidor never publicly discussed the nature of

   its relationship to Valeant before October 19, 2015.

          152.    Maintaining the secrecy of the Valeant-Philidor relationship was so important to

   Defendants that in September 2015, two years after Philidor began operations and just after the

   R&O dispute arose, Philidor began requiring employees to sign confidentiality agreements

   empowering the pharmacy to sue workers who divulged information about its activities.

          H.      Valeant’s and Philidor’s Misrepresentations to the Class

          153.    In furtherance of their fraudulent scheme, Defendants made a host of false and

   misleading statements directly to TPPs, their PBM agents, and their members and beneficiaries in

   order to improperly maximize the reimbursements paid by TPPs and to boost Valeant’s drug sales.

   Many aspects of Defendants’ fraudulent scheme are catalogued in manuals distributed to Philidor

   employees to guide their handling of claims submitted to TPPs. Those manuals explained to

   employees that “[w]e have a couple of different ‘back door’ approaches to receive payment from

   the insurance company.” (Bloomberg, October 28, 2015, Valeant’s Philidor Used ‘Back Door’

   Tactics to Boost Payments). As explained in further detail below, those “back door approaches”

   included altering prescription information, making claims for refills that were never requested by

   patients, and misrepresenting the identity of dispensing pharmacies in order to bypass TPPs’

   denials of claims for Valeant drugs. Internal emails, including a July 19, 2015 email from

   Philidor’s CEO, Andrew Davenport, reveal that Valeant and Philidor’s senior management were

   well aware of these practices.




                                                   62
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 66 of 113 PageID: 1865



                  1.      The Valeant Enterprise’s Alteration of Prescriptions

          154.    Defendants instructed Philidor employees to change codes on prescriptions—i.e.,

   to deliberately alter the prescribing doctors’ instructions stated in the prescriptions—to require

   that the prescriptions be filled with Valeant’s brand-name drugs, as opposed to less-expensive

   generic alternatives. While pharmacists who receive prescriptions for branded drugs will ordinarily

   dispense generic substitutes if available (in fact, pharmacists are required to do so by law in thirteen

   states and Puerto Rico and often by contract throughout the country), doctors can indicate that the

   prescriptions be “dispensed as written” or “DAW” and order that no substitutions be made. When

   TPPs denied reimbursement claims for Valeant’s branded drugs, Philidor employees circumvented

   those denials by resubmitting altered claims that falsely represented that the prescribing doctors

   had ordered the the prescriptions be DAW. Moreover, Philidor employees falsely resubmitted

   these claims as new claims, misrepresenting and concealing the fact that these claims had

   previously been denied.

          155.    As reported by Bloomberg on October 29, 2015, former Philidor employees have

   confirmed that pharmacies in Valeant’s network, acting on written instructions in claims-handling

   manuals issued by Defendants, routinely altered doctors’ prescriptions to ensure that more patients

   received Valeant products rather than less-costly generics. These employees explained that this

   fraud was frequently implemented with respect to certain key Valeant dermatologic products that

   encountered repeated denials from TPPs, such as Retin-A Micro and Vanos. Bloomberg has

   reported that an “undated Philidor document . . . provides a step-by-step guide on how to proceed

   when a prescription for Valeant dermatological cream and gels, including Retin-A Micro and

   Vanos is rejected. Similar instructions for changing the DAW indication are supplied for patients

   who are paying in cash.” Bloomberg also reported that ex-employees of Philidor confirmed that




                                                     63
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 67 of 113 PageID: 1866



   prescriptions were altered as the claims-handling manual instructed and said the intent was to fill

   more prescriptions with Valeant products than generics.

          156.    In deliberately altering prescribing doctors’ instructions with respect to

   prescriptions, Philidor employees engaged in at least two types of fraud. When TPPs denied claims

   for these prescriptions, Philidor employees circumvented those denials by resubmitting the claims

   with altered prescription codes that falsely represented that the prescribing doctors had ordered

   that only Valeant drugs be dispensed and that no generic substitutions were permitted. Moreover,

   in resubmitting these denied claims, Philidor employees falsely resubmitted these claims as new

   claims, misrepresenting and concealing the fact that these claims had previously been denied.

                  2.      The Valeant Enterprise’s Use of False Pharmacy-Identification
                          Numbers

          157.    Defendants also used false pharmacy-identification information to bill TPPs for

   prescriptions in order to fraudulently bypass the TPPs’ denials of claims for reimbursement.

   Specifically, Defendants’ claims-handling manual instructed Philidor employees to submit claims

   to TPPs or their PBM agents using Philidor’s NPI. If a claim was rejected, employees were

   instructed to resubmit that claim using an NPI belonging to a different pharmacy in Defendants’

   captive network—in other words, to misrepresent that a pharmacy had dispensed a prescription it

   did not in fact dispense, and, in some cases, did not even stock.

          158.    Former Philidor employees indicated that they were provided with maps and

   detailed instructions that set out the particular false NPI information that should be submitted in

   the event of a denial relating to a particular dispensing pharmacy. For instance, Defendants’

   claims-handling manual instructed employees who received certain denials from TPPs to “submit

   the NPI for our partner in California, West Wilshire Pharmacy. . . . There is a good chance they

   are contracted.” If a claim using West Wilshire’s NPI was denied, the next step was to “add the



                                                   64
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 68 of 113 PageID: 1867



   Cambria Central Fill insurance and run that as the primary”—referring to one of Philidor’s secret

   retail pharmacies based out of Philadelphia, Pennsylvania. “They should then get a paid claim and

   then Cambria . . . will reimburse us.” (Bloomberg, October 29, 2015, Philidor Said to Modify

   Prescriptions to Boost Valeant Sales). In other words, Philidor employees were “instructed . . . to

   submit claims under different pharmacy identification numbers if an insurer rejected Philidor’s

   claim—to essentially shop around for one that would be accepted.”

          159.    Likewise, Defendants routinely caused pharmacies in the Valeant network,

   including Isolani (described above), to use the NPI belonging to California-based R&O Pharmacy,

   one of the constituents of Defendants’ captive network discussed further below, to bill for

   prescriptions R&O had never filled and, in some cases, drugs R&O did not even stock. Philidor

   used its network of pharmacies and their NPIs to fill prescriptions and obtain reimbursements in

   states where Philidor was not licensed, including California. Philidor also shipped Valeant drugs

   to states where neither Philidor nor the pharmacy associated with the NPI were licensed. In a July

   19, 2015 email to R&O, Defendant and Philidor CEO Andrew Davenport himself acknowledged

   that he was aware this practice was ongoing.

          160.    The purpose of this conduct was to fraudulently secure payment of claims that were

   properly denied by TPPs or PBMs, as described by both the Wall Street Journal and Bloomberg.

   Moreover, in an interview with SIRF, Taylor Geohagen, a former Philidor claims adjudicator

   during the Class Period, confirmed that this fraudulent practice was routinely implemented:

   “Everything we did in the [Philidor] Adjudication department was use the [NPI] codes from the

   pharmacies we bought out to get something [approved] in a pinch.” (Southern Investigative

   Reporting Foundation, October 25, 2015, The Pawn Isolated: Valeant, Philidor and the Annals of

   Fraud).




                                                   65
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 69 of 113 PageID: 1868



          161.    Similarly, the claims specialist and intake supervisor at Philidor from September

   2014 to November 2015 described how this practice worked in the Advanced Care Specialist

   Department, which she joined in October 2015. According to this claims specialist and intake

   supervisor, when Philidor was unable to get a claim paid through a certain pharmacy, Philidor

   would then attempt to process the claim through a different pharmacy that Philidor had a

   “partnership” with, such as West Wilshire or Orbit. She said that the location of the patient did not

   determine which pharmacy was used.

          162.    To conceal Defendants’ use of false pharmacy-identification numbers, Philidor and

   Valeant also submitted false and misleading payer audits to TPPs (or to their PBMs) on behalf of

   the retail pharmacies with which Philidor and Valeant were secretly associated, falsely

   representing that the pharmacies had filled certain prescriptions, when, in fact, those prescriptions

   had been filled by Philidor or one of its other captive pharmacies.

          163.    Relatedly, Defendants and their agents misrepresented their authority to approve

   the audit statements on behalf of the retail pharmacies and, in some cases, forged the signatures of

   principals at those pharmacies. For instance, as evidenced by a July 14, 2015 email from Russell

   Reitz of R&O to Eric Rice, Senior Director at Philidor, Defendants’ agents’ audit statements on

   behalf of R&O falsely claimed that R&O had dispensed prescriptions for Valeant drugs that were

   actually filled by Philidor. Specifically, Reitz told Rice that Philidor had billed R&O for

   prescriptions that were either “filled by some other pharmacy” or “were filled and billed before

   the exection of the R&O purchase and sale agreement” and thus fraudulently billed using Reitz’s

   NCPDP (National Council for Prescription Drug Programs) number without his knowledge or

   consent. (Emphasis in original.) Again, in some cases, these prescriptions were for drugs that R&O

   did not even stock.




                                                    66
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 70 of 113 PageID: 1869



          164.    In response to a complaint to Philidor that some prescriptions using R&O’s NPI

   were being filled by Philidor using R&O’s NPI number or outside California, Andrew Davenport

   falsely told Reitz that Philidor had stopped using R&O’s NPI number and “[w]hile we remain

   comfortable with the practice, we halted activity pending coming to some alignment with you.”

   (Sec. Cmplt. ¶ 117.)

                  3.      The Valeant Enterprise’s Automatic-Refill Program

          165.    Another “back door” fraudulent billing practice implemented by Defendants was

   submitting unnecessary or unwanted prescription renewals for reimbursement, falsely representing

   to TPPs and their PBM agents that patients had requested renewals of their prescriptions when in

   fact no renewal requests had been made. As Philidor customers have explained and as New York

   magazine reported in a January 13, 2016 article, Defendants caused Philidor and its captive

   pharmacies to automatically refill patients’ prescriptions for Jublia, among other Philidor-

   dispensed Valeant drugs, even though the patients had not requested any refills, and made it

   virtually impossible for patients to decline or cancel those automatic refills. The New York

   magazine article likewise reported that Philidor “enlist[ed] patients in an unadvertised ‘auto-refill’

   subscription program that automatically delivered more toenail-fungus remover [Jublia] and

   charged them ongoing co-pays to do it,” and that “[g]etting unsubscribed from this program was,

   according to patient complaints, almost impossible.”

          166.    Valeant launched Jublia in the second quarter of 2014, and Valeant’s efforts to route

   Jublia prescriptions through Philidor caused rapid growth in Jublia sales, which increased 333%

   to $12 million in the third quarter of 2014, 308% to $54 million in the fourth quarter of 2014, 17%

   to $62 million in the first quarter of 2015, 65% to $102 million in the second quarter of 2015, and

   4% to $106 million in the third quarter of 2015. By that time, 44% of Jublia sales, totaling $46.6

   million in revenue, were sold through Philidor. Valeant’s reported revenue for Jublia declined 36%


                                                    67
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 71 of 113 PageID: 1870



   in the fourth quarter of 2015 when Valeant was forced to close Philidor on October 30, 2015, and

   dropped another 44% in the first quarter of 2016. Similarly, Solodyn revenues declined 60% from

   $66 million in the third quarter of 2015 to $26 million in the fourth quarter of 2015. Valeant’s total

   dermatology revenues declined 30% from the third to the fourth quarter of 2015. (Sec. Cmplt. ¶¶

   362–63, 371.)

           167.    Defendants’ implementation of automatic refills of Valeant’s dermatological

   products was particularly injurious to TPPs because the conditions these products are designed to

   treat are not chronic and can be remediated by a limited course of treatment, limiting the need for

   renewals absent Defendants’ fraudulent scheme. Notably, Philidor’s practice of waiving patient

   copays in connection with this scheme (described in detail below) allowed the scheme to go

   undetected, as patients were not incentivized to complain about unnecessary refills for which they

   were not charged copays. These unnecessary refills harmed the Class because the cost of these

   drugs was imposed on TPPs through the payment of additional claims for unnecessary drugs that

   had not actually been ordered by either a physician or a patient.

           168.    Philidor employees have confirmed this practice. As a Philidor employee explained

   in an online forum, Philidor “auto ship[ped] [Valeant drugs] without proper approval, most people

   do not need these refills. The reason they ship refills so fast is because it is free for the patient but

   Philidor gets anywhere from $550–$1220 from the insurance companies.” Likewise, after the end

   of the Class Period, a Philidor employee explained in an online forum that this scheme was jointly

   developed by Brad Greenfield, Director of Sales and Marketing for Valeant, and Philidor executive

   Fabian Forrester-Charles:

           They took the list of customers who had been approved by [insurance] and had
           refills available. Instead of waiting for the customer to call they would dial and
           leave a msg saying your refill will be shipped unless you call within 24 hrs. They
           would do this on the 30th day of the rx. Previously they had a Co pay so would



                                                      68
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 72 of 113 PageID: 1871



          have to wait to get approval to charge the 35.00 Co pay, making the Co pay . . . 0
          allowed them to ship refills whether u wanted them or not. Not a bad money making
          idea except most people did not really need refills of Solodyn so soon . . . Of course
          these refills were out the door ASAP sometimes within an hour of the call and the
          [insurance] money would come in.

          What patients don’t get is your [insurance] company is paying 500 plus bucks for
          an old medication reformulated and refills not needed. I would bet a lot of solodyn
          and Jublia bottles are just lying around still in the shipping package.

          If you ever saw Wolves of Wallstreet well that was sorta what some of us saw at
          Philidor. Let’s say on average a person does not need a refill of Solodyn for 45 or
          60 days from the 1st fill and you force them to take it at 30 days every month
          $$$$$$$$$$$$$$ and a ton of it! Think about it.

          (emphasis added and all typographical errors in original) (Cafepharma, Philidor
          employee post dated October 27, 2015).

                  4.     The Valeant Enterprise’s Waiver of Co-Pays

          169.    When submitting claims to TPPs, Defendants also misrepresented to TPPs the

   dispensing pharmacy’s “actual charges” for Valeant drugs by failing to account for Defendants’

   practice of routinely waiving patient co-pays.

          170.    As a general matter, the collection of co-pays from insureds discourages insureds

   from “overutilization,” or wasteful consumption of pharmacy benefits beyond those medically

   necessary, and thereby incentivizes insureds to select generics when available and to refill

   medications only when needed. Conversely, waiving co-pays has the opposite effect and

   discourages patients from actively avoiding low-value or medically unnecessary medicines.

          171.    Notably, even if these co-pay waivers at first seem to protect consumers, that

   protection is in fact short-lived. As the New York Times reported, “even if patients are often

   shielded, the costs are paid by insurers, hospitals and taxpayers and lead to higher premiums and

   co-payments for everyone.” Co-pay waivers can significantly distort an insured’s economic

   incentives when choosing between a branded drug and its generic alternative and when refilling a

   prescription. As a result, PBM contracts with pharmacies mandate that pharmacies make every


                                                    69
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 73 of 113 PageID: 1872



   attempt to collect co-payments and submit claims reflecting their “actual charges,” taking into

   account any discounts or waivers applied.

          172.    For this reason, co-pay waivers are generally discouraged, or outright prohibited,

   by TPPs. For example Optum Rx’s 2015 Provider Manual “strictly prohibited” pharmacies from

   waiving patient cost-sharing amounts (i.e., co-pays). Similarly, Mark Merritt, President and CEO

   of the Pharmaceutical Care Management Association, a national association that represents PBMs,

   explained to Congress at a hearing on February 4, 2016 concerning Valeant’s price-gauging tactics

   that PBMs “encourag[e] the use of generics and more affordable brand medications.” He noted

   that PBMs restrain drug costs by “using differential copays and other tools to encourage patients

   to choose more affordable options.” Merritt explained that the pricing and marketing tactics by

   Valeant were designed to reduce “resistance to higher prices.” He testified that by providing co-

   pay coupons to encourage patients to bypass generic and cheaper drugs “for higher cost branded

   drugs,” Valeant forced “the employer’s unions and others to pay hundreds of thousands more for

   the most expensive brands on the formulary.” Merritt noted that “such practices are considered

   illegal kickbacks in federal programs.”

          173.    Here, Defendants routinely waived co-pays for patients prescribed Valeant branded

   drugs, but when submitting claims for the prescriptions, Defendants falsely represented to TPPs

   that the patients had been charged the full prices of the drugs. For example, Philidor’s training

   manual instructed employees that Philidor had set up “numerous house insurances that will bring

   [patient] copay[s] down.”

          174.    Valeant increased patient assistance programs (“PAPs”) so, unbeknownst to

   payors, patients paid little or nothing for Valeant medications which had experienced dramatic

   price hikes. Valeant increased its PAPs in order to waive or substantially reduce patient copays




                                                  70
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 74 of 113 PageID: 1873



   without full disclosure to payors that while they were paying more, patients were paying less.

   Valeant’s total spending on PAPs increased by over 1,100% from 2012 to 2015, from $53 million

   to $600 million, with expectations for PAPs spending to reach over $1 billion in 2016. In

   comparison, the Company’s revenues increased by only 300% in the same time period, from $3.5

   billion in 2012 to $10.4 billion in 2015. (Sec. Cmplt. ¶ 77.)

          175.    While PAPs are intended to ensure that financially needy persons are not deprived

   of, in some cases, lifesaving medications, Valeant manipulated its patient assistance into another

   deceptive tactic to conceal its price gouging from the private payors it was fleecing. While

   Valeant’s increased financial assistance appeared to be increased support for patients needing

   financial aid, Valeant waived or reduced patient obligations for high-priced Valeant drugs to

   reduce patient complaints, patient refusal to accept unnecessary refills or enrollment in automatic

   refill programs, and negative publicity. (Sec. Cmplt. ¶ 78.)

          176.    For example, an internal Valeant analysis reflected this strategy when it outlined

   the Company’s “Orphan Drug Model” for Syprine, Cuprimine, and Demser. The analysis stated:

   “Take initial 25% price increase to drive patients into the restricted distribution model,” and noted

   that “[h]igh deductible copay requires increased foundation support.” The analysis “assume[d]

   target price increases of 100% for Demser and Cuprimine” and “price target increases of 500% for

   Syprine.” (Sec. Cmplt. ¶ 82.)

          177.    Another internal Valeant presentation detailed the proposed launch of a new PAP

   called “Valeant Coverage Plus Program.” The presentation stated that “[t]he program will be

   funded through planned price increases [i.e., funded by higher prices to payors rather than by

   Valeant].” The analysis directed adjudicators to “[u]tilize all of patient resources prior to co-pay

   mitigation or foundation assistance” when adjudicating claims and to use a “[p]atient assistance




                                                    71
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 75 of 113 PageID: 1874



   program or free goods as last resort.” The presentation noted that Valeant had an opportunity to

   expand utilization “for niche brands” that “[i]nvolves a combination of alternative/restricted

   distribution model, advocacy support and patient assistance programs” along with “planned

   pricing actions expected to maximize overall returns.” (Sec. Cmplt. ¶ 83.)

          178.    The presentation also identified the risks of these tactics, including that

   “[s]ubstantial price actions could attract undue negative publicity from patients, HCP’s, payors,

   and/or government agencies” and “Managed Care plan actions against products could limit/restrict

   re-imbursement.” To address the risks, the presentation included a “PR Mitigation” plan to

   “Privately address concerns from patients, insurance companies or managed care providers to

   prevent public displays of negative sentiment” and “[m]inimize media coverage of the pricing

   increase.” (Sec. Cmplt. ¶ 84.)

          179.    The presentation included a June 4, 2013 “PR Draft Communications Plan: Orphan

   Drug Rate Increases,” which noted that orphan drugs “often command a substantial premium in

   the market—to offer pharmaceutical companies a greater return on investment.” It explained

   that“[w]hile the high cost of orphan drugs has been largely tolerated by the medical community

   because the overall impact of these pharmaceuticals on health budgets has been relatively small,

   there has recently been a renewed focus on the cost of these drugs.” The presentation warned that

   the “press has also picked up on these trends” and Valeant’s planned price increases on drugs to

   treat Wilson’s disease “needs to be managed carefully.” (Sec. Cmplt. ¶ 85.)

          180.    As part of the PAP and PR strategy, the presentation also encouraged false and

   misleading responses to inquiries about price increases. Notably, a draft Q&A directed that the

   response to the question of “Isn’t Valeant just trying to make insurers and managed care providers

   pay as much as possible for these drugs?” was: “No. These rate increases are essential to ensure




                                                  72
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 76 of 113 PageID: 1875



   that Valeant is able to continue to offer these important pharmaceuticals to our patients who are

   afflicted with Wilson’s disease while also remaining commercially viable.” In truth, Valeant’s

   costs of producing these drugs had not increased and the price increases, which resulted in gross

   margins exceeding 90%, were not required to keep Valeant commercially viable. Kornwasser

   essentially conceded the fact that Valeant was using price increases to chase outsized profit

   margins when he wrote a May 2014 email stating, “These patients are too valuable to lose.” (Sec.

   Cmplt. ¶ 86.)

          181.     Valeant employed its PR strategy on Berna Heyman, a patient who testified at the

   April 27, 2016 Senate Committee hearing as to her experience with Valeant and Wilson’s disease.

   On November 1, 2013, Ms. Heyman wrote to Pearson that she was “outraged . . . by the

   unbelievably steep increases in prices charged for Syprine.” She wrote “to ask for an explanation

   of how the drug costs could have increased so dramatically.” (Sec. Cmplt. ¶ 87.)

          182.     On December 9, 2013, Valeant’s customer service department responded

   (following the PR strategy) that “there are many challenges associated with developing treatments

   for rare conditions such as Wilson’s disease, the investments we make to develop and distribute

   novel medicines are only viable if there is a reasonable return on the company’s investment and if

   our business is sustainable.” This was dishonest and misleading because despite Valeant’s massive

   price increase for Syprine, Valeant was not reinvesting in R&D to find better treatments for

   Wilson’s disease. (Sec. Cmplt. ¶ 88.)

          183.     Thereafter, Valeant continued raising prices, and Ms. Heyman’s copay increased to

   over $10,000 per year with her insurance company paying $26,000 per year. Ms. Heyman could

   not afford the copay and was forced to use an alternative and, in her view, less desirable treatment.

   However, once Ms. Heyman took her complaints to the media, Valeant responded by offering her




                                                    73
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 77 of 113 PageID: 1876



   financial assistance, sending her flowers, and offering free medication for life, while continuing to

   charge the exorbitant prices to other patients. (Sec. Cmplt. ¶ 89.)

           184.   Pearson monitored such complaints. For example, in January 2015, Drew Katz

   (“Katz”) wrote an email to William Ackman, the head of Pershing Square Capital Management,

   one of Valeant’s largest shareholders, complaining that “Valeant charges approximately $300,000

   / yr for the average does [sic] needed for a patient with WD [Wilson’s disease] (200X higher than

   Merck charged when it owned the drug. Merck did not raise its rates for … 20 years.” Katz noted

   that “[w]e hear that healthcare providers are now beginning to deny coverage due to the cost of

   the drug. And those without coverage are in real trouble.” Ackman forwarded the email to Pearson,

   warning that “Drew is a very politically connected and influential person.” (Sec. Cmplt. ¶ 90.)

           185.   Moreover, in an article dated February 2016, The Pharmacist Activist reported on

   an incident in which Philidor waived a patient’s co-pays without disclosure of this practice to

   TPPs:

           The patient was prescribed Luzu for athlete’s foot but was surprised that the
           prescriber suggested that he obtain the prescription from a mail-order pharmacy
           (Philidor) that would cover the co-pay for the first prescription. The prescription
           was delivered and several weeks later the patient received a call from Philidor
           offering to waive his co-pay for all his remaining refills. The patient observed that
           he probably would not have needed or ordered the refills if he would have been
           charged a co-pay. He now has “a few years’ supply of athlete’s foot cream” and is
           also suspicious of what incentives the prescriber may have received, as well as the
           relationship between Valeant and Philidor.

           186.   Similarly, an Octorber 25, 2015 article in the Wall Street Journal explained that

   doctors reportedly said that Valeant sales representatives furnished brochures and coupons offering

   to help pay for co-pays and directing patients to call a number for Philidor:

           [D]octors would send prescriptions for Valeant drugs electronically to Philidor.




                                                    74
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 78 of 113 PageID: 1877



          Once Philidor received the prescription, the pharmacy then called the patients to
          collect their credit-card number and a mailing address to ship the drug, according
          to three former employees . . . .
                                                  ***
          If the insurer asked a doctor to explain why the patient needed a costlier Valeant
          drug rather than a less-expensive alternative, Philidor employees would
          sometimes fill out the paperwork for the doctor, two of the employees said . . . .


          187.    Philidor employed these co-pay practices in order to increase sales by removing

   incentives for patients to use much cheaper generics, concealing this practice from TPPs and

   harming them in the process.

                  5.     The Valeant Enterprise’s Misrepresentations Directing
                         Patients to Philidor

          188.    Defendants also made misrepresentations directly to patients to boost Valeant’s

   drug sales. Specifically, Defendants disseminated false statements (including in brochures and

   coupons) to doctors and patients that falsely promised patients Valeant drugs at no cost only if

   they submitted their prescriptions directly to Philidor. By encouraging patients to submit claims

   directly to Philidor, Defendants ensured that prescriptions for Valeant drugs would not wind up

   being filled by a non-captive pharmacy that would substitute cheaper generics for the branded

   drugs, but would instead end up at Philidor, where Valeant’s branded drug would be dispensed.

   To induce patients to take advantage of these discounts, the coupons falsely assured patients that

   their TPPs would not be billed. For example, in a consumer complaint filed with the Better

   Business Bureau on March 5, 2015, a patient wrote about Philidor:

          Complaint: Received a call from the [Philidor] representative stating that they

          wanted to refill a Rx for ******. They stated that they had a coupon that would

          pay for the medication completely, and even said “at no cost to you”.

          Unfortunately, I said OK. In reviewing my healthcare plan claims, I noticed that

          they bill my Plan for $449.55. Since I have a $1500 deductible, I may be liable for


                                                  75
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 79 of 113 PageID: 1878



          this charge. This is not what I agreed to and not what the representative said would

          occur. I would like this claim removed from my healthcare plan immediately. I will

          return the ****** unopened in order to have this taken off my Claims. (emphasis

          added and all typographical errors in original) (Better Business Bureau, customer

          complaint dated March 5, 2015).



          189.    In fact, TPPs were billed for these drugs. As one patient reported in an online forum:

          My dermatologist provided me with a “Trial Coupon” for JUBLIA; a topical
          solution used to treat toenails. The trial coupon offers a ‘$0 co-pay for 12 months’
          of this medicine . . . . Philidor RX Services continues to INCORRECTLY bill my
          health insurance which, in turn, is impacting my HSA / MRA Funds - each time,
          removing $100 from MY Medical Reimbursement Account. (emphasis added and
          all typographical errors in original) (Pissed Consumer, customer complaint dated
          January 2, 2015).

          190.    To protect their fraudulent enterprise, Defendants made it as difficult as possible

   for patients to contact Philidor to complain, for example, that their insurers had been billed in

   contravention of promises made in coupons and sales literature or that they had received

   unrequested refills. Indeed, despite its massive investment in its sales force, Philidor invested very

   little in creating a call center to handle customer complaints and problems. (Pissed Consumer,

   customer complaints dated February 19, 2015 and February 22, 2015). Customers and patients

   would routinely report that they were directed to sales staff when they tried to report these

   problems.

                  6.      The Valeant Enterprise’s Manipulation to Achieve the Highest
                          “Customary” Price and Volume an Insurer Would Accept

          191.    Philidor instructed employees to manipulate the “usual and customary price” of

   prescription drugs when adjudicating claims in an attempt to secure insurance payment for high-

   priced Valeant drugs, which was accomplished by repeatedly lowering the purported usual and



                                                    76
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 80 of 113 PageID: 1879



   customary price until the insurer’s system accepted the claim. Rather than accept payment at that

   price, Philidor employees were trained to raise the price again in order to pinpoint a plan’s

   maximum allowable price.

          192.    For example, an internal Philidor PowerPoint titled “Program DrugCost Exceeds

   Maximum Error,” which was used to train Philidor employees, instructed employees to request

   that the insurance company representative provide the maximum reimbursement amount and if the

   representative did not do so to manipulate the process by “drop[ping] down by $500 until paid and

   then increase by $100 to get as close as possible to the max amount allowed by the insurance

   company.” In addition, Valeant employees Patel and Tanner were copied on a November 2014

   email that included an attachment explaining how Philidor employees could bill the highest

   amount an insurance company was willing to pay by resubmitting rejected claims at different price

   points. (Sec. Cmplt. ¶ 125.)

          193.    Defendants also misrepresented the quantities of drugs to secure approval. If a

   claim for reimbursement was rejected by an insurer, Philidor employees would resubmit the claim

   with a lower quantity of drugs so the price would be lower to secure insurance approval. The

   employee would then compensate for the lower quantity by increasing the number of prescription

   refills to secure the maximum reimbursement.

          194.    Had Valeant not concealed its relationship with Philidor, and had Philidor not

   spread its prescriptions and reimbursement claims across its broad network of captive pharmacies,

   TPPs or their PBMs would have noticed both that Philidor submitted an unusually high volume of

   claims for Valeant’s branded drugs and that these drugs had high prices, which would have resulted

   in additional audits or claim rejections.




                                                  77
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 81 of 113 PageID: 1880



          I.      Defendants’ Violation of PBM Contracts

          195.    Defendants’ deceptive practices described above violated PBMs’ agreements that

   govern participation in the pharmacy networks. For example, Express Scripts’ 2014 Network

   Provider Manual provides for termination if the participating pharmacy failed to inform the PBM

   of any change in the pharmacy’s ownership or control, failed to notify the PBM of any changes or

   additions to the pharmacy’s locations, failed to maintain appropriate licensing, or submitted any

   fraudulent information in support of a prescription drug claim. Similarly, OptumRx’s 2014

   Pharmacy Manual provided a partial list of violations that could result in “immediate termination

   from the [PBM] Network,” including using “dummy” NPIs to obtain a paid response and billing

   for a brand with DAW when the prescriber had not so specified. OptumRx’s 2015 Provider Manual

   stated that “[a]lteration of the U&C [usual and customary] price to attempt to increase Claim

   payment without a true change to the cash price being offered to the general public will be

   considered non-compliance and a violation of the agreement.” It also prohibited pharmacies from

   entering quantities other than those reflected in the prescription and entering into a captive

   pharmacy relationship with a manufacturer without PBM consent. (Sec. Cmplt. ¶ 127.)

          196.    The practices employed by Valeant and Philidor to conceal their relationship and

   falsify claims information violated such provisions. In fact, in September 2014, OptumRx (then

   one of Philidor’s largest revenue sources) sent a cease and desist letter to Philidor citing a breach

   of contract and began rejecting claims. Thereafter, according to former employees interviewed by

   Reuters, Philidor devoted special training sessions on how to bill OptumRx by deceptively using

   alternate pharmacies’ NPI numbers. Eventually, OptumRx traced some of these orders back to

   Philidor and in 2015 issued cease and desist letters to West Wilshire and R&O also barred them

   from doing business with OptumRx. (Sec. Cmplt. ¶ 128.)




                                                    78
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 82 of 113 PageID: 1881



          J.      Defendants Reaped Hundreds of Millions of Dollars in Ill-Gotten
                  Profits

          197.    Through their fraudulent scheme, Defendants obtained hundreds of millions of

   dollars in ill-gotten profits at the expense of the Class, whose members paid inflated prices for

   Valeant drugs that in many cases should never have been dispensed. In 2015 alone, Valeant

   channeled nearly $500 million worth of its drugs through Philidor, its central pharmacy hub.

          198.    First, as explained above, the Class paid for expensive Valeant drugs when cheaper

   generic equivalents could and should have been dispensed. The Class suffered harm because it

   paid the dramatic difference between the cost of the generic drugs that should have been dispensed

   and the expensive Valeant drugs. For instance, as discussed above, as a consequence of

   Defendants’ fraud, members of the Class paid up to $17,000 for a year’s supply of Valeant’s

   Wellbutrin XL, when they should have paid only $360 for a year’s supply of the drug’s generic

   equivalent. Similarly, while the price for a 90-tablet course of treatment with Valeant’s branded

   Lodosyn 25mg cost as much as $2,609.14, the same course of treatment with this drug’s generic

   equivalent cost approximately $292.45.

          199.    Second, as explained above, the Class paid for Valeant drugs when, in fact, no

   drugs should have been dispensed or claims were properly denied. The Class suffered this harm in

   connection with, for instance, Defendants’ scheme to fraudulently alter prescriptions, submit

   claims for unrequested refills, and use false pharmacy-identification numbers to circumvent

   denials of claims. Defendants were improperly enriched because they received payments from the

   Class for drugs that should never have been dispensed.

          200.    Third, as explained above, because of Defendants’ failure to disclose their routine

   waiver of patient co-pays when submitting claims to Class members or their PBM agents, Valeant

   was able to sell medically unnecessary and low-value drugs, and to sell the drugs at artificially



                                                  79
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 83 of 113 PageID: 1882



   inflated prices, by removing a critical mechanism used to limit the use of medically unnecessary,

   low-value drugs. The undisclosed waiver of co-pays led patients to obtain higher-priced Valeant

   branded drugs rather than lower-priced generic substitutes, and to obtain unnecessary refills,

   whose costs were reimbursed by the members of the Class. Had Defendants charged co-pays,

   patients would have had the intended economic incentive to choose lower-cost generic drugs and

   to avoid unnecessary prescriptions, thereby reducing unneeded costs that were ultimately borne by

   the Class. Further, had Defendants properly disclosed that Defendants routinely waived patient co-

   pays, PBMs and TPPs would not have paid the prices they did for Valeant’s relevant branded drugs

   or paid for the drugs at all.

           201.    Fourth, as explained above, the Class paid highly inflated prices for Valeant’s

   branded drugs. This happened on claims for reimbursement submitted both by pharmacies within

   Valeant’s captive network and, based on Valeant’s being able to maintain artificially inflated

   prices that served as inputs into the pricing formulas that determined TPP payments, by pharmacies

   outside Valeant’s network as well. But for Defendants’ fraudulent scheme, the prices Defendants

   charged for Valeant’s branded drugs would have been influenced by competitive market forces

   and, driven by the presence of numerous low-cost generic drugs in the marketplace, would have

   been substantially lower. The Class was damaged because it reimbursed claims at inflated prices

   created by Defendants’ fraud, rather than the prices a market free from manipulation would have

   set.

           202.    Fifth, as explained above, the Class paid highly inflated prices for Valeant’s

   branded drugs as a result of Defendants’ misrepresentations assuring patients that their TPPs would

   not be billed, when in fact the TPPs were billed. The Class was damaged because it reimbursed




                                                   80
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 84 of 113 PageID: 1883



   claims for Valeant drugs that patients accepted in reliance on Defendants’ promises that their TPPs

   would not be billed.

          K.      Defendants’ Fraud Is Finally Revealed

          203.    As alleged above, in an effort to overcome the California State Board of

   Pharmacy’s licensure denial, Philidor created a shell company called Isolani to acquire R&O, a

   licensed pharmacy in Camarillo, California. R&O and Russel Reitz, its owner and Pharmacist in

   Charge, unwittingly became entangled in the Valeant Enterprise when they entered into a series of

   agreements with Isolani, including a Purchase and Sale Agreement, on or about December 1, 2014.

          204.    On December 1, 2014, Reitz, a Southern California pharmacist, sold his business,

   R&O Pharmacy, a specialized dispensary for gastroenterology patients, to Philidor. In connection

   with the sale, Reitz learned that Philidor had not yet received a license from the California State

   Board of Pharmacy.

          205.    Not long after the sale, R&O was inundated with thousands of prescriptions from

   doctors using Philidor’s mail-order service; these numbers dwarfed the customary size of R&O’s

   business. Philidor would send R&O bulk orders of Valeant’s branded pharmaceuticals, and Reitz

   would dispense these to patients directly or by mail. Payment later arrived at the pharmacy in the

   form of paper checks from health insurers; each check covered hundreds of patients and was

   typically made out for over one million dollars.

          206.    Philidor’s prescriptions channeled through R&O were not only unusually numerous

   but also extraordinarily expensive, even compared to the specialized prescriptions R&O usually

   dispensed. Consistent with Defendants’ scheme, most of the overpriced prescriptions R&O was

   filling were Valeant drugs indicated for simple dermatological conditions, such as Solodyn for

   acne, Elidel for eczema, and Jublia for toenail fungus.




                                                      81
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 85 of 113 PageID: 1884



          207.    In March 2015, Reitz received an audit from one of his PBMs. The audit showed

   that, in addition to the business Reitz oversaw personally, R&O was being used by Philidor to fill

   thousands of prescriptions all across the country. These prescriptions had been filled with Reitz’s

   name and R&O’s NPI, but they were dispensed to patients of whom Reitz had never heard. Many

   were for medications that R&O did not carry. Some prescriptions were even backdated to before

   Reitz had sold R&O to Philidor. These practices continued throughout the summer of 2015.

          208.    Indeed, by the summer of 2015, Reitz began to suspect that he may have been the

   victim of a fraud after, as reported in the Los Angeles Times on October 31, 2015, his “modest

   prescription-filling business” that he had agreed to sell for just $350,000 was flooded with “a

   torrent of insurers’ money . . . on pace equal to $230 million a year, according to invoices.”

          209.    As a result of these suspicious practices, R&O began investigating Philidor in the

   summer of 2015. Its investigation uncovered that in 2013, Philidor had filed an application with

   the California State Board of Pharmacy, which denied the application. Specifically, in a filing

   before the Board of Pharmacy, Department of Consumer Affairs, dated December 18, 2014, the

   California State Board of Pharmacy denied Philidor’s application for a pharmaceutical license

   because Philidor made “false statements of fact” in its application. Upon learning that Philidor had

   been denied access to the California pharmaceutical marketplace, Reitz finally realized that the

   purpose of the R&O purchase was to use R&O as a channel through which Philidor would

   surreptitiously conduct its own business in California and circumvent the licensing board’s denial.

          210.    When R&O was audited by an insurance company, Reitz refused to sign the audit,

   but then learned later that it was signed by Rice (the sole member of Isolani who also worked at

   Philidor). (Sec. Cmplt. ¶ 129.)




                                                   82
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 86 of 113 PageID: 1885



          211.      On July 14, 2015, Reitz wrote an email to Rice to address “the issue of Philidor’s

   improper, and perhaps illegal, use of my [pharmacy] number without my knowledge or consent to

   bill for prescriptions that were” either filled by other pharmacies or billed before the execution of

   the agreement to purchase R&O. Reitz demanded that they stop the practices immediately. Reitz

   added that the agreement required Philidor/Isolani to apply for a permit and that “this process does

   not take 7 months” and asked for all documents relating to the application and noted he had already

   asked for this information from Dean Griffin. (Sec. Cmplt. ¶ 130.)

          212.      On July 19, 2015, Andrew Davenport wrote an email to Reitz sating that Philidor

   stopped using R&O’s NPI number and “halted activity pending coming to some alignment with

   you.” The next day, Reitz wrote back asking why “Philidor is responding to my concerns instead

   of Eric Rice” who executed the agreement on behalf of Isolani. Reitz further stated that he learned

   that Rice signed off on the “Argus-Humana audit, the same audit I refused to sign,” and “Eric Rice

   is not the PIC [pharmacist-in-charge] (I am) and has never stepped through R&O’s doors. I am not

   sure how he could verify the accuracy of anything pertaining to that audit.” (Sec. Cmplt. ¶ 131.)

          213.      On July 21, 2015, Rice and several Philidor executives, including Andrew

   Davenport, Fleming, and Wisehart, flew to California to meet Reitz at R&O. The meeting did not

   satisfy R&O’s concerns, and the next day counsel for R&O sent a letter to Rice noting that they

   “appear[ed] to be engaging in a widespread fraud.” (Sec. Cmplt. ¶ 132.)

          214.      On August 18, 2015, Fleming sent an email to Reitz suggesting responses to an

   audit. One of the issues identified in the audit was the large number of prescriptions being filled

   by R&O that were shipped to patients from Pennsylvania (where Philidor was located). (Sec.

   Cmplt. ¶ 133.)




                                                    83
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 87 of 113 PageID: 1886



             215.   On August 31, 2015, counsel for R&O sent a notice of termination to Duane Morris

   LLP, counsel for Isolani. R&O’s counsel wrote that “[i]t is now crystal clear that Isolani/Philidor

   fraudulently induced Mr. Reitz to sign the [Sale, Management Services, and related] Agreements

   in order to allow Isolani/Philidor to engage in a massive fraud.” R&O’s counsel added that “Isolani

   is simply a shell created by Philidor to perpetrate a massive fraud against not only Mr. Reitz and

   R&O, but also the California State Board of Pharmacy, [and] various payer networks . . . .” R&O’s

   counsel continued by noting that Philidor had been denied a California license and “targeted Mr.

   Reitz and R&O back in the fall of 2014 because it needed access to R&O’s valuable multi-state

   pharmacy licenses and payer contracts” and “Philidor then created Isolani as the instrumentality

   to improperly use R&O’s NCPDP and NPI numbers to distribute pharmaceuticals in jurisdictions

   that Philidor would not have had access to but for R&O.” Counsel added that “Mr. Reitz’s worst

   fears have been realized, as he has obtained irrefutable proof that despite Mr. Davenport’s written

   assurance, Isolani/Philidor continue to use R&O’s . . . NPI numbers to bill payors for prescriptions

   dispensed by Philidor.” Counsel also asserted that “Mr. Reitz now has concrete evidence that

   representatives of Isolani/Philidor have signed false and misleading payer audits and falsely

   represented themselves as officers or employees of R&O . . . to certain payors.” (Sec. Cmplt.

   ¶ 134.)

             216.   Valeant’s General Counsel, Robert Chai-Onn, wrote a letter to Reitz stating that as

   of August 31, 2015, R&O owed Valeant $69,861,343.08. Chai-Onn added that “Valeant is

   contacting you so that you may take the requisite steps to ensure immediate payment and avoid

   further damage to Valeant and other parties” and threatened to take “any and all actions to ensure”

   payment, including seeking damages and attorney’s fees. (Sec. Cmplt. ¶ 135.)




                                                    84
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 88 of 113 PageID: 1887



          217.      On September 6, 2015, Heather Guerena, an attorney at Duane Morris LLP, counsel

   to Isolani, sent an email to counsel for R&O informing him that they were seeking a protective

   order against Reitz and for an accounting. Counsel for R&O responded that Isolani had known for

   “at least six weeks that Mr. Reitz was in receipt of checks paid to his company to protect himself

   and his company from the massive potential / actual civil, regulatory and even potential criminal

   liability that your clients have exposed him to due to their malfeasance,” adding that the conduct

   was outlined in prior correspondence “to which your clients have provided no denials.” (Sec.

   Cmplt. ¶ 136.)

          218.      R&O stated it never received a previous invoice from Valeant for any amount and

   that either Valeant and R&O are “victims of a massive fraud perpetuated by third parties” or that

   “Valeant is conspiring with other persons or entities to perpetuate a massive fraud against R&O

   and others.” Valeant eventually reached a confidential settlement with R&O. (Sec. Cmplt. ¶ 137.)

          219.      This correspondence made clear that Valeant was not simply a drug manufacturer

   supplying Philidor, but rather that Valeant was acting in concert with Philidor to perpetrate the

   conduct of which Reitz complained. Ultimately, Reitz filed suit against Valeant and disclosed the

   facts described above in the suit. These disclosures set off a chain of events revealing the truth

   about Defendants’ fraud and the Valeant Enterprise.

          220.      On October 19, 2015, the SIRF published a detailed account of Philidor and

   Valeant’s dealings with Reitz and R&O. This was the first public report that Valeant was Philidor’s

   only client, and it provided extensive detail on Valeant’s financial connection to Philidor, a

   connection that had never before been publicly disclosed.

          221.      That same day, Valeant CEO Pearson and CFO Robert L. Rosiello held a

   conference call to discuss the Company’s third-quarter 2015 earnings results. On the conference




                                                   85
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 89 of 113 PageID: 1888



   call, Valeant, for the first time, publicly discussed Philidor. During the conference call, Pearson

   stated:

             Turning to: How does Valeant work with specialty pharmacies, especially Philidor.
             The topic of specialty pharmacies has not been a focus of ours in past calls because
             we believe this was a competitive advantage that we did not disclose to our
             competitors . . . . Similar to many pharmaceuticals companies in the US, an
             increasing percentage of our revenue is coming from products dispensed through
             multiple specialty pharmacies.

                                                  ***

             Philidor, one of our specialty pharmacy partners, provides prescription services to
             patients across the country, and provides administrative services for our co-pay
             cards and is a dispensary that fills prescriptions. We have a contractual relationship
             with Philidor and late last year we purchased an option to acquire Philidor if we so
             choose. Given accounting rules, we consolidate Philidor’s financials. Inventory
             held at Philidor remains on Valeant’s books and is not included in the specialty
             pharmacy channel inventory.

             222.   Also on October 19, 2015, the New York Times published an article detailing

   Valeant’s use of specialty pharmacies to increase pricing of its drugs:

             Use of specialty pharmacies seems to have become a new way of trying to keep the
             health system paying for high-priced drugs. Valeant Pharmaceuticals International,
             which has attracted government and media scrutiny for its huge price increases,
             does much the same thing for its dermatology products with a specialty pharmacy
             called Philidor Rx Services.

             223.   Two days later, on October 21, 2015, a report by Citron Research revealed more

   information about Philidor and its network of “phantom captive pharmacies” and Valeant’s tactics

   to create fraudulent payor audits. The Citron report explained that Philidor was owned by Valeant

   and that Valeant used Philidor to establish “an entire network of phantom captive pharmacies.”

   Additionally, the Citron report accused the Company of committing accounting fraud, referring to

   Valeant as the “pharmaceutical Enron.”

             224.   Then, on October 26, 2015, the Wall Street Journal reported that Valeant

   employees were frequently involved in operations at Philidor. As referenced above, the Wall Street



                                                        86
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 90 of 113 PageID: 1889



   Journal also reported that Valeant employees working at Philidor used aliases, including the names

   of comic-book characters like Peter Parker, to hide their identity as Valeant employees.

          225.    On that same day, Valeant announced that it had set up a special committee to

   review its relationship with Philidor.

          226.    On October 30, 2015, Valeant announced that it was “severing all ties with

   Philidor” and that Philidor would be shut down immediately.

          227.    In fact, Valeant had no choice but to cut ties with Philidor because TPPs and PBMs

   were already severing their relationships with the pharmacy. Only one day before, on October 29,

   2015, some of the biggest PBMs and customers of Philidor announced that they were severing

   business relationships with Philidor after finding noncompliance with provider agreements.

   Specifically, CVS Health Corp., Express Scripts Holding Co., and UnitedHealth Group Inc.’s

   OptumRx—the three largest PBMs in the United States, which together handled three-quarters of

   the total estimated 5 billion US prescriptions in 2014 and represent many members of the TPP

   Class—all announced that they were ending their relationships with Philidor and would stop

   paying for drugs dispensed by Philidor. CVS Health Corp. explained:

          CVS/caremark maintains a broad national network of 68,000 pharmacies. In
          accordance with CVS/caremark’s standard auditing protocols, over the last several
          weeks we have been monitoring and reviewing the results of recent audits of
          Philidor’s practices. Based on the findings from those activities, we have
          terminated Philidor for noncompliance with the terms of its provider agreement.

          228.    Express Scripts and United Healthcare made similar statements about Philidor’s

   noncompliance with the PBMs’ provider agreements.

          229.    Philidor had not disclosed to Express Scripts in its contract with Express Scripts or

   otherwise that Philidor was a mail-order pharmacy. Express Scripts normally did business only

   with retail pharmacies and would not have done business with Philidor had it known that Philidor

   was a mail-order pharmacy. Senior Valeant executives including Kornwasser were aware of the


                                                   87
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 91 of 113 PageID: 1890



   Philidor-Express Scripts contract and its failure to disclose the true nature of Philidor’s business

   at least as early as November 2014. (Cr. Tr. 990-93.)

          230.    On November 25, 2015, Philidor notified the Pennsylvania Bureau of Workforce

   Development that it was closing its facilities and laying off its workers. Philidor’s notice identified

   Valeant as its only client. (Sec. Cmplt., p. 22 n.9.)

          L.      Valeant Becomes the Target of Multiple Government Investigations

          231.    As Defendants were coming under greater scrutiny from the press and public,

   Valeant became the target of multiple government investigations. On October 14, 2015, Valeant

   received subpoenas from the US Attorney’s Offices for Massachusetts and the Southern District

   of New York concerning Valeant’s relationship with Philidor, its drug-price increases, and its

   accounting treatment of sales by specialty pharmacies.

          232.    In November 2015, Valeant received subpoenas for documents from the SEC

   concerning Valeant’s relationship with Philidor and its accounting practices and policies.

          233.     Congress also began investigating Defendants’ price increases for Valeant drugs

   and Valeant’s relationship to Philidor. Both the House Committee on Oversight and Government

   Reform and the Senate Special Committee on Aging issued document requests and conducted

   interviews with Valeant employees. Bloomberg News reported that US Representative Elijah

   Cummings wrote to Pearson requesting that Pearson make Bijal Patel and other Valeant employees

   available for interviews based on allegations “that a group of Valeant employees helped launch

   Philidor’s business in 2013 and have remained involved in its daily operations.”

          234.    On February 2, 2016, the House Committee issued a memorandum reporting

   interim findings from its investigation, stating that it found, among other things, that while Pearson

   purchased drugs “in order to dramatically increase their prices and drive up his company’s

   revenues and profits,” Valeant engineered a public-relations strategy to “divert attention away


                                                     88
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 92 of 113 PageID: 1891



   from its price increases” and to mitigate the “Critical Risks” of addressing “concerns from patients,

   insurance companies or managed care providers to prevent public displays of negative

   sentiment.”

          235.    On February 22, 2016, as a result of the Company’s investigation of its relationship

   with Philidor previously announced in October 2015, Valeant announced that it would restate its

   financial results for 2014 and 2015 to correct the accounting for its sales to Philidor.

          236.    On February 29, 2016, Valeant announced that it was under investigation by the

   SEC for its relationship with Philidor.

          237.    On March 21, 2016, Valeant announced that its Board of Directors had initiated a

   search to identify a new CEO to replace Pearson. After Pearson was removed from his post at

   Valeant, he was subpoenaed by Congress to testify about Valeant’s practices.

          238.    Also in March 2016, Valeant received an investigative demand from the State of

   North Carolina Department of Justice, requesting documents relating to Nitropress, Isuprel, and

   Cuprimine, including information concerning Valeant’s production, marketing, distribution, sale

   and pricing of, and patient-assistance programs covering, these products, as well as the Company’s

   pricing decisions for some of its other products.

          239.    On April 20, 2016, Valeant received a document subpoena from the New Jersey

   State Bureau of Securities. The materials requested included documents concerning the

   Company’s former relationship with Philidor and its accounting treatment of sales to Philidor.

          240.    On April 25, 2016, Valeant announced that Joseph Papa would replace Pearson as

   the Company’s CEO.




                                                    89
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 93 of 113 PageID: 1892



           241.    On April 27, 2016, Defendant Pearson testified before the Senate Special

   Committee on Aging that Valeant’s strategy of dramatically raising the prices of its drugs was “too

   aggressive” and “was a mistake” that he “regret[ted] pursuing.”

           242.    On September 16, 2016, Valeant received an investigative subpoena from the

   California Department of Insurance, requesting documents concerning Valeant’s relationship with

   Philidor and certain California-based pharmacies, the marketing and distribution of Valeant’s

   products in California, and the billing of insurers for its products being used by California

   residents.

           243.    Counsel for Tanner stated at his criminal trial in May 2018 that Pearson and Schiller

   were unavailable to testify because they indicated that they would invoke their Fifth Amendment

   right not to testify. (Cr. Tr. 28.)

           244.    The Defendants in the criminal trial moved for compelled immunization of Alison

   Pritchett, one of the Valeant employees who was embedded at Philidor and used an alias email

   account there, and who was otherwise unavailable to testify because of two ongoing criminal

   investigations. The court denied the motion, finding that the two ongoing criminal investigations

   were good-faith investigations. (Cr. Tr. 53-60, 67.) In addition to Pritchett, Patel and Griffin, the

   other two Valeant employees who were embedded at Philidor along with Tanner, also invoked the

   Fifth Amendment. Tanner App. Br., at 35.

   V.      DEFENDANTS’ FALSE AND MISLEADING STATEMENTS IN
           FURTHERANCE OF THEIR SCHEME TO BOOST VALEANT’S SALES

           A.      Defendants’ Misrepresentations to Third-Party Payors

           245.    Defendants submitted false claims information to TPPs or their agents, including

   their PBMs, to fraudulently maximize the reimbursements paid by those TPPs and boost Valeant’s

   drug sales and revenues.



                                                    90
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 94 of 113 PageID: 1893



          246.    The claims that Defendants submitted to the Class were materially false and

   misleading because the claims (1) misrepresented either the dispensing pharmacy or the pharmacy

   to which the patient/insured had submitted his or her prescription; (2) misrepresented whether the

   claim had been previously submitted and denied; (3) misrepresented the cost of the drugs by

   concealing the waiver of co-pays; (4) misrepresented that the prescription was designated to be

   “DAW”; (5) implicitly misrepresented that the claim was for a medication prescribed by a

   physician; (6) implicitly misrepresented that the claim was for a medication requested by a

   patient/insured; or (7) implicitly misrepresented that the pharmacy was licensed to conduct

   business in the state in which the drugs were dispensed.

          247.    As discussed above in detail, these claims were false and misleading as a result of

   the deceptive tactics Defendants employed to fraudulently increase the sales of Valeant products

   over generics and to enable the charging of higher prices for those Valeant drugs. Specifically:

                 Defendants renewed prescriptions without a patient’s request or consent.

                 Defendants used false pharmacy-identification information for
                  prescriptions that had previously been denied in order to fraudulently
                  bypass the TPPs’ denials of claims for reimbursement.

                 Defendants caused pharmacies in the Valeant network, including Isolani, to
                  use R&O’s identification information, including its NCPDP and NPI
                  numbers, to bill for prescriptions R&O had never filled and, in some cases,
                  drugs R&O did not even stock.

                 Defendants submitted false and misleading payer audits to TPPs or their
                  agents on behalf of retail pharmacies with which Defendants secretly
                  associated, falsely representing that the pharmacies had filled certain
                  prescriptions, when, in fact, those prescriptions had been filled by Philidor
                  or one of its other captive pharmacies. In addition, Defendants and their
                  agents misrepresented their authority to approve the audit statements on
                  behalf of the retail pharmacies and, in some cases, forged the signatures of
                  principals at those pharmacies.

                 Defendants routinely waived co-pays for patients prescribed Valeant drugs,
                  often when soliciting patients to order unnecessary refills of their


                                                   91
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 95 of 113 PageID: 1894



                   prescriptions. When submitting claims to TPPs for these prescriptions,
                   however, Defendants concealed the waiver.

                  Defendants modified prescriptions to require that the prescriptions be filled
                   with Valeant’s brand-name drugs, as opposed to less-expensive generic
                   alternatives.


          248.     Finally, Defendants deceived TPPs and PBMs with respect to the identity and

   ownership of the pharmacies with which the TPPs and PBMs were contracting to provide

   prescription services to their members and insureds. While the TPPs and PBMs believed that they

   were contracting with independent retail pharmacies, Defendants failed to disclose that Defendants

   were using the retail pharmacies to insulate Valeant’s products from generic competition and to

   funnel prescriptions through Philidor, where those prescriptions and claims relating to the

   prescriptions would be manipulated by means of the fraudulent practices described above. By

   concealing the association and relationship among the pharmacies in the Valeant Enterprise,

   Defendants also concealed that certain of those pharmacies—including Philidor—did not have

   pharmacy licenses in states in which members of the Class and their beneficiaries were located.

          B.       Defendants’ Misrepresentations to Patients and Physicians

          249.     Defendants constructed and deployed a dishonest sales campaign, specifically

   instructing the Valeant and Philidor sales force to make a number of false and misleading

   statements to both patients and physicians in order to boost Valeant’s drug sales and thereby

   impose added costs on TPPs. While these statements were made to the members, beneficiaries,

   and insureds (and their physicians) covered by the TPPs rather than to the TPPs directly, the

   purpose of these misrepresentations was to fraudulently cause Class members to pay more for

   Valeant drugs than the Class members would have paid but for Defendants’ misconduct.

          250.     Defendants fraudulently induced doctors to prescribe, and patients to request,

   Valeant’s branded pharmaceutical products—rather than less-expensive generic drugs—by


                                                    92
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 96 of 113 PageID: 1895



   disseminating statements (including in brochures and coupons) to doctors and patients that falsely

   promised patients Valeant drugs at no cost or reduced cost. In both cases, patients were falsely

   assured that their TPPs would not be billed. In fact, TPPs were billed for these drugs, and patients

   were subsequently billed for amounts not covered by their TPPs.

          C.      Defendants’ Misrepresentations to State Regulators

          251.    Defendants made numerous false statements to a host of different constituencies in

   an effort to conceal the true ownership and identity of a vast network of Valeant-affiliated

   pharmacies, which Defendants used to insulate Valeant’s branded products from generic

   competition. Although these statements were not made directly to TPPs, they were made to conceal

   the fraudulent conduct of the Valeant Enterprise, and thereby caused the Class to pay inflated

   prices for Valeant drugs.

          252.    Defendants’ fraudulent scheme depended entirely on its secrecy—if anyone

   outside the Valeant Enterprise discovered the true ownership and structure of Valeant’s network

   of captive pharmacies, the scheme would collapse, as it ultimately did. To keep the scheme secret,

   Defendants made numerous false and misleading statements to regulators to conceal Defendants’

   illicit pharmacy network.

          253.    Defendants caused Philidor or its affiliates to file pharmacy applications with state

   regulators on behalf of various shell companies controlled by Defendants. In these applications,

   the companies falsely denied and failed to disclose their relationships with Philidor and Valeant

   and made other false statements designed to conceal the true ownership of Valeant’s network of

   captive retail pharmacies.

          254.    For example, after California state regulators denied Philidor’s application for a

   pharmacy license, Defendants caused a Valeant/Philidor-controlled shell company, Lucena

   Holdings, to acquire a stake in a California pharmacy called West Wilshire Pharmacy in an effort


                                                   93
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 97 of 113 PageID: 1896



   to circumvent the state’s licensing denial. In a “Change of Permit Request” filed with the California

   State Board of Pharmacy, Defendants caused Lucena to falsely represent:

               that Lucena did not have a parent company;

               that the only entity or individual with an interest in Lucena was Gregory
                Blaszczynski, who, unknown to state regulators, was an employee of BQ6,
                an instrumentality of Valeant and Philidor; and

               that Lucena’s CEO and pharmacist-in-charge, Sherri Leon, was not, and had
                never been, “associated in business with any person, partnership,
                corporation, or other entity whose pharmacy permit . . . was denied.” In fact,
                Leon was Philidor’s Director of Pharmacy Operations, and California had
                denied Philidor’s pharmacy application earlier that same year. Accordingly,
                Lucena’s deceptive and misleading representation concealed its connection
                with Philidor and Valeant from state regulators.

          255.    Likewise, Defendants caused Back Rank, LLC, a Philidor shell company, to take

   ownership of Houston-based Orbit Pharmacy, Inc. In a September 2015 application filed with the

   Texas State Board of Pharmacy, Defendants caused Orbit to falsely represent that no state had ever

   denied a pharmacy application filed by any of the “the pharmacy’s owner[s] or partner[s].” In fact,

   California had denied Philidor’s pharmacy application the previous year, expressly finding that

   Philidor and its CEO, Andrew Davenport, had commited acts involving “dishonesty, fraud, or

   deceit, with the intent to substantially” benefit Philidor and Davenport, and that under penalty of

   perjury, Philidor and Davenport had made “false statements of fact” concealing Philidor’s

   relationship to Valeant. Accordingly, Orbit Pharmacy’s false and misleading representation

   concealed its connection with Philidor and Valeant from state regulators.

   VI.    CAUSATION AND INJURY TO THE CLASS

          256.    Defendants made false and misleading statements to conceal Valeant’s relationship

   with a network of captive pharmacies, which Defendants used to increase sales and claims to TPPs,

   and to insulate Valeant’s branded drugs from generic competition and thus facilitate Valeant’s

   drug-price increases. Unaware of Defendants’ scheme, Plaintiffs and the Class paid highly inflated


                                                    94
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 98 of 113 PageID: 1897



   prices for Valeant’s expensive branded drugs, in many cases notwithstanding the availability of

   far-cheaper generic drugs that could and should have been dispensed instead. Also, Defendants

   made false and misleading statements to Plaintiffs and the Class to fraudulently secure or

   maximize reimbursement for prescriptions written and filled for Valeant’s expensive branded

   drugs. When submitting claims to Plaintiffs and the Class, Defendants (among other fraudulent

   practices described above) falsified prescriptions, made claims for refills that were never requested

   by patients, and misrepresented the identity of dispensing pharmacies to bypass denials of claims

   for Valeant drugs. Unaware of Defendants’ scheme, Plaintiffs and the Class paid for these

   prescriptions, despite the fact that either no drugs or cheaper generic alternative drugs should have

   been dispensed. Additionally, Defendants made false and misleading statements to patients and

   prescribing physicians that artificially increased the number of prescriptions for branded Valeant

   drugs written and filled during the Class Period. Unaware of Defendants’ scheme, Plaintiffs and

   the Class paid for these prescriptions, despite the availability of cheaper generic alternative drugs

   that could and should have been dispensed instead. During the Class Period, Defendants amassed

   billions of dollars in ill-gotten gains through their scheme to fraudulently boost Valeant’s drug

   sales and line Defendants’ pockets. The manner in which each of the various components of

   Defendants’ fraudulent enterprise artificially increased Valeant’s drug prices and sales and injured

   Plaintiffs and the Class is described below:

             Defendants altered prescriptions to provide that they be filled with brand-

              name Valeant drugs, rather than cheaper generic alternatives, as described

              in ¶¶ 141-42 and 154-56 above. But for Defendants’ false and misleading

              statements, Plaintiffs and the Class would not have paid for Valeant’s expensive

              brand-name drugs, but for cheaper generic alternatives. Moreover, since




                                                    95
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 99 of 113 PageID: 1898



             Defendants used this fraudulent practice to create artificial demand for, and

             support the inflated prices of, Valeant drugs, but for Defendants’ false and

             misleading statements, Plaintiffs and the Class would have, at a minimum, paid

             less for Valeant’s branded drugs. Plaintiffs’ and the Class’s injury was a

             reasonably foreseeable consequence of Defendants’ fraudulent scheme.



            Defendants submitted false claims for reimbursement for prescription

             renewals, as described in ¶¶ 165-68 above. But for Defendants’ conduct,

             Plaintiffs and the Class would not have paid for these prescriptions, but either

             would have paid for cheaper generic alternatives or would not have paid for any

             prescription at all. Also, since Defendants used this fraudulent practice to create

             artificial demand for, and support the inflated prices of, Valeant drugs, but for

             Defendants’ false and misleading statements, Plaintiffs and the Class would

             have, at a minimum, paid less for Valeant’s branded drugs. Plaintiffs’ and the

             Class’s injury was a reasonably foreseeable consequence of Defendants’

             fraudulent scheme.



            Defendants used false pharmacy-identification information, including

             NCPDP and NPI numbers, to bill TPPs, including Plaintiffs and the Class,

             for prescriptions, as described in ¶¶ 157-61 and 164 above. Had Defendants

             not used false pharmacy-identification information to bypass Plaintiffs’ and the

             Class’s and their PBMs’ rejection of Defendants’ claims for reimbursement for

             Valeant’s branded drugs, lower-cost generic drugs would have been dispensed




                                                   96
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 100 of 113 PageID: 1899



             instead. Accordingly, but for Defendants’ conduct, Plaintiffs and the Class

             would not have paid for Valeant’s expensive brand-name drugs, but for cheaper

             generic alternatives. Moreover, since Defendants used this fraudulent practice

             to create artificial demand for, and support the inflated prices of, Valeant drugs,

             but for Defendants’ false and misleading statements, Plaintiffs and the Class

             would have, at a minimum, paid less for Valeant’s branded drugs. Plaintiffs’

             and the Class’s injury was a reasonably foreseeable consequence of

             Defendants’ fraudulent scheme.



            Defendants submitted false and misleading payer audits to TPPs, as

             described in ¶¶ 162-63 and 212-15 above. But for Defendants’ false and

             misleading audit statements, Plaintiffs and the Class would not have paid for

             Valeant’s expensive brand-name drugs, but for cheaper generic alternatives.

             Since Defendants used this fraudulent practice to create artificial demand for,

             and support the inflated prices of, Valeant drugs, but for Defendants’ false and

             misleading statements, Plaintiffs and the Class would have, at a minimum, paid

             less for Valeant’s branded drugs. Plaintiffs’ and the Class’s injury was a

             reasonably foreseeable consequence of Defendants’ fraudulent scheme.



            Defendants submitted false and inflated claims to TPPs (or their PBM

             agents), as described in ¶¶ 169-87 above. Defendants routinely waived co-pays

             for patients prescribed Valeant drugs, but when submitting claims to TPPs (or

             their agents) for these prescriptions, falsely represented that the patients had




                                                   97
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 101 of 113 PageID: 1900



             been charged the full prices of the drugs. But for Defendants’ false and

             misleading statements inflating the prices charged to the patients for Valeant

             drugs, Plaintiffs and the Class would have, at a minimum, paid claims based on

             the discounted prices actually charged. Plaintiffs’ and the Class’s injury was a

             reasonably foreseeable consequence of Defendants’ fraudulent scheme.



            Defendants made false and misleading statements to conceal Valeant’s

             relationship with its network of captive pharmacies, as described in ¶¶ 86,

             96-97, 112-18, and 124-39 above. But for Defendants’ misstatements,

             Defendants’ practice of failing to substitute generic drugs for Valeant drugs,

             which contravened state law and contracts between the pharmacies andTPPs or

             the TPPs’ PBMs, would have triggered denials of claims from TPPs and

             scrutiny of the pharmacies’ practices. By concealing both Valeant’s relationship

             with its network of pharmacies and the pharmacies’ relationships to each other,

             Defendants were able to create the false impression that independent

             pharmacies had dispensed the prescriptions and to spread false claims across

             ostensibly unrelated pharmacies. But for Defendants’ conduct, Plaintiffs and

             the Class would not have paid for these prescriptions, but either would have

             paid for cheaper generic alternatives or would not have paid for any prescription

             at all. Since Defendants used this fraudulent practice to create artificial demand

             for, and support the inflated prices of, Valeant drugs, but for Defendants’ false

             and misleading statements, Plaintiffs and the Class would have, at a minimum,




                                                  98
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 102 of 113 PageID: 1901



              paid less for Valeant’s branded drugs. Plaintiffs’ and the Class’s injury was a

              reasonably foreseeable consequence of Defendants’ fraudulent scheme.



   VII.   CLASS-ACTION ALLEGATIONS

          257.    Plaintiffs bring this action as a class action under Fed. R. Civ. P. 23(a) and 23(b)(3)

   on behalf of a class consisting of:

          All health insurance companies, health maintenance organizations, self-funded
          health and welfare benefit plans, third party payors, and any other health benefit
          provider in the United States of America or its territories, that paid or incurred costs
          for Valeant’s branded drug products in connection with a claim submitted by
          Philidor, a claim submitted by any pharmacy in which Philidor had a direct or
          indirect ownership interest, or a claim by any pharmacy for which the amount
          sought for reimbursement was inflated as a result of Defendants’ fraudulent
          scheme, between January 2, 2013 and November 9, 2015, and suffered damages
          thereby. Excluded from the Class are PBMs, Defendants, Defendants’ successors
          or assigns, and any entity in which Defendants have or had a controlling interest.

          258.    The members of the Class are so numerous that joinder of all members is

   impracticable. The Class consists of all TPPs in the United States that were wrongfully induced to

   pay claims for Valeant’s branded drugs as a consequence of Defendants’ fraudulent scheme,

   including TPPs that paid for Valeant drugs purchased through Defendants’ captive pharmacy

   network or from pharmacies outside Valeant’s network, and that suffered damages as a

   consequence of Defendants’ fraudulent scheme during the Class Period. While the exact number

   of Class members is unknown to Plaintiffs at this time and can be ascertained only through

   appropriate discovery, Plaintiffs believe that there are thousands of members of the proposed

   Class. Class members may be identified from records maintained by Defendants and PBMs and

   may be notified of this class action using a form of notice similar to that customarily used in class

   actions.




                                                    99
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 103 of 113 PageID: 1902



           259.   Plaintiffs’ claims are typical of Class members’ claims, as all members of the Class

   were similarly affected by Defendants’ wrongful conduct in violation of federal law that is

   complained of in this action.

           260.   Plaintiffs will fairly and adequately protect Class members’ interests and have

   retained competent counsel experienced in class actions and in RICO and pharmaceutical-related

   litigation.

           261.   Common questions of law and fact exist as to all Class members and predominate

   over any questions solely affecting individual Class members. Among the questions of law and

   fact common to the Class are:

           a)     whether Defendants’ acts and omissions violated the Racketeer Influenced

           and Corrupt Organizations Act, 18 U.S.C. § 1962(c);

           b)     whether Defendants conspired to violate 18 U.S.C. § 1962(c) in violation of

           18 U.S.C. § 1962(d);

           c)     whether Defendants made false or misleading statements that concealed

           Valeant’s relationship with a network of pharmacies;

           d)     whether, when submitting claims to Plaintiffs and the Class, Defendants

           changed codes on prescriptions to require that the prescriptions be filled with

           Valeant’s brand-name drugs, as opposed to less-expensive generic alternatives;

           e)     whether Defendants submitted prescription renewals for reimbursement,

           falsely representing that the particular patients had requested renewals of their

           prescriptions;

           f)     whether Defendants used false pharmacy-identification information to

           allow their affiliated pharmacies to dispense Valeant’s branded drugs;




                                                  100
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 104 of 113 PageID: 1903



         g)     whether Defendants submitted false and misleading payer audits to TPPs on

         behalf of retail pharmacies with which they secretly associated;

         h)     whether Defendants routinely waived co-pays for patients prescribed

         Valeant drugs, but when submitting claims to TPPs for the prescriptions, falsely

         represented that the patients had been charged the full prices of the drugs;

         i)     whether Defendants disseminated false statements (including in brochures

         and coupons) to doctors and patients falsely promising patients that their TPPs

         would not be billed for Valeant drugs they received at no cost;

         j)     whether Defendants made misrepresentations to regulators to conceal the

         existence of the Valeant Enterprise and the relationship Valeant had with a secret

         network of pharmacies;

         k)     whether Defendants Valeant, Andrew Davenport, and Matthew S.

         Davenport supervised and participated in the wrongdoing by Philidor and its

         affiliated pharmacies alleged in this Complaint;

         l)     whether Defendants’ acts and omissions described in this Complaint

         constitute a “pattern of racketeering activity,” within the meaning of 18 U.S.C.

         § 1962;

         m)     whether Defendants administered an “enterprise,” within the meaning of 18

         U.S.C. § 1962;

         n)     whether Defendants’ acts or omissions described in this Complaint affected

         interstate commerce; and

         o)     whether Defendants’ acts or omissions described in this Complaint directly

         and proximately caused injury to Plaintiffs and the Class.




                                                 101
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 105 of 113 PageID: 1904



             262.   A class action is superior to all other available methods for the fair and efficient

   adjudication of this action because joinder of all Class members is impracticable. Additionally, the

   damage suffered by some individual Class members may be relatively small, so that the burden

   and expense of individual litigation makes it impossible for those members to individually redress

   the wrong done to them. There will be no difficulty in the management of this action as a class

   action.

   VIII. CLAIMS FOR RELIEF

                                                   COUNT I

              FOR VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
                  ORGANIZATIONS ACT, 18 U.S.C. § 1962(c)—RACKETEERING
                                  (Against All Defendants)

             263.   Plaintiffs repeat and reallege every allegation above as if fully stated in this Count.

             264.   This Count is asserted on behalf of all members of the Class against all Defendants

   for violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(c).

             265.   Defendants are “persons” within the meaning of 18 U.S.C. § 1961(3) who

   conducted the affairs of the enterprise (the “Valeant Enterprise”) through a pattern of racketeering

   activity in violation of 18 U.S.C. § 1962(c).

             266.   The Valeant Enterprise is an association-in-fact within the meaning of 18 U.S.C.

   § 1961(4), consisting of Defendants Valeant Pharmaceuticals International, Inc., Philidor Rx

   Services, LLC, Andrew Davenport, and Matthew S. Davenport and their employees and agents,

   including Lucena Holdings, LLC, KGA Fulfillment Services, Inc., BQ6 Media Group, Isolani

   LLC, Back Rank, LLC, End Game, LLP, R&O Pharmacy, West Wilshire Pharmacy, Orbit

   Pharmacy, Cambria Pharmacy, Safe Rx Pharmacy, D&A Pharmacy, Prescription Shoppe,

   Heritage Compounding Pharmacy, and Parkwest Pharmacy, and other as-yet-unknown

   pharmacies, agents, and instrumentalities engaged, owned, or controlled by Defendants to advance


                                                     102
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 106 of 113 PageID: 1905



   the fraudulent scheme described in this Complaint. All entities constituting the Valeant Enterprise

   are “persons” within the meaning of 18 U.S.C. § 1961(3), are “persons” distinct from the Valeant

   Enterprise, and acted to enable Defendants to fraudulently inflate the number and cost of

   prescriptions for Valeant’s branded drugs written, filled, and reimbursed during the Class Period.

   The Valeant Enterprise functioned as an ongoing organization and continuing unit and was created

   and used to effectuate a pattern of racketeering activity. The development and execution of

   Defendants’ activities in furtherance of the Valeant Enterprise would exceed the capabilities of

   each member of the Enterprise acting singly or without the aid of any other member.

          267.    Defendants, in concert with other participants in the Valeant Enterprise, created and

   maintained systemic links for a common purpose: to inflate the number and costs of prescriptions

   for Valeant’s branded drugs written, filled, and reimbursed during the Class Period. This scheme

   yielded substantial financial benefits for the participants in the Valeant Enterprise far in excess of

   those the participants would have received had they refrained from making the false and

   misleading statements to TPPs, regulators, doctors, and patients detailed in ¶¶ 86, 96-97, 112-18,

   124-39, 141-42, and 154-87 above. Defendants exercised control over the activities of the Valeant

   Enterprise in disseminating those false and misleading statements, and participants in the Valeant

   Enterprise were aware that Defendants exercised that control. Furthermore, each component of the

   Enterprise benefitted from the existence of all other components.

          268.    The Valeant Enterprise engaged in and affected interstate commerce because,

   among other things, it made and disseminated false and misleading statements to thousands of

   individuals and entities, including TPPs, patients, doctors, and regulators, throughout the United

   States. Valeant and the pharmacies constituting the Valeant Enterprise dispensed pharmaceuticals




                                                    103
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 107 of 113 PageID: 1906



   throughout the United States to thousands of patients, and submitted claims for reimbursement

   complained of in this Complaint to TPPs throughout the United States.

          269.    Defendants conducted and participated in the affairs of the Valeant Enterprise

   through patterns of racketeering activity, including acts indictable under 18 U.S.C. § 1341 (mail

   fraud), 18 U.S.C. § 1343 (wire fraud), and 18 U.S.C. § 1952 (use of interstate facilities to conduct

   unlawful activity). These violations include the dissemination of the misrepresentations described

   in this Complaint through the mails and wires, and the shipment of drugs through the mails in

   furtherance of the fraudulent scheme described in this Complaint.

          270.    Defendants’ fraudulent scheme to inflate the price of Valeant’s branded drugs and

   the number of prescriptions for those drugs written, filled, and reimbursed during the Class Period

   consisted of, among other things, (1) making false and misleading statements to the Class to

   fraudulently secure, or maximize, reimbursement for prescriptions written and filled for Valeant’s

   drugs; (2) making false and misleading statements to regulators to conceal Valeant’s relationship

   with a network of captive pharmacies, which Defendants used to implement the fraudulent scheme

   described in this Complaint; and (3) making false and misleading statements to patients and

   prescribing physicians that fraudulently induced them to request and prescribe Valeant drugs

   instead of cheaper generic alternatives.

          271.    Defendants’ use of the mails and wires to perpetrate their fraud involved thousands

   of communications, including but not limited to (1) communications with, and among, the

   Enterprise participants in furtherance of their fraudulent scheme; (2) communications

   promulgating the false and misleading statements described above to TPPs, patients, doctors, and

   regulators throughout the United States; (3) receipt of proceeds generated by Defendants’

   fraudulent scheme, including payments made by TPPs for Valeant drugs; (4) shipment of Valeant




                                                   104
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 108 of 113 PageID: 1907



   drugs by Valeant and Philidor to the pharmacies that constituted the Valeant Enterprise; and

   (5) shipment of drugs by members of the Valeant Enterprise to patients, insureds, members, and

   beneficiaries whose drug costs were covered by members of the Class.

            272.   The foregoing racketeering activities constitute a common course of conduct

   intended to deceive and harm Plaintiffs and the Class. Each of these instances of racketeering

   activity was related, had the same or similar purposes, involved the same or similar participants,

   had the same or similar means of commission, and had the same or similar results affecting the

   same or similar victims, including Plaintiffs and the Class.

            273.   Plaintiffs and the Class have been injured in their business or property by reason of

   these violations, in that Plaintiffs and the Class paid millions of dollars for Valeant drugs that they

   would not have paid had Defendants not engaged in the pattern of racketeering activity described

   in this Complaint. Defendants’ racketeering activities were part of their ongoing business and,

   during the Class Period, constituted a continuing threat to property belonging to Plaintiffs and the

   Class.

            274.   The injuries to Plaintiffs and the Class were directly and proximately caused by

   Defendants’ racketeering activity.

                                                COUNT II

             FOR VIOLATIONS OF THE RACKETEER INFLUENCED AND CORRUPT
            ORGANIZATIONS ACT, 18 U.S.C. § 1962(d)—RACKETEERING CONSPIRACY
                                  (Against All Defendants)

            275.   Plaintiffs repeat and reallege every allegation above as if fully stated in this Count.

            276.   This Count is asserted on behalf of all members of the Class against all Defendants

   for violation of the Racketeer Influenced and Corrupt Organizations Act, 18 U.S.C. § 1962(d), the

   violation arising from their conspiracy to violate 18 U.S.C. § 1962(c).




                                                    105
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 109 of 113 PageID: 1908



          277.    Defendants Valeant Pharmaceuticals International, Inc., Philidor Rx Services,

   LLC, Andrew Davenport, and Matthew S. Davenport and their employees and agents, including,

   Lucena Holdings, LLC, KGA Fulfillment Services, Inc., BQ6 Media Group, Isolani LLC, Back

   Rank, LLC, End Game, LLP, R&O Pharmacy, West Wilshire Pharmacy, Orbit Pharmacy, Cambria

   Pharmacy, Safe Rx Pharmacy, D&A Pharmacy, Prescription Shoppe, Heritage Compounding

   Pharmacy, and Parkwest Pharmacy, and other as-yet-unknown pharmacies, agents, and

   instrumentalities engaged, owned, or controlled by Defendants, engaged by Defendants to inflate

   Valeant’s drug sales, knowingly agreed, combined, and conspired to conduct or participate,

   directly or indirectly, in the conduct of the Valeant Enterprise’s affairs, through a pattern of

   racketeering activity consisting of repeated violations of 18 U.S.C. § 1341 (mail fraud), 18 U.S.C.

   § 1343 (wire fraud), and 18 U.S.C. § 1952 (use of interstate facilities to conduct unlawful activity),

   including (1) making false and misleading statements to state regulators to conceal Valeant’s

   relationship with a network of captive pharmacies, which Defendants used to insulate Valeant’s

   branded drugs from generic competition; (2) making false and misleading statements to Plaintiffs

   and the Class to fraudulently secure, or maximize, reimbursement for prescriptions written and

   filled for Valeant’s drugs (including falsifying prescriptions, making claims for refills that were

   never requested by patients, and misrepresenting the identity of dispensing pharmacies to bypass

   denials of claims for Valeant drugs); and (3) making false and misleading statements to patients

   and prescribing physicians that fraudulently induced them to request and prescribe Valeant drugs

   instead of cheaper generic alternatives.

          278.    Defendants knew and agreed to act in furtherance of the Valeant Enterprise’s

   common purpose: to inflate the cost and the number of prescriptions for Valeant’s branded drugs

   written, filled, and reimbursed during the Class Period by issuing a variety of false and misleading




                                                    106
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 110 of 113 PageID: 1909



   statements to numerous different constituencies in order to obtain money and benefits for

   participants in, and associates of, the Valeant Enterprise at the expense of Plaintiffs and the Class.

            279.   Defendants committed, or caused the commission of, numerous overt acts in

   furtherance of the conspiracy and to effect the conspiracy’s objects, including (1) making false and

   misleading statements to state regulators to conceal Valeant’s relationship with a network of

   captive pharmacies, which Defendants used to insulate Valeant’s drugs from generic competition;

   (2) making false and misleading statements to Plaintiffs and the Class to fraudulently secure, or

   maximize, reimbursement for prescriptions written and filled for Valeant’s drugs (including

   falsifying prescriptions, making claims for refills that were never requested by patients, and

   misrepresenting the identity of dispensing pharmacies to bypass denials of claims for Valeant

   drugs); (3) making false and misleading statements to patients and prescribing physicians that

   fraudulently induced them to request and prescribe Valeant drugs instead of cheaper generic

   alternatives; (4) constructing the shell companies, including Lucena Holdings, LLC, KGA

   Fulfillment Services, Inc., BQ6 Media Group, Isolani LLC, Back Rank, LLC, and End Game,

   LLP, through which Valeant acquired interests in, and associated with, a network of retail

   pharmacies in order to execute Defendants’ fraudulent scheme to boost Valeant’s drug sales; and

   (5) promulgating employee manuals and handbooks instructing Philidor employees to, among

   other things, falsify prescriptions, make claims for refills that were never requested by patients,

   and misrepresent the identity of dispensing pharmacies to bypass denials of claims for Valeant

   drugs.

   IX.      PRAYER FOR RELIEF

            WHEREFORE, Plaintiffs demand judgement against Defendants jointly and severally, as

   follows:

               1. Declaring the action to be a proper class action under Fed. R. Civ. P. 23;


                                                    107
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 111 of 113 PageID: 1910



             2. Awarding Plaintiffs and the Class compensatory and treble damages, in an amount

                 to be proven at trial, including interest;

             3. Awarding Plaintiffs and the Class their reasonable costs and expenses, including

                 attorneys’ fees; and

             4. Awarding such other relief as the Court deems just and proper.

   X.    JURY DEMAND

         Plaintiffs demand a trial by jury for all issues so triable.




                                                   108
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 112 of 113 PageID: 1911



   Dated: July 30, 2019

                                              CARELLA, BYRNE, CECCHI,
                                                OLSTEIN, BRODY & AGNELLO, P.C.
                                              /s/ James E. Cecchi
                                              James E. Cecchi
                                              Tel: (973) 994-1700
                                              Fax: (973) 994-1744
                                              JCecchi@carellabyrne.com
                                              5 Becker Farm Road
                                              Roseland, NJ 07068

                                              Lead Counsel, Interim Class Counsel, and
                                              Local Counsel for Plaintiffs AirConditioning
                                              and Refrigeration Industry Health and
                                              Welfare Trust Fund, Fire and Police Health
                                              Care Fund, San Antonio, and Plumbers
                                              Local Union No. 1 Welfare Fund

                                              BERNSTEIN LITOWITZ BERGER
                                                & GROSSMANN LLP
                                              Hannah Ross (pro hace vice)
                                              James A. Harrod (pro hac vice)
                                              Jai Chandrasekhar (pro hac vice)
                                              James M. Fee (pro hac vice)
                                              1251 Avenue of the Americas
                                              New York, NY 10020
                                              Tel: (212) 554-1400
                                              Fax: (212) 554-1444
                                              hannah@blbglaw.com
                                              jim.harrod@blbglaw.com
                                              jai@blbglaw.com
                                              james.fee@blbglaw.com

                                              Lead Counsel, Interim Class Counsel, and
                                              Counsel for Plaintiffs AirConditioning and
                                              Refrigeration Industry Health and Welfare
                                              Trust Fund, Fire and Police Health Care
                                              Fund, San Antonio, and Plumbers Local
                                              Union No. 1 Welfare Fund




                                        109
Case 3:16-cv-03087-MAS-LHG Document 143 Filed 07/30/19 Page 113 of 113 PageID: 1912



                                              BARRACK, RODOS & BACINE
                                              Robert A. Hoffman
                                              Julie B. Palley
                                              One Gateway Center, Suite 2600
                                              Newark, NJ 07102
                                              Telephone: (973) 297-1484
                                                      - and -
                                              Jeffrey W. Golan
                                              Jeffrey A. Barrack
                                              3300 Two Commerce Square
                                              2001 Market Street
                                              Philadelphia, PA 19103
                                              Telephone: (215) 963-0600

                                              Counsel for Plaintiff the Detectives
                                              Endowment Association of New York City

                                              COHEN MILSTEIN SELLERS & TOLL
                                                PLLC
                                              Steven J. Toll
                                              Julie Goldsmith Reiser
                                              1100 New York Ave NW
                                              Suite 500 West
                                              Washington, DC 20005
                                              Telephone: (202) 408-4600
                                                      - and -
                                              Christopher Lometti
                                              Joel P. Laitman
                                              88 Pine Street, 14th Floor
                                              New York, New York 10005
                                              Telephone: (212) 838-7797

                                              Counsel for Plaintiff New York Hotel Trades
                                              Council & Hotel Association of New York
                                              City, Inc. Health Benefits Fund




                                        110
